         Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 1 of 53



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
CENTER FOR PUBLIC INTEGRITY,                      )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )
                                                  )     Civil Action No. 1:19-cv-03265 (CKK)
U.S. DEPARTMENT OF DEFENSE,                       )
                                                  )
and                                               )
                                                  )
OFFICE OF MANAGEMENT AND                          )
BUDGET,                                           )
                                                  )
        Defendants.                               )
                                                  )


                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, Defendants the U.S.

Department of Defense and the Office of Management and Budget hereby move the Court to

enter summary judgment in their favor. Attached in support of this motion are: a memorandum

of points and authorities; a statement of material facts as to which there is no genuine issue; the

Declaration of David V. Trulio; the Declaration of Colonel Henry Dolberry, Jr. and exhibits

thereto, including Defendants’ Vaughn Index; the Declaration of Heather V. Walsh and exhibits

thereto, including Defendants’ Vaughn Index; and a proposed order.


Dated: January 31, 2020                       Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              MARCIA BERMAN
                                              Assistant Director
                                              Federal Programs Branch
Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 2 of 53




                             /s/ Amber Richer__________________
                            AMBER RICHER (CA Bar No. 253918)
                            Trial Attorney
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, NW
                            Washington, D.C. 20530
                            Tel: (202) 514-3489
                            Email: amber.richer@usdoj.gov

                            Attorneys for Defendants
      Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 3 of 53



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                     )
CENTER FOR PUBLIC INTEGRITY,         )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )
                                     )   Civil Action No. 1:19-cv-03265 (CKK)
U.S. DEPARTMENT OF DEFENSE,          )
                                     )
and                                  )
                                     )
OFFICE OF MANAGEMENT AND             )
BUDGET,                              )
                                     )
      Defendants.                    )
                                     )


        DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES
         IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
          Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 4 of 53




                                               TABLE OF CONTENTS

INTRODUCTION ...................................................................................................................... 1
BACKGROUND ........................................................................................................................ 1
I.      OMB’s Apportionment Function ........................................................................................ 1
II. Plaintiff’s FOIA Requests ................................................................................................... 3
III. Plaintiff’s Motion for Preliminary Injunction ..................................................................... 5
IV. Defendants’ Production ...................................................................................................... 7
ARGUMENT ........................................................................................................................... 10
I.      Defendants Conducted an Adequate Search for Responsive Records .............................. 10
II. Defendants Properly Withheld Exempt Information Pursuant to Well-Established FOIA
    Exemptions ....................................................................................................................... 16
     A. Defendants Properly Withheld Information Pursuant to FOIA’s Exemption 1 ............. 16
     B. Defendants Properly Withheld Information Pursuant to FOIA’s Exemption 3 ............. 19
     C. Defendants Properly Withheld Information Pursuant to FOIA’s Exemption 5 ............. 22
        1. Attorney-client privilege............................................................................................. 22
        2. Deliberative process privilege .................................................................................... 25
        3. Presidential communications privilege ....................................................................... 34
     D. Defendants Properly Withheld Personal Information of Agency Employees Pursuant to
        FOIA’s Exemption 6 ...................................................................................................... 36
III. Defendants Have Not Waived the Application of Any of These Exemptions ................. 40
IV. Defendants Have Processed and Released All Reasonably Segregable Information ....... 42
CONCLUSION ........................................................................................................................ 42




                                                                  i
            Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 5 of 53



                                               TABLE OF AUTHORITIES

          Cases

Access Reports v. Dep’t of Justice,
  926 F.2d 1192 (D.C. Cir. 1991) ......................................................................................... passim

ACLU v. CIA,
  710 F.3d 422 (D.C. Cir. 2013) .................................................................................................. 40

ACLU v. Dep’t of Def.,
  389 F. Supp. 2d 547 (S.D.N.Y. 2005) ...................................................................................... 20

Agolli v. Office of Inspector Gen., U.S. Dep’t of Justice,
  125 F. Supp. 3d 274 (D.D.C. 2015)
  aff’d, No. 15-5273, 2016 WL 6238495 (D.C. Cir. Sept. 22, 2016) .......................................... 11

Army Times Pub. Co. v. Dep’t of the Air Force,
  998 F.2d 1067 (D.C. Cir. 1993) ................................................................................................ 34

Baker & Hostetler LLP v. U.S. Dep’t of Commerce,
  473 F.3d 312 (D.C. Cir. 2006) .................................................................................................. 11

Bloomberg, L.P. v. SEC,
  357 F. Supp. 2d 156 (D.D.C. 2004) .......................................................................................... 27

Brayton v. Office of the U.S. Trade Representative,
  641 F.3d 521 (D.C. Cir. 2011) .................................................................................................... 9

Bureau of Nat. Affairs, Inc. v. U.S. Dep’t of Justice,
  742 F.2d 1484 (D.C. Cir. 1984) .......................................................................................... 26, 34

CIA v. Sims,
  471 U.S. 159 (1985) .................................................................................................................. 16

Coastal States Gas Corp. v. Dep’t of Energy,
  617 F.2d 854 (D.C. Cir. 1980) ............................................................................................ 23, 27

Ctr. for Nat’l Sec. Studies v. U.S. Dep’t of Justice,
  331 F.3d 918 (D.C. Cir. 2003) .................................................................................................. 16

Ctr. for Pub. Integrity v. U.S. Office of Pers. Mgmt.,
  No. 04-1274 GK, 2006 WL 3498089 (D.D.C. Dec. 4, 2006) ................................................... 38

DiBacco v. Dep’t of the Army,
  926 F.3d 827 (D.C. Cir. 2019) .................................................................................................. 19

                                                                    ii
            Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 6 of 53



Edmonds v. FBI,
  272 F. Supp. 2d 35 (D.D.C. 2003) ............................................................................................ 42

Elec. Frontier Found. v. U.S. Dep’t of Justice,
  739 F.3d 1 (D.C. Cir. 2014) ................................................................................................ 27, 32

Elec. Privacy Info. Cntr. v. DHS,
  928 F. Supp. 2d 139 (D.D.C. 2013) .......................................................................................... 29

Fed. Labor Relations Auth. v. U.S. Dep’t of Treasury, Fin. Mgmt. Serv.,
  884 F.2d 1446 (D.C. Cir. 1989) ................................................................................................ 38

Fed. Trade Comm’n v. Boehringer Ingelheim Pharm., Inc.,
  892 F.3d 1264 (D.C. Cir. 2018) ................................................................................................ 22

Fitzgibbon v. CIA,
  911 F.2d 755 (D.C. Cir. 1990) .................................................................................................. 41

Formaldehyde Inst. v. U.S. Dep’t of Health and Human Servs.,
  889 F.2d 1118 (D.C. Cir. 1989) .......................................................................................... 22, 27

Frugone v. CIA,
  169 F.3d 772 (D.C. Cir. 1999) .................................................................................................. 41

Gold Anti-Tr. Action Comm., Inc. v. Bd. of Gov’rs,
  762 F. Supp. 2d 123 (D.D.C. 2011) .......................................................................................... 27

In re Sealed Case,
   121 F.3d 729 (D.C. Cir. 1997) .................................................................................................. 35

James Madison Project v. CIA,
  344 F. Supp. 3d 380 (D.D.C. 2018) ............................................................................................ 9

Johnson v. Executive Office for United States Attorneys,
  310 F.3d 771 (D.C. Cir. 2002) .................................................................................................. 14

Jordan v. U.S. Dep’t of Justice,
  591 F.2d 753 (D.C. Cir. 1978) .................................................................................................. 26

Juarez v. Dep’t of Justice,
  518 F.3d 54 (D.C. Cir. 2008) .................................................................................................... 42

Judicial Watch, Inc. v. Dep’t of Justice,
  365 F.3d 1108 (D.C. Cir. 2004) .......................................................................................... 22, 35



                                                                 iii
            Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 7 of 53



Judicial Watch, Inc. v. Export-Import Bank,
  108 F. Supp. 2d 19 (D.D.C. 2000) ............................................................................................ 26

Judicial Watch, Inc. v. FDA,
  449 F.3d 141 (D.C. Cir. 2006) ............................................................................................ 37, 38

Judicial Watch, Inc. v. U.S. Dep’t of Def.,
  715 F.3d 937 (D.C. Cir. 2013) ............................................................................................ 10, 16

Larson v. Dep’t of State,
  565 F.3d 857 (D.C. Cir. 2009) ................................................................................ 13, 16, 17, 19

Light v. Dep’t of Justice,
  968 F. Supp. 2d 11 (D.D.C. 2013) .............................................................................................. 9

Long v. U.S. Office of Pers. Mgmt.,
  692 F.3d 185 (2d Cir. 2012) ..................................................................................................... 38

Mapother v. Dep’t of Justice,
 3 F.3d 1533 (D.C. Cir. 1993) .................................................................................................... 26

Mead Data Ctr., Inc. v. U.S. Dep’t of Air Force,
 566 F.2d 242 (D.C. Cir. 1977) .................................................................................................. 23

Medina-Hincapie v. Dep’t of State,
 700 F.2d 737 (D.C. Cir. 1983) .................................................................................................. 41

Meeropol v. Meese,
 790 F.2d 942 (D.C. Cir. 1986) .................................................................................................. 13

Military Audit Project v. Casey,
  656 F.2d 724 (D.C. Cir. 1981) .................................................................................................. 10

Nat’l Ass’n of Home Builders v. Norton,
  309 F.3d 26 (D.C. Cir. 2002) .................................................................................................... 37

Nat’l Inst. of Military Justice v. U.S. Dep’t of Def.,
  404 F. Supp. 2d 325 (D.D.C. 2005)
  aff’d on other grounds, 512 F.3d 677 (D.C. Cir. 2008) ...................................................... 19, 20

Newport Aeronautical Sales v. Dep’t of Air Force,
  684 F.3d 160 (D.C. Cir. 2012) .................................................................................................. 21

NLRB v. Sears, Roebuck & Co.,
  421 U.S. 132 (1975) .................................................................................................................. 26


                                                                    iv
            Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 8 of 53



Oglesby v. U.S. Dep’t of Army,
  920 F.2d 57 (D.C. Cir. 1990) .............................................................................................. 11, 13

People for the Am. Way Found. v. Nat’l Park Serv.,
  503 F. Supp. 2d 284 (D.D.C. 2007) .......................................................................................... 37

Perry v. Block,
  684 F.2d 121 (D.C. Cir. 1982) .................................................................................................. 14

Pinson v. Dep’t of Justice,
  313 F. Supp. 3d 88 (D.D.C. 2018) ............................................................................................ 39

Protect Democracy Project, Inc. v. U.S. Dep’t of Def.,
  320 F. Supp. 3d 162 (D.D.C. 2018) .................................................................................... 30, 36

Quarles v. Dep’t of the Navy,
  893 F.2d 390 (D.C. Cir. 1990) .................................................................................................. 32

Renegotiation Board v. Grumman Aircraft Eng’g Corp.,
  421 U.S. 168 (1975) .................................................................................................................. 26

Rockwell Int’l Corp. v. U.S. Dep’t of Justice,
  235 F.3d 598 (D.C. Cir. 2001) .................................................................................................. 22

Russell v. Dep’t of the Air Force,
  682 F.2d 1045 (D.C. Cir. 1982) .......................................................................................... 26, 29

SafeCard Servs., Inc. v. SEC,
  926 F.2d 1197 (D.C. Cir. 1991) ................................................................................................ 11

Safeway Stores Inc. v. FTC,
  428 F. Supp. 346 (D.D.C. 1977) ............................................................................................... 41

Schrecker v. U.S. Dep’t of Justice,
  349 F.3d 657 (D.C. Cir. 2003) .................................................................................................. 14

Shapiro v. Dep’t of Justice,
  153 F. Supp. 3d 253 (D.D.C. 2016) .......................................................................................... 37

Sussman v. U.S. Marshals Serv.,
  494 F.3d 1106 (D.C. Cir. 2007) ................................................................................................ 42

Tax Analysts v. IRS,
  117 F.3d 607 (D.C. Cir. 1997) .................................................................................................. 22



                                                                    v
             Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 9 of 53



U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press,
  489 U.S. 749 (1989) .................................................................................................................. 38

U.S. Dep’t of State v. Wash. Post Co.,
  456 U.S. 595 (1982) .................................................................................................................. 37

United States v. Nixon,
  418 U.S. 683 (1974) .................................................................................................................. 35

Upjohn Co. v. United States,
  449 U.S. 383 (1981) .................................................................................................................. 23

ViroPharma Inc. v. HHS,
  839 F. Supp. 2d 184 (D.D.C. 2012) .......................................................................................... 29

Washington Post v. U.S. Dep’t of Def.,
 766 F. Supp. 1 (D.D.C. 1991) ............................................................................................. 41, 42

Weisberg v. U.S. Dep’t of Justice,
 705 F.2d 1344 (D.C. Cir. 1983) ................................................................................................ 15

Weisberg v. U.S. Dep’t of Justice,
 745 F.2d 1476 (D.C. Cir. 1984) .......................................................................................... 11, 14

Wolf v. CIA,
 473 F.3d 370 (D.C. Cir. 2007) .................................................................................................. 41

Wolfe v. U.S. Dep’t of Health and Human Servs.,
 839 F.2d 768 (D.C. Cir. 1988) .................................................................................................. 26

Worldnetdaily.com, Inc. v. U.S. Dep’t of Justice,
 215 F. Supp. 3d 81 (D.D.C. 2016) ...................................................................................... 29, 34

           Statutes

5 U.S.C. §552 .................................................................................................................................. 1

5 U.S.C. § 552(a)(4)(B) ................................................................................................................ 10

5 U.S.C. § 552(b)(1) ..................................................................................................................... 16

5 U.S.C. § 552(b)(3) ..................................................................................................................... 19

5 U.S.C. § 552(b)(3)(A)(ii) ........................................................................................................... 21

5 U.S.C. § 552(b)(3)(B) ................................................................................................................ 21


                                                                       vi
            Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 10 of 53



5 U.S.C. § 552(b)(5) ..................................................................................................................... 22

5 U.S.C. § 552(b)(9) ..................................................................................................................... 42

10 U.S.C. § 130c(a)....................................................................................................................... 19

10 U.S.C. § 130c(b) ................................................................................................................ 20, 21

31 U.S.C. § 501 ............................................................................................................................... 1

31 U.S.C. § 1512 ............................................................................................................................. 2

Pub. L. 106-398, 114 Stat. 1654 (Oct. 30, 2000) .......................................................................... 21

Pub. L. No. 104-231, 110 Stat. 3048 (Oct. 2, 1996) ..................................................................... 11

Pub. L. No. 115-245, 132 Stat. 2981 (Sept. 28, 2018).................................................................... 3

           Legislative Materials

H.R. Rep. No. 89-1497 (1966)...................................................................................................... 37

S. Rep. No. 89-813 (1965) ............................................................................................................ 37

S. Rep. No. 88-1219 (1964) .......................................................................................................... 37

           Regulations

Exec. Order No. 13526, 75 Fed. Reg. 707 (Dec. 29, 2009) .................................................... 17, 18

           Rules

Fed. R. Civ. P. 56(a) ............................................................................................................. 1, 9, 10

L.Cv.R. 7(h) .......................................................................................................................... 1, 9, 10




                                                                      vii
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 11 of 53



                                       INTRODUCTION
       Plaintiff Center for Public Integrity challenges the decisions of Defendants the U.S.

Department of Defense (“DoD”) and the Office of Management and Budget (“OMB”) to

withhold information pursuant to statutory exemptions under the Freedom of Information Act

(“FOIA”), 5 U.S.C. §552. Plaintiff submitted FOIA requests seeking communications both

within DoD and between DoD and OMB about the Ukraine Security Assistance Initiative

(“USAI”). Pursuant to this Court’s Order issued November 25, 2019, ECF No. 16, Defendants

produced all responsive, non-exempt information in an interim production on December 12,

2019, and a final production on December 20, 2019. Accordingly, Defendants are now entitled to

summary judgment because they have fully complied with their obligations under FOIA.

Defendants conducted a reasonable search for responsive records and appropriately withheld

from production only information logically or plausibly subject to one or more of the following

FOIA exemptions: (1) information properly deemed classified (Exemption 1); (2) information

prohibited from disclosure by another statute (Exemption 3); (3) information protected by one or

more legal privileges (Exemption 5); or (4) information protected from disclosure to preserve the

personal privacy interests of individual employees at the defendant agencies (Exemption 6).

Defendants thus have produced all reasonably segregable, non-exempt information that is

responsive to Plaintiff’s FOIA requests. Accordingly, Defendants now respectfully move for

summary judgment on all claims. Fed. R. Civ. P. 56(a); L.Cv.R. 7(h).

                                        BACKGROUND
       I.      OMB’s Apportionment Function

       OMB “is an office in the Executive Office of the President,” 31 U.S.C. § 501, and

generally assists the President in carrying out his constitutional duty to “take Care that the Laws

be faithfully executed.” U.S. Const. Art. II, Sec. 3; Declaration of Heather V. Walsh (“Walsh

                                                 1
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 12 of 53



Decl.”) ¶ 19. One way in which OMB carries out this general function is by ensuring that Federal

agencies spend appropriated funds in an efficient and effective manner that is consistent with the

purpose for which the funds were appropriated. Walsh Decl. ¶ 19. Congressional appropriations

specify the purpose, time period, and amount of funding authorized. Id. Congress has authorized

OMB to apportion funds appropriated for a definite period to ensure that they last for the entirety

of the period for which they were apportioned by Congress, and to apportion funds appropriated

for an indefinite period “to achieve the most effective and economical use.” 31 U.S.C. §§ 1512,

1513; Walsh Decl. ¶ 19. This authority allows OMB to apportion funds for any time period or

purpose authorized by the appropriation. 31 U.S.C. § 1512; Walsh Decl. ¶ 19.

       In carrying out its apportionment function, OMB relies upon close collaboration with the

relevant Federal agencies. Walsh Decl. ¶ 20. The decisionmaking process with respect to

apportionments requires extensive back-and-forth discussion with agencies to gather

information, evaluate and analyze data, and develop policy recommendations. Walsh Decl. ¶ 25.

During this process, OMB routinely relies upon expertise at the agencies for detailed information

about their respective programs and operations. Walsh Decl. ¶¶ 20-26. Ultimately, OMB staff

use the information and recommendations gathered from the agencies during this process to

make recommendations to the President concerning apportionments. Walsh Decl. ¶¶ 20-26.

       Beginning around mid-June and continuing over the course of the summer of 2019, OMB

engaged in precisely this collaborative process with DoD over the apportionment of

approximately $214 million in DoD appropriations authorized for the USAI during fiscal year

2019. Walsh Decl. ¶ 21. The funds were authorized “to provide assistance, including training;

equipment; lethal assistance; logistics support, supplies and services; sustainment; and

intelligence support to the military and national security forces of Ukraine.” See Department of



                                                 2
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 13 of 53



Defense Appropriations Act, 2019, Pub. L. No. 115-245, div. A, title IX, § 9013, 132 Stat. 2981,

3044 (Sept. 28, 2018). OMB officials, including Associate Director for National Security

Programs Michael Duffey, engaged in an ongoing dialogue with officials at DoD, particularly

DoD Acting Comptroller Elaine McCusker, to gather information and analysis with respect to

the USAI for the purpose of providing advice and recommendations to the President concerning

the apportionment of USAI funds. Walsh Decl. ¶ 21. These discussions between OMB and DoD

informed a series of decisions made over the course of the summer about the apportionment of

USAI funds. Walsh Decl. ¶¶ 17-26. Specifically, on July 25, 2019, OMB placed a footnote in the

apportionment for the account that includes the USAI funds that stated:

       Amounts apportioned, but not yet obligated as of the date of this reapportionment,
       for the Ukraine Security Assistance Initiative (Initiative) are not available for
       obligation until August 5, 2019, to allow for an interagency process to determine
       the best use of such funds. Based on OMB’s communication with DoD on July 25,
       2019, OMB understands from the Department that this brief pause in obligations
       will not preclude DOD’s timely execution of the final policy direction. DOD may
       continue its planning and casework for the Initiative during this period.

Walsh Decl. ¶ 22; Vaughn Index Document Number (“Doc. No.”) 3. In a series of decisions,

OMB issued apportionment footnotes extending this pause in the availability of appropriated

funds for obligation (often referred to alternatively as a “hold”) for a limited period of time.

Walsh Decl. ¶ 23; Vaughn Index Doc. Nos. 1-5. OMB issued these apportionment footnotes, or

variations on them, on August 6, 15, 20, 27, and 31; and on September 5, 6, and 10, 2019. Id.

OMB removed the footnote to the apportionment for USAI funds on September 12, 2019,

thereby lifting the pause on the availability of USAI funds for obligation. Walsh Decl. ¶ 23;

Vaughn Index Doc. No. 4.




                                                  3
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 14 of 53



       II.     Plaintiff’s FOIA Requests

       This case concerns substantially similar and overlapping FOIA requests submitted by

Plaintiff to DoD and OMB for communications about the USAI. Dolberry Decl. ¶ 3 & Exhibit 1;

Walsh Decl. ¶ 5 & Exhibit 1.

       On September 25, 2019, Plaintiff submitted a FOIA request to DoD seeking records of

communications between the DoD Comptroller’s office and OMB concerning USAI. Dolberry

Decl. ¶ 3 & Exhibit 1. Specifically, the request seeks:

       All records reflecting any communication between Defense Department acting
       comptroller Elaine McCusker or other officials within the comptroller’s office and
       employees or officials of the Office of Management and Budget concerning the
       Ukraine Security Assistance Initiative . . . dated between April 2019 and the date
       you process this request . . . These should include any and all communications
       pertinent to apportionment requests related to the funds for this initiative
       during this period.

Dolberry Decl. ¶ 3 & Exhibit 1 at 1 (emphasis in original). Additionally, the request seeks

internal DoD communications, specifically asking for similar “records reflecting communication

between Defense Department acting comptroller Elaine McCusker or other officials within the

comptroller’s office and Secretary of Defense Mark Esper or Deputy Secretary of Defense David

Norquist.” Dolberry Decl. ¶ 3 & Exhibit 1 at 1. On September 27, 2019, DoD sent a letter

acknowledging receipt and denying expedited processing of Plaintiff’s FOIA request. Dolberry

Decl. ¶ 4 & Exhibit 2.

       Meanwhile, on September 30, 2019, Plaintiff submitted a mirror-image FOIA request to

OMB seeking the same communications between the DoD comptroller’s office and OMB

concerning USAI for the same time period. Walsh Decl. ¶ 5 & Exhibit 1 at 1. Specifically, the

request to OMB seeks:

       [A]ll records reflecting any communication between officials and employees of
       the [Office of Management and Budget] and the office of Defense Department
       acting comptroller Elaine McCusker or other officials within the comptroller’s
                                                 4
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 15 of 53



       [office] concerning the Ukraine Security Assistance Initiative . . . dated between
       April 2019 and the date [you process] this request . . . [These] should include
       any and all communications pertinent to apportionment requests related to
       the funds for this initiative during this period.

Id. (emphasis in original). The following day, October 1, 2019, OMB acknowledged receipt of

Plaintiff’s FOIA request. Walsh Decl. ¶ 6 & Exhibit 2.

       III.    Plaintiff’s Motion for Preliminary Injunction

       On October 30, 2019, Plaintiff filed its Complaint for Declaratory and Injunctive Relief,

initiating this proceeding. ECF No. 1. On October 31, 2019, just one day after filing the

complaint, Plaintiff filed a motion for preliminary injunction, seeking an order that would require

DoD and OMB to process Plaintiff’s FOIA requests and produce all non-exempt, responsive

portions of records responsive to Plaintiff’s FOIA requests by December 12, 2019. See Pl. Mot.

for a Prelim. Inj., ECF No. 4 (“Pl. Mot.”); Mem. in Supp. of Pl.’s Mot. for a Prelim. Inj., ECF

No. 4 (“Pl. Mem.”); Proposed Order, ECF No. 4-1 (“Pl. Proposed Order”). Defendants filed their

response opposing the motion on November 12, 2019. See Defs.’ Opp’n to Pl.’s Mot. for a

Prelim. Inj., ECF No. 10 (“Def. Opp. to PI”).

       At the time that the parties were litigating Plaintiff’s preliminary injunction motion, DoD

already had completed its search and was in the process of reviewing search results. Def. Opp. to

PI at 6; Dolberry Decl. ¶¶ 5, 6. Indeed, on October 3, 2019, the DoD General Counsel had issued

a memorandum requesting cooperation from DoD components in identifying, preserving, and

collecting documents and other records regarding the USAI and in responding to anticipated

requests for such materials. Dolberry Decl. ¶¶ 5, 6; Def. Opp. to PI at 6. Accordingly, DoD had

compiled a set of records from relevant custodians, from which focused searches could be

conducted. Dolberry Decl. ¶¶ 5, 6; Def. Opp. to PI at 6. That set included the two DoD offices

from which Plaintiff requested records. Dolberry Decl. ¶¶ 5, 6; Def. Opp. to PI at 6.


                                                5
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 16 of 53



       OMB similarly collected documents from an electronic search in October 2019, that was

designed to ensure the broadest collection of records potentially responsive to the myriad

Ukraine-related FOIA requests submitted to OMB. Walsh Decl. ¶ 11. However, because DoD

was so much farther along in processing and because Plaintiff’s request to OMB sought the same

information Plaintiff requested from DoD, Defendants jointly determined to rely upon a single

search conducted by DoD. Def. Opp. to PI at 10 (“Because the FOIA requests seek

communications between DoD and OMB, DoD’s responsive records will be the same as OMB’s.

. . . Given this fact, OMB proposes to rely upon DoD’s search . . . rather than divert OMB’s

limited resources to a redundant search and review of its records for the same

communications.”). See also, e.g., Declaration of Heather V. Walsh, ECF No. 10-2 (Nov. 12,

2019), attached to Def. Opp. to PI, ¶¶ 22-26. Accordingly, OMB proposed “having the

Department of Defense continue expeditiously processing the records in its possession and

allowing the Department to fulfill Plaintiff’s overlapping FOIA requests on behalf of both

agencies.” Id. ¶ 24. Acknowledging the “possibility that this approach could result in a slightly

over-inclusive or under-inclusive production that would only be revealed through separate

searches by each agency,” OMB nonetheless concluded that “the likelihood of such disparity is

remote.” Id. ¶ 25.

       On November 19, 2019, the parties filed a Joint Status Report, ECF No. 12, in response

to the Court’s Minute Order (November 15, 2019) seeking additional information to assist the

Court in determining “a reasonable timeline for processing the responsive documents, exclusive

of duplicates, and releasing the non-exempt information.” In that Joint Status Report, Defendants

reiterated that OMB would be relying upon DoD’s search in order to complete production by

December 20, as Defendants proposed in that filing. Joint Status Report ¶ 3, ECF No. 12



                                                 6
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 17 of 53



(November 19, 2019) (“As stated in the Declaration of Heather Walsh (ECF No. 10-2),

Defendant Office of Management and Budget (“OMB”) proposes to rely upon the search

conducted by Defendant Department of Defense (“DoD”), rather than conduct a separate and

duplicative search. This approach will allow OMB to focus more efficiently upon reviewing a

single set of documents.”) (emphasis added). That same day, the Court held a teleconference to

discuss scheduling relating to the processing and release of non-exempt, responsive documents.

After that call, the Court issued a Minute Order requiring the parties to “to file a notice by noon

on November 22, 2019, updating the Court as to the number of documents responsive to

Plaintiff's FOIA requests, exclusive of duplicates.” Pursuant to the Court’s order, Defendants

filed a Notice on November 22, 2019, informing the Court and Plaintiff that “the Department of

Defense (‘DoD’) has reduced the number of documents to be processed to approximately 211

pages.” Notice 2, ECF No. 13.

       On November 25, 2019, the Court issued a Memorandum Opinion, ECF No. 17, and

Order, ECF No. 16, granting the preliminary injunction and requiring Defendants to process half

the 211 pages of responsive search results and produce responsive, non-exempt portions of those

pages by December 12, 2019. Order, ECF No. 16. The Court further ordered that Defendant

process the remaining half of the pages of search results and produce any non-exempt,

responsive information by December 20, 2019. Id.

       IV.     Defendants’ Production

       After engaging in consultative review of the responsive search results, Defendants jointly

made an interim production of 146 responsive pages on December 12, 2019, followed by a final

production of the remaining 146 responsive pages on December 20, 2019. Dolberry Decl. ¶ 7;

Walsh Decl. ¶ 8. Along with the final production on December 20, Defendants also re-released



                                                 7
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 18 of 53



15 pages from the interim production after determining to release additional information from

those records. Id. Although Defendants initially had estimated that the total production would be

approximately 211 pages, the actual production consisted of 292 pages. Dolberry Decl. ¶ 7;

Walsh Decl. ¶ 8.

       The day after Defendants’ interim production, Plaintiffs filed a Motion to Enforce

Preliminary Injunction, ECF No. 19, in which they argued that Defendants’ interim production

failed to comply with the Preliminary Injunction Order by improperly withholding information

not subject to any statutory exemption. In an Order, ECF No. 20, issued that same day,

December 13, 2019, the Court denied Plaintiff’s Motion, finding that the Preliminary Injunction

Order “required the production of only non-exempt information” and that “Defendants have

complied with the Court’s Order.” The Court went on to “recognize[] that the issue of disputed

exemptions will have to be litigated” and thus ordered the parties to submit a proposed schedule

for submitting the Vaughn Index and conducting summary judgment briefing or cross-briefing.

Id. The parties filed their respective proposals in a Joint Status Report on December 17, 2019,

ECF No. 21, and the Court issued the current briefing schedule, Minute Order (Dec. 18, 2019).

       On January 22, 2020, the parties conferred about narrowing of the matters at issue on

summary judgment. Plaintiff indicated on January 23 that Plaintiff does not object to the

Exemption 6 redactions of email addresses, phone numbers, and other similar contact

information where the name of the person appears in the produced documents.

       Concurrent with this filing, Defendants are releasing additional information from two

pages previously produced to Plaintiff in the final production on December 20, 2019. Walsh

Decl. ¶ 8. Defendants are making this additional release to be consistent with information already

released on duplicate pages on December 20, 2019. Id.



                                                8
         Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 19 of 53



        In accordance with the Court’s Order, Defendants now file this Motion for Summary

Judgment, along with the Vaughn Index and supporting declarations, as well as a statement of

material facts as to which there is no genuine issue. Fed. R. Civ. P. 56(a); L.Cv.R. 7(h).

                                      LEGAL STANDARD
        Summary judgment is appropriate whenever the moving party demonstrates that “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “When the court is presented with cross-motions for summary

judgment, it analyzes the underlying facts and inferences in each party’s motion in the light most

favorable to the non-moving party.” James Madison Project v. CIA, 344 F. Supp. 3d 380, 386

(D.D.C. 2018). However, “[a] dispute is ‘genuine’ only if a reasonable fact-finder could find for

the non-moving party; a fact is ‘material’ only if it is capable of affecting the outcome of the

litigation.” Id.

        Most FOIA cases are appropriately resolved on motions for summary judgment. Brayton

v. Office of the U.S. Trade Representative, 641 F.3d 521, 527 (D.C. Cir. 2011) (observing that

“the vast majority of FOIA cases can be resolved on summary judgment.”). To be entitled to

summary judgment, “[t]he defendant in a FOIA case must show that its search for responsive

records was adequate, that any exemptions claimed actually apply, and that any reasonably

segregable non-exempt parts of records have been disclosed after redaction of exempt

information.” Light v. Dep’t of Justice, 968 F. Supp. 2d 11, 23 (D.D.C. 2013). Defendants bear

the burden of justifying the withholding of material responsive to Plaintiff’s request, and this

Court reviews Defendants’ response to that request de novo. See 5 U.S.C. § 552(a)(4)(B). “[A]n

agency’s justification for invoking a FOIA exemption is sufficient if it appears logical or

plausible” to the court. Judicial Watch, Inc. v. U.S. Dep’t of Def., 715 F.3d 937, 941 (D.C. Cir.

2013) (per curiam) (citation omitted).

                                                 9
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 20 of 53



       The Court may award summary judgment in a FOIA action solely on the basis of

information provided by the agency through declarations that describe “the documents and the

justifications for nondisclosure with reasonably specific detail,” that “demonstrate that the

information withheld logically falls within the claimed exemption[s],” and that are “not

controverted by either contrary evidence in the record nor by evidence of agency bad faith.”

Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981) (footnote omitted).

                                          ARGUMENT

       Defendants are entitled to summary judgment because they have conducted an adequate

search for responsive records and produced all non-exempt, records or portions of records

responsive to Plaintiff’s FOIA requests. Defendants appropriately withheld information logically

or plausibly subject to one or more exemptions under the FOIA based upon the fact that such

information is: (1) properly deemed classified (Exemption 1); (2) prohibited from disclosure by

another statute (Exemption 3); (3) privileged (Exemption 5); or (4) protected from disclosure to

preserve the personal privacy interests of individual employees at the defendant agencies

(Exemption 6). Finally, Defendants carefully reviewed the responsive documents and have

produced any reasonably segregable, non-exempt parts of those documents after redaction of the

exempt information. Accordingly, Defendants are entitled to summary judgment on all claims.

Fed. R. Civ. P. 56(a); L.Cv.R. 7(h).

       I.      DEFENDANTS CONDUCTED AN ADEQUATE SEARCH FOR RESPONSIVE RECORDS
       An agency is entitled to summary judgment in a FOIA case with respect to the adequacy

of its search if the agency shows “that it made a good faith effort to conduct a search for the

requested records, using methods which can be reasonably expected to produce the information

requested.” Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990), superseded by

statute on other grounds by Electronic FOIA Amendments Act of 1996, Pub. L. No. 104-231,

                                                 10
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 21 of 53



110 Stat. 3048 (Oct. 2, 1996). “The adequacy of an agency’s search for records in response to a

FOIA request is measured by a standard of reasonableness and depends on the individual

circumstances of each case.” Agolli v. Office of Inspector Gen., U.S. Dep’t of Justice, 125 F.

Supp. 3d 274, 282 (D.D.C. 2015) (Kollar-Kotelly, J.), aff’d, No. 15-5273, 2016 WL 6238495

(D.C. Cir. Sept. 22, 2016). “[T]he issue to be resolved is not whether there might exist any other

documents possibly responsive to the request, but rather whether the search for those documents

was adequate.” Weisberg v. U.S. Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984). An

agency can establish the reasonableness of its search by “reasonably detailed, nonconclusory

affidavits describing its efforts.” Baker & Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d

312, 318 (D.C. Cir. 2006). “Agency affidavits are accorded a presumption of good faith, which

cannot be rebutted by ‘purely speculative claims about the existence and discoverability of other

documents.’” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991).

       Applying these principles, Defendants have conducted an adequate search for responsive

records. At the time that the parties were litigating Plaintiff’s motion for a preliminary

injunction, DoD had already begun processing documents potentially responsive to Plaintiff’s

requests. Dolberry Decl. ¶¶ 5, 6; Def. Opp. to PI at 6. In a memorandum dated October 3, 2019,

the DoD General Counsel requested cooperation from DoD components in identifying,

preserving, and collecting documents and other records regarding the USAI in anticipation of

requests for such materials. Dolberry Decl. ¶ 5; Def. Opp. to PI at 6. The DoD Office of

Information Counsel (“OIC”), the component of DoD’s Office of General Counsel that oversees

FOIA operations, identified relevant custodians in each pertinent office and requested that the

information technology specialists conduct a search of the email folders and folders of

electronically stored information on the custodians’ individual drives at all classification levels.



                                                 11
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 22 of 53



Dolberry Decl. ¶ 5. The search terms used for this initial collection were: ““USAI” OR

((“Ukraine” or “Ukrainian”) AND (“security” OR “1250” OR (“FMF” OR “Foreign Military

Financing”) OR “impound” OR “obligation”)).” Dolberry Decl. ¶ 5. The timeframe for the

search was between May 1, 2019, and September 30, 2019. Dolberry Decl. ¶ 5. The resulting set

of records was placed into e-discovery software. Dolberry Decl. ¶ 5. To respond to Plaintiff’s

FOIA requests, this set of records was searched for any electronic communications between the

Acting Comptroller Ms. Elaine McCusker and any members in her Office and 1) the Secretary of

Defense, the Deputy Secretary of Defense, and members of their immediate senior staff, and 2)

all electronic communications between Ms. McCusker or her members of her staff with

individuals whose email addresses exhibited the email domain used by personnel at OMB.

Dolberry Decl. ¶ 6.

       OMB had initiated a search of its files in October 2019, using broad search parameters

intended to capture all records potentially responsive to the multiple Ukraine-related FOIA

requests OMB had received. Def. Opp. to PI at 8; Walsh Decl. ¶ 11. But given the extremely

short amount of time Plaintiff was demanding for a final response to its request, the overlap

between the requests sent to DoD and OMB, and DoD’s being further along in its processing,

OMB determined that it made much more sense for DoD to continue expeditiously processing

the communications between DoD and OMB in its possession and have DoD fulfill Plaintiff’s

overlapping FOIA requests on behalf of both agencies. As OMB explained to the Court in

making this proposal, allowing OMB to proceed in this manner “will expedite the processing

timeline by freeing up OMB’s limited resources to focus on reviewing a single set of documents

rather than independently collecting and reviewing the same documents twice and duplicating




                                                12
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 23 of 53



the consultation process in the reverse direction as the Department [of Defense].” Declaration of

Heather V. Walsh ¶ 24, ECF No. 10-2.

       OMB’s reliance on DoD’s search was reasonable, particularly in the circumstances of

this case. Larson v. Dep’t of State, 565 F.3d 857, 869 (D.C. Cir. 2009) (quoting Meeropol v.

Meese, 790 F.2d 942, 956 (D.C. Cir. 1986)) (“In determining whether the agency has discharged

its FOIA responsibilities, the issue [the Court] must resolve is whether the search for documents

was adequate, ‘and adequacy is measured by the reasonableness of the effort in light of the

specific request.’”). As the Court acknowledged on page 6 of its Memorandum Opinion

explaining the basis for the preliminary injunction order, “preliminary injunctions are ordinarily

not awarded in FOIA cases,” adding that “[h]owever, this is not an ordinary FOIA case.” Mem.

Op. 6, ECF No. 17. The fact that Plaintiff requested from OMB only communications between

OMB and DoD made it entirely reasonable for Defendants to conclude that DoD’s search for

those communications would yield any results which a separate but identical search of OMB’s

files would be likely to yield. Moreover, Plaintiff’s demand for production by December 12

effectively required extraordinary prioritization beyond even “expedited” processing; this

exigency made it reasonable for Defendants to place good-faith reliance upon the presumed

redundancy between the two agencies’ records of their communications. Oglesby, 920 F.2d at 68

(“There is no requirement that an agency search every record system.”).

       Significantly, at no point did Plaintiff object to Defendants’ reliance on DoD’s search,

despite Defendants consistently making clear to Plaintiff and the Court that that was what they

intended to do. See, e.g., Declaration of Heather V. Walsh ¶¶ 20-26, ECF No. 10-2; Joint Status

Report ¶ 3, ECF No. 12 (November 19, 2019), (“As stated in the Declaration of Heather Walsh

(ECF No. 10-2), Defendant Office of Management and Budget (“OMB”) proposes to rely upon



                                                13
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 24 of 53



the search conducted by Defendant Department of Defense (“DoD”), rather than conduct a

separate and duplicative search. This approach will allow OMB to focus more efficiently upon

reviewing a single set of documents.”) (emphasis added); Def. Opp. to PI at 10 (“Because the

FOIA requests seek communications between DoD and OMB, DoD’s responsive records will be

the same as OMB’s. . . . Given this fact, OMB proposes to rely upon DoD’s search . . . rather

than divert OMB’s limited resources to a redundant search and review of its records for the same

communications.”). Given the emergency timeframes, the thoroughness of DoD’s search, and the

likelihood that a duplicative search at OMB would not identify unique results, Defendants

exercised reasonable judgment in determining under the circumstances to rely upon DoD’s

search. Schrecker v. U.S. Dep’t of Justice, 349 F.3d 657, 662 (D.C. Cir. 2003) (“FOIA, requiring

as it does both systemic and case-specific exercises of discretion and administrative judgment

and expertise, is hardly an area in which the courts should attempt to micro manage the executive

branch.”) (quoting Johnson v. Executive Office for United States Attorneys, 310 F.3d 771, 776

(D.C. Cir. 2002)). As all parties recognized at the time, this compromise made it possible for

Defendants to meet Plaintiff’s demand for production on an emergency timeframe. And the order

to process and produce all responsive records by December 20 was predicated upon Defendants’

representations and Defendants’ estimate of the volume of responsive records based upon the

search of DoD’s files. See Order (November 25, 2019), ECF No. 16.

       Having made a final production of all responsive, non-exempt records or portions of

records after conducting a reasonable search, Defendants are not required to go back and perform

additional searches to locate any additional records that Plaintiff might speculate exist. Weisberg,

745 F.2d at 1485; Perry v. Block, 684 F.2d 121, 128 (D.C. Cir. 1982) (agency need not

demonstrate that all responsive documents were found and that no other relevant documents



                                                14
          Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 25 of 53



could possibly exist). Nor is there any distinction between the agencies’ production at the

preliminary injunction stage and the summary judgment stage. In granting the preliminary

injunction, again based on Defendants’ representations about the search, the Court ordered

Defendants to produce all non-exempt responsive records by December 20 and did not order

additional searches and processing after that deadline. Furthermore, in proposing a summary

judgment briefing schedule, Defendants made clear that they would be concentrating their

resources post-production on preparing their Vaughn index and declarations and summary

judgment submission. See Joint Status Report 2-3, ECF No. 21. 1

         Defendants have conducted in good faith a search they believe was reasonably calculated

to uncover all responsive records. This is all that FOIA requires. Defendants were not required to

conduct redundant searches for duplicative records in order to satisfy the standard of

reasonableness. Having conducted a search that was “reasonably calculated to uncover all

relevant documents,” Weisberg v. U.S. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983),

Defendants are entitled to summary judgment with respect to the adequacy of the search.

         II.      DEFENDANTS PROPERLY WITHHELD EXEMPT INFORMATION PURSUANT TO
                  WELL-ESTABLISHED FOIA EXEMPTIONS
         Although FOIA generally calls for “broad disclosure of Government records,” the statute

also recognizes that “public disclosure is not always in the public interest and thus provide[s]

that agency records may be withheld from disclosure under any of the nine exemptions defined



1
  OMB notes that it recently conducted a search within its general Ukraine-related search results, collected in
October 2019, for purposes of producing records in another FOIA case, American Oversight v. OMB, No. 19-cv-
3213 (JEB) (D.D.C.). Walsh Decl. ¶ 11. For that production, made on January 21, 2020, OMB searched for sent
emails of two OMB officials, Deputy/Acting Director Russell Vought and Associate Director for National Security
Programs Michael Duffey. Walsh Decl. ¶ 12. In the course of making that production, OMB did not identify any
new records responsive to the Plaintiff’s request in this case that were not already produced in December 2019.
Walsh Decl. ¶ 12. The fact that OMB did not identify any additional responsive records as a result of this search
supports the reasonableness of OMB’s reliance upon DoD’s search of its files in this case, as this demonstrates that a
redundant search at OMB would be unlikely to reveal additional responsive records.

                                                         15
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 26 of 53



in 5 U.S.C. § 552(b).” CIA v. Sims, 471 U.S. 159, 166-67 (1985). As noted above, Defendants’

“justification for invoking a FOIA exemption is sufficient if it appears logical or plausible” to the

court. Judicial Watch, 715 F.3d at 941 (per curiam) (citation omitted). In their production of

responsive records, Defendants properly withheld information pursuant to FOIA Exemptions 1,

3, 5, and 6. Declaration of David V. Trulio (“Trulio Decl.”) ¶ 11; Dolberry Decl. ¶¶ 12-26;

Walsh Decl. ¶ 13. Defendants are entitled to summary judgment because they have withheld only

information which one or more statutory exemptions logically and plausibly protects from

disclosure.

               A.      Defendants Properly Withheld Information Pursuant to FOIA’s
                       Exemption 1
       Exemption 1 under the FOIA protects from disclosure information that is classified

“under criteria established by an Executive order to be kept secret in the interest of national

defense or foreign policy” and “in fact properly classified pursuant to such Executive order.” 5

U.S.C. §552(b)(1). The courts “accord substantial weight to an agency’s affidavit concerning the

details of the classified status of the disputed record because the Executive departments

responsible for national defense and foreign policy matters have unique insights into what

adverse [e]ffects might occur as a result of a particular classified record.” Larson v. Dep’t of

State, 565 F.3d 857, 864 (D.C. Cir. 2009) (quoting Ctr. for Nat’l Sec. Studies v. U.S. Dep’t of

Justice, 331 F.3d 918, 927 (D.C. Cir. 2003)); Judicial Watch, 715 F. 3d at 940-41. “If an

agency’s statements supporting exemption contain reasonable specificity of detail as to

demonstrate that the withheld information logically falls within the claimed exemption and

evidence in the record does not suggest otherwise, as is the case here, the court should not

conduct a more detailed inquiry to test the agency’s judgment and expertise or to evaluate

whether the court agrees with the agency’s opinions.” Larson, 565 F.3d at 865.


                                                 16
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 27 of 53



       As explained in detail in the Trulio Declaration, Defendants have appropriately withheld

under Exemption 1 information that has been properly classified in the interest of national

security, pursuant to Classified National Security Information, Executive Order (“E.O.”) No.

13526, 75 Fed. Reg. 707 (Dec. 29, 2009). Trulio Decl. ¶ 11. To establish that information has

been properly withheld under Exemption 1, an agency must demonstrate that the information

meets the four classification requirements set forth in section 1.1(a) of E.O. 13526: (1) an

original classification authority is classifying the information; (2) the information is owned by,

produced by or for, or is under the control of the U.S. Government; (3) the information falls

within one or more of the categories of information listed in section 1.4 of Executive Order

13526; and (4) the original classification authority determines that the unauthorized disclosure of

the information reasonably could be expected to result in some level of damage to the national

security, and the original classification authority is able to identify or describe the damage.

Trulio Decl. ¶ 7; E.O. 13526 § 1.1(a). As relevant here, section 1.4(c) permits classification of

information pertaining to, reflecting, or constituting “intelligence activities (including covert

action), intelligence sources or methods, or cryptology;” 1.4(d) permits classification of

information pertaining to “foreign relations or foreign activities of the United States;” and 1.4(g)

permits classification of “vulnerabilities or capabilities of systems, installations, infrastructures,

projects, plans, or protection services relating to the national security.” Trulio Decl. ¶ 7.

       In this case, DoD has concluded that the information withheld under Exemption 1

satisfies these classification criteria under E.O. 13526. Trulio Decl. ¶¶ 9-11. Mr. Trulio is

authorized to exercise classification authority. Trulio Decl. ¶¶ 1, 8. Mr. Trulio has determined

that the information withheld under Exemption 1 is currently and properly classified at the Secret




                                                  17
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 28 of 53



level, Trulio Decl. ¶¶ 10, 11, and attests that this determination has not been made for an

unlawful or inappropriate purpose. Trulio Decl. ¶ 9.

       Pursuant to Exemption 1, Defendants have withheld information from three documents.

Trulio Decl. ¶ 11; Vaughn Index Doc. Nos. 108, 109, & 110. Document Nos. 108 and 109

contain briefing material and talking points produced by the Under Secretary of Defense for

Policy to prepare the Secretary of Defense for a meeting to relay DoD’s opinions and

recommendations on the obligation of the USAI funds, and Document No. 110 is an email

communication from the Under Secretary of Defense for Policy to the Secretary of Defense

relaying the discussion that occurred at an interagency meeting on July 26 regarding Ukraine and

the USAI funding. Trulio Decl. ¶ 11. Portions of all three documents are currently and properly

classified at the Secret level pursuant to section 1.4(d) of E.O. 13526, because the information

reflects foreign relations or foreign activities of the United States. Trulio Decl. ¶ 11. Specifically,

the information withheld details how support to Ukraine might impact global competition and

future economic opportunities of the United States, as well as the ramifications of such support

on the relative geo-political strengths and weaknesses of both partners and competitors of the

United States. Trulio Decl. ¶ 11. Information contained in document 110 also contains

information regarding intelligence sources and methods, and is properly withheld pursuant to

section 1.4(c) of E.O. 13526. Trulio Decl. ¶ 11.

       As explained in the Trulio Declaration, disclosure of this information could reasonably be

expected to damage national security interests. Trulio Decl. ¶¶ 12-13. Releasing this information

could harm national security in several ways, including by undermining the confidence of allies,

which is essential to continued cooperation on matters of mutual interest. Id. DoD has thus




                                                   18
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 29 of 53



determined that avoiding the disclosure of such information is essential to the Government’s

ability to pursue the geo-political, economic, and national security goals of the United States. Id.

       The information withheld under Exemption 1 also contains intelligence information,

including reference to intelligence sources and methods such as foreign liaison relationships. Id.

DoD has determined that disclosure of such information could seriously jeopardize its use and

diminish its value. Id.

       Defendants therefore have properly withheld information pursuant to Exemption 1.

               B.         Defendants Properly Withheld Information Pursuant to FOIA’s
                          Exemption 3
       Exemption 3 allows for the withholding of information “specifically exempted from

disclosure by statute,” provided that such statute either “(A)(i) requires that the matters be

withheld from the public in such a manner as to leave no discretion on the issue, or (ii)

establishes particular criteria for withholding or refers to particular types of matters to be

withheld.” 5 U.S.C. § 552(b)(3). “To invoke Exemption 3, the government ‘need only show . . .

that the withheld material falls within’ a statute meeting the exemption’s conditions.” DiBacco v.

Dep’t of the Army, 926 F.3d 827, 835 (D.C. Cir. 2019) (quoting Larson, 565 F.3d at 865). Here,

Defendants relied upon 10 U.S.C. § 130c, which provides that DoD “may withhold from public

disclosure otherwise required by law sensitive information of foreign governments in accordance

with this section.” 10 U.S.C. § 130c(a). Dolberry Decl. ¶¶ 24, 25; Vaughn Index Doc. Nos. 8, 19,

26, 39, 80, and 81.

       Courts have found that 10 U.S.C. § 130c meets the requirements of Exemption 3. See

Nat’l Inst. of Military Justice v. U.S. Dep’t of Def., 404 F. Supp. 2d 325 (D.D.C. 2005) (plaintiff

conceded that 10 U.S.C. § 130c satisfies the requirements of Exemption 3), aff’d on other

grounds, 512 F.3d 677 (D.C. Cir. 2008); ACLU v. Dep’t of Def., 389 F. Supp. 2d 547, 554


                                                  19
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 30 of 53



(S.D.N.Y. 2005) (holding that “the statute does not provide that the promulgation of regulations

is a necessary precondition to the statute’s effectiveness,” and thus rejecting argument that 10

U.S.C. § 130c does not apply on the basis that DoD has not promulgated regulations supporting

the Secretary’s determination). The statute plainly meets the requirements of 5 U.S.C. §

552(b)(3) by establishing particular criteria for withholding sensitive information of foreign

governments. Pursuant to the statute, “information is sensitive information of a foreign

government only if the national security official concerned,” here the Secretary of Defense

according to subsection (h), makes three required determinations with respect to the information,

as prescribed in subsection (b). 10 U.S.C. § 130c(b). Specifically, to withhold as sensitive

information of foreign governments under 10 U.S.C. §130c, Secretary of Defense must find:

       (1) That the information was provided by, otherwise made available by, or
           produced in cooperation with, a foreign government or international
           organization.

       (2) That the foreign government or international organization is withholding the
           information from public disclosure (relying for that determination on the
           written representation of the foreign government or international organization
           to that effect).

       (3) That any of the following conditions are met:

               (A) The foreign government or international organization requests, in
                   writing, that the information be withheld.

               (B) The information was provided or made available to the United States
                   Government on the condition that it not be released to the public.

               (C) The information is an item of information, or is in a category of
                   information, that the national security official concerned has specified
                   in regulations prescribed under subsection (g) as being information the
                   release of which would have an adverse effect on the ability of the
                   United States Government to obtain the same or similar information in
                   the future.

Id. Thus, this statute clearly satisfies the requirements of 5 U.S.C. § 552(b)(3). Newport

Aeronautical Sales v. Dep’t of Air Force, 684 F.3d 160, 165 (D.C. Cir. 2012) (because the

                                                20
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 31 of 53



withholding statute “plainly sets forth a ‘particular type[ ] of matter[ ] to be withheld,’ 5 U.S.C. §

552(b)(3)(A)(ii), [the relevant statute] readily qualifies as an Exemption 3 statute.”). Although

“[t]o qualify as an Exemption 3 statute, a statute enacted after the OPEN FOIA Act of 2009 must

also specifically cite to the relevant paragraph of FOIA,” 5 U.S.C. § 552(b)(3)(B), “[t]hat

requirement is not at issue here because . . . [the statute] was enacted well before 2009.” Id. at

165. Here, the statute permitting the withholding of sensitive information of foreign governments

was adopted in 2000, Pub. L. 106-398, 114 Stat. 1654 (Oct. 30, 2000); thus the statute need not

expressly refer to FOIA to qualify as a withholding statute under Exemption 3. Accordingly,

there can be no doubt that 10 U.S.C. § 130c meets the requirements of FOIA Exemption 3.

       Having clearly established that the statute meets the conditions of Exemption 3, DoD

need only show that the information withheld in this case falls within the ambit of 10 U.S.C. §

130c. As the Dolberry Declaration explains, DoD withheld pursuant to Exemption 3 specific,

sensitive information about the military equipment that Ukraine needed to fulfill its national

security needs, the specification of the equipment, and their associated costs. Dolberry Decl. ¶

25. This information is based upon extensive cooperation between the United States and Ukraine

regarding what military aid best supports the national security interests of both countries. Id.

Given the sensitivities of the information, which could reveal both Ukraine’s capabilities and

potential vulnerabilities, the Ukrainian government has informed the United States that Ukraine

does not publicize such information and requested, in writing, that such information not be

produced under the FOIA. Id. The Department has agreed to comply with that request from a

foreign government, and accordingly withheld such information pursuant to 10 U.S.C. § 130c.

Dolberry Decl. ¶ 25; Vaughn Index Doc. Nos. 8, 19, 26, 39, 80, & 81.




                                                 21
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 32 of 53



       Accordingly, Defendants are entitled to summary judgment with respect to the

withholding of information pursuant to Exemption 3.

               C.      Defendants Properly Withheld Information Pursuant to FOIA’s
                       Exemption 5

       FOIA Exemption 5 generally exempts from disclosure “inter-agency or intra-agency

memorandums or letters that would not be available by law to a party . . . in litigation with the

agency.” 5 U.S.C. § 552(b)(5). This exemption “encompass[es] the protections traditionally

afforded certain documents pursuant to evidentiary privileges in the civil discovery context,”

including the attorney-client, deliberative process, and presidential communications privileges.

Rockwell Int’l Corp. v. U.S. Dep’t of Justice, 235 F.3d 598, 601 (D.C. Cir. 2001) (quoting

Formaldehyde Inst. v. U.S. Dep’t of Health and Human Servs., 889 F.2d 1118, 1121 (D.C. Cir.

1989)); see also Judicial Watch, Inc. v. Dep’t of Justice, 365 F.3d 1108, 1113 (D.C. Cir. 2004).

Accordingly, Defendants have withheld under Exemption 5 information protected by one or

more of these privileges. Dolberry Decl. ¶ 13; Walsh Decl. ¶ 14.

                       1.     Attorney-client privilege

       The attorney-client privilege protects “a confidential communication between attorney

and client if the communication was made for the purpose of obtaining or providing legal

advice.” Fed. Trade Comm’n v. Boehringer Ingelheim Pharm., Inc., 892 F.3d 1264, 1267 (D.C.

Cir. 2018). “In the governmental context, the ‘client’ may be the agency and the attorney may be

an agency lawyer.” Tax Analysts v. IRS, 117 F.3d 607, 618 (D.C. Cir. 1997). “The privilege

covers both (i) those communications in which an attorney gives legal advice; and (ii) those

communications in which the client informs the attorney of facts that the attorney needs to

understand the problem and provide legal advice.” Boehringer Ingelheim Pharm., Inc., 892 F.3d

at 1267. To invoke the attorney-client privilege, a party must demonstrate that the information it


                                                22
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 33 of 53



seeks to withhold: (1) involves “confidential communications between an attorney and his

client”; and (2) relates to “a legal matter for which the client has sought professional advice.”

Mead Data Ctr., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 252 (D.C. Cir. 1977). A court

may infer confidentiality when the communications suggest that “the Government is dealing with

its attorneys as would any private party seeking advice to protect personal interests.” Coastal

States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 863 (D.C. Cir. 1980). The attorney-client

privilege reflects the Supreme Court’s finding “that sound legal advice or advocacy serves public

ends and that such advice or advocacy depends upon the lawyer’s being fully informed by the

client.” Upjohn Co. v. United States, 449 U.S. 383, 389 (1981).

       Defendants appropriately withheld pursuant to the attorney-client privilege, information

in confidential communications involving attorneys in DoD or OMB’s Office of General

Counsel and relating to legal matters for which DoD or OMB sought legal advice. Dolberry

Decl. ¶¶ 13-19; Walsh Decl. ¶¶ 27-29; Vaughn Index Doc. Nos. 20, 21, 24, 31, 33, 34, 38, 40,

41, 42, 45, 46, 47, 51, 52, 54, 65, 66, 69, 70, 71, 73, 74, 75, 76, 77, 94, 95, 96 & 98. Over the

course of the decisionmaking process, officials at DoD and OMB sought advice and analysis

from agency attorneys concerning various legal issues, such as the technical drafting of

apportionment footnotes and talking points, as well as the legal implications of extensions of the

apportionment footnote pausing the availability of USAI funds for obligation. Id. Officials at

DoD and OMB also discussed and shared with each other the legal advice that each had received

from their respective agency attorneys. Walsh Decl. ¶ 28.

       Much of the information withheld under the attorney-client privilege consists of

communications from DoD Acting Comptroller Elaine McCusker to DoD General Counsel Paul

Ney conveying confidential information and analysis to keep the General Counsel fully informed



                                                 23
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 34 of 53



so that he could provide sound legal advice and advocacy. See Boehringer Ingelheim Pharm.,

Inc., 892 F.3d at 1267 (attorney-client privilege covers “those communications in which the

client informs the attorney of facts that the attorney needs to understand the problem and provide

legal advice.”). For example, emails dated September 5, 2019, from Ms. McCusker to Mr. Ney

provide a “level of detail,” in anticipation of another apportionment footnote from OMB, for the

purpose of obtaining informed legal advice, particularly in the context of the ongoing

decisionmaking process among senior DoD officials about how to engage with OMB concerning

the pause on the availability of USAI funds. Dolberry Decl. ¶¶ 18, 19; Walsh Decl. ¶¶ 28, 29;

Vaughn Index Doc. Nos. 38, 95, & 96. Similarly, an email dated August 21, 2019, from Ms.

McCusker to Mr. Ney and other DoD leaders provides an update on the latest USAI

apportionment footnote from OMB; the information withheld from this email reflects

confidential communications with the General Counsel that were sent for the express purpose of

making sure he was kept “in the loop on the latest” so that he could provide sound legal advice in

this situation. Dolberry Decl. ¶¶ 18, 19; Vaughn Index Doc. No. 40. These communications also

helped inform the requested legal analysis of issues such as the legal implications of the ongoing

pause on the availability of USAI funds. Dolberry Decl. ¶ 19; Walsh Decl. ¶¶ 28, 29. Such

communications must be protected to avoid a chilling effect on agency personnel’s continued

provision of necessary information to agency attorneys for the purpose of keeping them fully

informed and thus in position to provide sound legal advice and advocacy. Dolberry Decl. ¶¶ 14-

19; Walsh Decl. ¶¶ 28, 29.

       Defendants also have withheld pursuant to attorney-client privilege, back-and-forth

discussions involving agency attorneys concerning a variety of legal questions. As noted above,

these communications concerned the legal issues involved in the technical drafting of documents



                                                24
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 35 of 53



such as the apportionment footnotes and talking points for responding to inquiries about the

apportionment footnotes, determining the duration of the pause on the availability of

appropriated USAI funds for obligation, and the potential consequences associated with the

pause on the availability of USAI funds for obligation. Dolberry Decl. ¶¶ 13, 16-19; Walsh Decl.

¶¶ 27-29. For instance, Documents 20 and 21 include legal questions about draft talking points

and discussion of responsive legal analysis provided by DoD and OMB attorneys. Dolberry

Decl. ¶¶ 16, 17. Attorney-client privilege also applies to communications with agency attorneys

involving questions and information relevant to the analysis of fiscal law issues with respect to

the continuation of the pause on obligation of USAI funds. Dolberry Decl. ¶ 19; Walsh Decl. ¶¶

28, 29; Vaughn Index Doc. Nos. 38, 40, 65, 75, 76, 94, 95, 96, 97, 98, & 111. Disclosure of such

legal consultations likewise would undermine the ability of agency officials at OMB and DoD to

obtain sound, candid legal advice to inform their decisionmaking.

       Defendants also have withheld under attorney-client privilege confidential

communications in which agency officials are discussing their understanding of the legal advice

provided by attorneys in the OMB and DoD Offices of General Counsel. Walsh Decl. ¶ 28.

During the course of the decisionmaking process with respect to the series of apportionment

footnotes, officials at OMB and DoD discussed and shared the legal advice that each received

from their respective legal offices. Walsh Decl. ¶ 28. Such communications must be protected to

avoid disclosing the confidential legal advice of agency attorneys, so that agency officials can

continue to receive candid advice from agency attorneys. Walsh Decl. ¶ 29.

       Agency officials and attorneys must be able to communicate freely with each other in

seeking and conveying legal advice concerning issues like the USAI apportionment. Application

of the attorney-client privilege in this context upholds the public purpose of allowing agencies to



                                                25
          Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 36 of 53



obtain sound legal advice through free and candid communication. Defendants thus have

properly applied Exemption 5 to withhold information protected by the attorney-client privilege.

                         2.     Deliberative process privilege

          The deliberative process privilege is a “long-recognized privilege” intended to “prevent

injury to the quality of agency decisions.” NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 151,

152–53 (1975). The privilege is intended to “encourage the frank discussion of legal and policy

issues within the government.” Access Reports v. Dep’t of Justice, 926 F.2d 1192, 1194 (D.C.

Cir. 1991) (quoting Wolfe v. U.S. Dep’t of Health and Human Servs., 839 F.2d 768, 773 (D.C.

Cir. 1988) (en banc)) (internal quotation marks omitted). It also “protects the public from

confusion that would result from premature exposure to discussions occurring before the policies

affecting it had actually been settled upon” and ensures the “integrity of the decision-making

process” by allowing agency officials to be judged for their final decisions, “not for matters they

considered before making up their minds.” Russell v. Dep’t of the Air Force, 682 F.2d 1045,

1048 (D.C. Cir. 1982) (quoting Jordan v. U.S. Dep’t of Justice, 591 F.2d 753, 772-73 (D.C. Cir.

1978)).

          The deliberative process privilege “protects materials that are both predecisional and

deliberative.” Mapother v. Dep’t of Justice, 3 F.3d 1533, 1537 (D.C. Cir. 1993). The factors to

be considered in finding that a record is predecisional include the decisionmaking authority of

the person or office issuing the record, and whether the document has been generated as part of a

continuing process of agency decisionmaking. Bureau of Nat. Affairs, Inc. v. U.S. Dep’t of

Justice, 742 F.2d 1484, 1497 (D.C. Cir. 1984) (“views submitted by one agency to a second

agency that has final decisional authority are predecisional materials exempt from disclosure

under FOIA”) (citing Renegotiation Board v. Grumman Aircraft Eng’g Corp., 421 U.S. 168,



                                                  26
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 37 of 53



187-88 (1975)). “To establish that a document is predecisional, the agency need not point to an

agency final decision, but merely establish what deliberative process is involved, and the role

that the documents at issue played in that process.” Judicial Watch, Inc. v. Export-Import Bank,

108 F. Supp. 2d 19, 35 (D.D.C. 2000) (citing Formaldehyde Inst. v. HHS, 889 F.2d 1118, 1223

(D.C. Cir. 1989)). Accordingly, “even if an internal discussion does not lead to the adoption of a

specific government policy, its protection under Exemption 5 is not foreclosed as long as the

document was generated as part of a definable decision-making process.” Gold Anti-Tr. Action

Comm., Inc. v. Bd. of Gov’rs, 762 F. Supp. 2d 123, 135–36 (D.D.C. 2011) (citation omitted). A

deliberative record is one that “reflects the give-and-take of the consultative process.” Coastal

States Gas, 617 F.2d at 866.

       The deliberative process privilege typically covers documents such as “drafts,

recommendations, proposals, and suggestions that reflect the personal opinions of the author

rather than the policy of the agency[.]” Bloomberg, L.P. v. SEC, 357 F. Supp. 2d 156, 168

(D.D.C. 2004). Deliberative process privilege covers briefing materials intended to advise and

inform senior agency officials. Access Reports v. Dep’t of Justice, 926 F.2d 1192, 1196-97 (D.C.

Cir. 1991). The privilege does not protect “purely factual . . . material,” but it does cover factual

material that would disclose “the inner workings of the deliberative process itself” or “is so

inextricably intertwined with the deliberative sections of documents that its disclosure would

inevitably reveal the government’s deliberations.” Elec. Frontier Found. v. U.S. Dep’t of Justice,

739 F.3d 1, 13 (D.C. Cir. 2014) (citations and internal quotation marks omitted).

       In this case, Defendants properly applied the deliberative process privilege to a total of 81

documents. Walsh Decl. ¶ 16; Doc. Nos. 1, 6, 8, 9, 11, 12, 13, 14, 15, 16, 17, 20, 21, 22, 23, 24,

25, 28, 30, 31, 33, 34, 35, 36, 37, 38, 40, 41, 42, 43, 44, 45, 46, 47, 49, 51, 52, 53, 54, 56, 57, 60,



                                                  27
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 38 of 53



62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 82, 83, 86, 92, 94, 95, 96, 97, 98,

99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110 & 111. As a threshold matter, all of

these documents involve intra- or inter-agency communications. Id. In fact, Plaintiff’s FOIA

requests in this case specifically call for precisely such communications, making it entirely

reasonable and foreseeable that a significant percentage of responsive records would contain

information protected by the deliberative process privilege. See, e.g., Def. Opp. to PI at 18

(anticipating that a large number of responsive records would contain communications protected

by the deliberative process privilege). Many of these documents are emails exchanged between

DoD and OMB officials, including DoD Acting Comptroller Elaine McCusker and OMB

Principal Associate Director for National Security Programs Michael Duffey, as part of OMB’s

decisionmaking process in issuing a series of apportionment footnotes making USAI funds

unavailable for obligation. Walsh Decl. ¶¶ 17-26. As explained above, OMB’s process for

gathering relevant information, making decisions, and providing advice and recommendations

concerning such apportionments relies heavily upon ongoing and extensive consultation with the

subject Federal agency, as it did here. Walsh Decl. ¶¶ 15-26. In general, Defendants have applied

the deliberative process privilege to withhold discussions forming part of the creative review and

development of draft documents; internal DoD discussions providing advice and

recommendations to senior agency officials about various issues involving these decisions;

strategic discussions about how to respond to inquiries from Congress and others; and

discussions back and forth between DoD and OMB meant to inform the series of decisions

involving the apportionment of funds appropriated for USAI. Dolberry Decl. ¶¶ 13-23; Walsh

Decl. ¶¶ 15-26.




                                                  28
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 39 of 53



       More specifically, Defendants have appropriately withheld under the deliberative process

privilege internal DoD discussions in which DoD Acting Comptroller McCusker shares with

senior DoD officials her analysis and recommendations concerning the timing required and

logistical next steps needed to obligate the USAI funds by the end of the fiscal year on

September 30, 2019. Dolberry Decl. ¶ 14. Such discussions are properly withheld under

Exemption 5 because they reflect recommendations and advice being sent up to senior DoD

officials as part of an ongoing deliberation within DoD about the agency’s strategy for engaging

with OMB concerning the series of apportionment footnotes issued by OMB to pause the

availability of appropriated USAI funds for obligation. Access Reports, 926 F.2d at 1196-97

(memo properly withheld under Exemption 5 because it contributed to the decisionmaking

process concerning “how to shepherd the FOIA bill through Congress”); Worldnetdaily.com, Inc.

v. U.S. Dep’t of Justice, 215 F. Supp. 3d 81 (D.D.C. 2016) (memo from AUSAs to supervisors

conveying recommendation not to prosecute properly withheld under Exemption 5). These

internal DoD discussions include advice and recommendations on whether and when to send a

particular letter to OMB. Dolberry Decl. ¶ 14; Vaughn Index Doc. Nos. 6, 33, 34, 35, 36, 46, and

69. Draft versions of the letter, which was never signed, were also withheld under the

deliberative process privilege. Dolberry Decl. ¶ 14; Vaughn Index Doc. Nos. 36 and 49. The

D.C. Circuit has long recognized that the deliberative process privilege under Exemption 5

protects this type of creative discussion involved in developing such draft documents. See, e.g.,

Russell, 682 F. 2d at 1048 (recognizing the need for “creative debate and candid consideration of

the alternatives,” and finding that “[f]ailure to apply the protections of Exemption (b)(5) to the

[agency’s] editorial review process would effectively make such discussion impossible.”); Elec.

Privacy Info. Cntr. v. DHS, 928 F. Supp. 2d 139, 151-52 (D.D.C. 2013); ViroPharma Inc. v.



                                                 29
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 40 of 53



HHS, 839 F. Supp. 2d 184, 193 (D.D.C. 2012). To determine how to communicate with other

Federal agencies in order to most effectively represent DoD’s interests, senior DoD officials

must be able to rely upon frank and candid internal advice, the release of which could chill DoD

personnel from providing such advice in future deliberations. Dolberry Decl. ¶ 14.

       Defendants have withheld information from document number 81 that reflects a DoD

employee’s analysis and estimated calculations with respect to the form and value of military

support provided to Ukraine from other NATO countries. Dolberry Decl. ¶ 23. The release of the

estimations calculated by a DoD employee, which were not confirmed by the foreign nations,

could confuse the public by appearing to be established facts. Id.

       Defendants also have withheld discussions involving the review of draft apportionment

footnotes exchanged between agencies. See, e.g., Walsh Decl. ¶ 16; Vaughn Index Doc. Nos. 9 &

30. Disclosing such information not only risks confusing the public about the agency’s actual

final decisions, but also could have a chilling effect on such discussions in the future if agency

officials apprehend that their review of drafts in development will be exposed to public scrutiny.

Walsh Decl. ¶¶ 24-26.

       The deliberative process privilege also covers deliberative exchanges and talking points

regarding how to respond to inquiries from the public, the press, or Congress because

“[r]evealing their contents would expose the process by which agency officials crafted a strategy

for responding to the press and to Congress.” Protect Democracy Project, Inc. v. U.S. Dep’t of

Def., 320 F. Supp. 3d 162, 177 (D.D.C. 2018) (explaining that “these sorts of documents reflect

deliberation about the decision of how to respond to the press—or, as relevant in this case, to

members of Congress.”). Defendants have properly withheld under the deliberative process

privilege information reflecting advice and recommendations about how to respond to requests



                                                 30
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 41 of 53



for information from Congress or the media, including the development of talking points.

Dolberry Decl. ¶ 15; Walsh Decl. ¶¶ 15-26; Vaughn Index Doc. Nos. 1, 6, 17, 20, 21, 28, 47, 62,

71, 95, 108, and 109. These discussions are predecisional because they involve the development

of agency strategy regarding such responses and contain advice meant to inform the

decisionmaking process. Id. These discussions are also deliberative because they involve the

provision of advice and recommendations to decisionmakers. Id. Withholding of this information

is essential to ensure that agency employees can continue to engage in the honest and free

exchange of such analysis and recommendations, and to avoid public confusion regarding the

agency’s official position. Dolberry Decl. ¶ 15; Walsh Decl. ¶¶ 15-26. Accordingly, this

information reflecting internal deliberations about how to respond to congressional and other

inquiries has been properly withheld under the deliberative process privilege.

       In addition, Defendants properly withheld under the deliberative process privilege

discussions regarding the effects of continuing the pause on the availability of USAI funds for

obligation. Dolberry Decl. ¶ 18; Walsh Decl. ¶¶ 15-26. Particularly in mid- to late August and

early September, DoD Acting Comptroller McCusker and other senior DoD officials exchanged

emails discussing how to respond to OMB’s continuing issuance of apportionment footnotes

pausing obligation of USAI funds and the potential effects of the continued pause on the timing

and logistics of execution of the funding. Dolberry Decl. ¶ 18; Walsh Decl. ¶¶ 15-26; Vaughn

Index Doc. Nos. 38, 40, 65, 75, 76, 94, 95, 96, 97, 98, and 111. These discussions were

predecisional because they were intended to inform the ongoing decisionmaking process of

senior DoD officials deliberating how to engage with OMB concerning the series of decisions at

OMB about whether to extend the pause on the obligation of USAI funds by issuing another

apportionment footnote. Dolberry Decl. ¶ 18; Walsh Decl. ¶¶ 15-26. These discussions were



                                               31
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 42 of 53



deliberative because they involve Ms. McCusker’s providing her analysis of the implications of

the continuing pause for the purpose of providing advice about the potential ramifications if the

pause were extended. Dolberry Decl. ¶ 18; Walsh Decl. ¶¶ 15-26. Protecting the confidentiality

of these communications is essential to avoid chilling future provision of such candid advice to

senior agency leaders on sensitive matters. Dolberry Decl. ¶ 18; Walsh Decl. ¶¶ 15-26.

       Defendants also withheld deliberative information from weekly updates from the

Comptroller to the Deputy Secretary of Defense. Dolberry Decl. ¶ 20. Six documents (Vaughn

Index Doc. Nos. 100-105) contain weekly reports from Ms. McCusker to the Deputy Secretary

of Defense that provide overviews of funding and related issues for military programs in

progress, including information on items unrelated to USAI. Dolberry Decl. ¶ 20. These reports

reflect Ms. McCusker’s analysis of issues requiring attention and decisionmaking from senior

DoD officials, including her advice and recommendations on issues to be prioritized. Dolberry

Decl. ¶ 20. The withheld information from these reports includes such advice and

recommendations with respect to the pause in obligation of USAI funds. Dolberry Decl. ¶ 20.

The withheld information also includes entries unrelated to USAI, the disclosure of which could

chill candid reporting to senior officials in the future. Dolberry Decl. ¶ 20; see Elec. Frontier

Found., 739 F.3d at 13 (allowing withholding of factual material if release would harm the

deliberative process); Quarles v. Dep’t of the Navy, 893 F.2d 390, 392-93 (D.C. Cir. 1990)

(deliberative process privilege allows withholding of factual material on the grounds that

disclosure would expose agency’s decisionmaking process and chill future deliberations).

Accordingly, information from the weekly reports has been properly withheld under the

deliberative process privilege.




                                                 32
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 43 of 53



       Similarly, Defendants properly withheld information conveying advice and

recommendations in internal briefing materials intended to prepare the Secretary of Defense for a

high-level meeting concerning USAI funds. Dolberry Decl. ¶ 21; Vaughn Index Doc. Nos. 108 &

109. These documents contain briefing material and talking points from the Under Secretary of

Defense for Policy to advise the Secretary of Defense in preparation for a meeting to relay

DoD’s opinions and recommendations on the obligation of the USAI funds. Id. The withheld

information contains advice and recommendations to the Secretary about points to emphasize

and thus ultimately reflect the advice and recommendations of the Department in a wider

interagency Executive Branch deliberation. Id. The release of such information could chill future

candid deliberations on important Executive Branch decisionmaking. Id. Accordingly,

Defendants have properly withheld under the deliberative process privilege such advice and

recommendations in briefing materials provided to the Secretary of Defense. Id.; see Access

Reports, 926 F.2d at 1196-97 (briefing materials to prepare senior agency officials protected

under deliberative process privilege).

       Along the same lines, Defendants withheld information from an email from the Under

Secretary of Defense for Policy for the Secretary of Defense, relaying the discussion that

occurred at an interagency meeting on July 26 regarding Ukraine and the USAI funding.

Dolberry Decl. ¶ 22; Vaughn Index Doc. No. 110. This “readout” memorializes the advice and

recommendations of both DoD and other Executive Branch agencies, advice on how best to

proceed, and requests for additional analysis from the relevant agencies. Id. The release of this

information could similarly chill frank and candid deliberations on vital Executive Branch

decisionmaking. Id. Defendants thus properly withheld this information pursuant to the

deliberative process privilege. Id.



                                                33
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 44 of 53



       A number of the withholdings contain interagency discussions that formed part of OMB’s

investigation and analysis of the USAI program to inform OMB’s recommendations and

decisionmaking with respect to a series of apportionment footnotes affecting the obligation of

funds appropriated for USAI. Walsh Declaration ¶¶ 15-26; Vaughn Index Doc. Nos. 1, 8, 9, 11,

12, 13, 14, 15, 16, 22, 23, 24, 25, 30, 31, 41, 42, 43, 51, 52, 53, 66, 67, 68, 74, and 106.

Beginning sometime around mid-June 2019 and continuing throughout the summer of 2019,

OMB reached out to DoD for information and analysis concerning the USAI. Walsh Decl. ¶ 21.

These policy discussions remained ongoing and aimed to inform OMB’s advice and

recommendations concerning a series of apportionment actions. Id. These discussions are

predecisional because they reflect the advice and recommendations of DoD personnel to

decisionmakers at OMB, the agency with authority under 31 U.S.C. § 1512 to issue

apportionment decisions. Bureau of Nat’l Affairs, 742 F.2d at 1497 (EPA budget

recommendations to OMB properly withheld under Exemption 5 because “the President, not the

EPA, makes the final decision” concerning budget requests to Congress). These discussions

reflect the weighing of options, opinions, and arguments as part of the confidential discussions

and deliberations that informed the Executive Branch’s internal process of formulating policy

regarding the use of USAI funds. Walsh Decl. ¶ 18. As explained in the Walsh Declaration, the

discussions and information-gathering reflected in these documents are representative of the

kinds of deliberations in which OMB routinely engages agencies across the Executive Branch of

the Federal government. Walsh Decl. ¶¶ 24-26. OMB relies upon precisely this type of free-

flowing, candid analysis from agency experts to understand affected Federal programs and thus

carry out its apportionment duties pursuant to 31 U.S.C. §§ 1512 & 1513. Walsh Decl. ¶ 26.

“Disclosure of that analysis could ‘actually inhibit candor in the decision-making process if



                                                  34
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 45 of 53



made available to the public.’ Worldnetdaily.com, 215 F. Supp. 3d at 85 (quoting Army Times

Pub. Co. v. Dep’t of the Air Force, 998 F.2d 1067, 1072 (D.C. Cir. 1993)). Maintaining the

confidentiality of such discussions is essential to ensure that agency experts share fully with

OMB their honest personal assessments. Walsh Decl. ¶¶ 24-26. Because such discussions are

crucial to OMB’s ability to perform its core responsibilities with respect to apportionment of

appropriated funds, disclosing such confidential discussions here could be reasonably anticipated

to undermine OMB’s ability to carry out such crucial deliberations with respect to other Federal

programs across the Executive Branch. Walsh Decl. ¶¶ 24-26. OMB therefore has appropriately

applied the deliberative process privilege to maintain the confidentiality of back-and-forth

discussions between OMB and DoD concerning the USAI. Id.

                       3.      Presidential communications privilege

       Exemption 5 also includes the presidential communications privilege, which protects

communications among the President and his advisors. Judicial Watch v. Dep’t of Justice, 365

F.3d 1108 (D.C. Cir. 2004). The presidential communications privilege is “fundamental to the

operation of Government and inextricably rooted in the separation of powers under the

Constitution.” United States v. Nixon, 418 U.S. 683, 708 (1974). The privilege is intended to

allow the “President and those who assist him” to “explore alternatives in the process of shaping

policies and making decisions and to do so in a way many would be unwilling to express except

privately.” Id. “The President’s need for complete candor and objectivity from advisers calls for

great deference from the courts.” Id. at 706.

       The presidential communications privilege is broader than the deliberative process

privilege. See In re Sealed Case, 121 F.3d 729, 745 (D.C. Cir. 1997). It “applies to documents in

their entirety, and covers final and post-decisional materials as well as pre-deliberative ones.” Id.



                                                 35
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 46 of 53



It also applies to “communications made by presidential advisers in the course of preparing

advice for the President,” including “when these communications are not made directly to the

President.” Id. at 752. In order “to provide sufficient elbow room for advisers to obtain

information from all knowledgeable sources, the privilege must apply both to communications

which these advisers solicited and received from others as well as those they authored

themselves.” Id. Although the privilege does not independently extend to executive branch

agencies, it does encompass communications “solicited and received” by White House advisers

and their staff “investigating and formulating the advice to be given the President.” Id. “[E]ven if

the legal analysis in the memorandum was not communicated to the President,” solicitation by a

presidential advisor “leading up to” a presidential decision will suffice to show “that the

document was created for the purpose of advising the President on that decision.” Protect

Democracy Project, 320 F. Supp. 3d at 174.

       Here, Defendants properly invoked the presidential communications privilege with

respect to 24 documents. Walsh Decl. ¶ 31; Vaughn Index Doc. Nos. 12, 13, 20, 28, 33, 34, 35,

37, 44, 46, 56, 57, 63, 64, 66, 78, 82, 83, 92, 95, 99, 107, 108 & 109. Although the presidential

communication privilege allows for a document to be withheld in full, Defendants have not

withheld in full any documents involving protected presidential communications. Walsh Decl. ¶

31. The determination to withhold information under the presidential communications privilege

was made in consultation with the White House Counsel’s Office. Walsh Decl. ¶ 32.

       As the Walsh Declaration explains, the documents from which information has been

withheld under the presidential communications privilege are emails that reflect communications

by the President, the Vice President, or the President’s immediate advisors regarding Presidential

decisionmaking about the scope, duration, and purpose of the hold on USAI funds. Walsh Decl.



                                                 36
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 47 of 53



¶ 31. The information withheld under this privilege consists of either the status of an ongoing

decisionmaking process involving the President, information that was solicited and received by

the President as part of his official duties, or information that was solicited and received by the

President’s immediate advisors, including Robert Blair, who is an Assistant to the President and

Senior Advisor to the White House Chief of Staff. Walsh Decl. ¶ 32. Mr. Blair’s official duties

and responsibilities include national security issues. Walsh Decl. ¶ 32. As the withheld

information was solicited and received by the President or Mr. Blair, disclosure of such

communications would foreseeably harm the quality of information and advice available to the

President. Walsh Decl. ¶¶ 30-32.

               D.      Defendants Properly Withheld Personal Information of Agency
                       Employees Pursuant to FOIA’s Exemption 6

       Exemption 6 “protects information about individuals in ‘personnel and medical files and

similar files’ when its disclosure ‘would constitute a clearly unwarranted invasion of personal

privacy.’” Shapiro v. Dep’t of Justice, 153 F. Supp. 3d 253, 257 (D.D.C. 2016) (quoting 5 U.S.C.

§ 552(b)(6)). Congress intended the term “similar files” to be interpreted broadly. U.S. Dep’t of

State v. Wash. Post Co., 456 U.S. 595, 599-603 (1982) (citing H.R. Rep. No. 89-1497, at 11

(1966); S. Rep. No. 89-813, at 9 (1965); S. Rep. No. 88-1219, at 14 (1964)). “The Supreme

Court has read Exemption 6 broadly, concluding the propriety of an agency’s decision to

withhold information does not ‘turn upon the label of the file which contains the damaging

information.’” Judicial Watch, Inc. v. FDA, 449 F.3d 141, 152 (D.C. Cir. 2006) (quoting Wash.

Post, 456 U.S. at 601).

       The D.C. Circuit has explained that Exemption 6 can embrace “bits of personal

information, such as names,” Judicial Watch, 449 F.3d at 152, but the mere fact that an agency

file or record contains personal, identifying information is not enough—the information must


                                                 37
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 48 of 53



also be “of such a nature that its disclosure would constitute a clearly unwarranted privacy

invasion,” Nat’l Ass’n of Home Builders v. Norton, 309 F.3d 26, 32 (D.C. Cir. 2002). To make

that determination, the agency weighs “‘the private interest involved (namely the individual’s

right of privacy) against the public interest (namely, the basic purpose of [FOIA], which is to

open agency action to the light of public scrutiny).’” People for the Am. Way Found. v. Nat’l

Park Serv., 503 F. Supp. 2d 284, 304 (D.D.C. 2007) (quoting Judicial Watch, 449 F.3d at 153).

The privacy interest at issue belongs to the individual, not the agency holding information

pertaining to the individual. U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489

U.S. 749, 763-65 (1989).

       In this case, Defendants properly withheld under Exemption 6 personal information of

individual employees at the Defendant agencies, including the names of line-level employees at

DoD as well as the email addresses and phone numbers of all agency employees. Dolberry Decl.

¶¶ 9-12; Walsh Decl. ¶ 33. Protection of such information avoids the risk that these employees

will suffer harassment. Id. By contrast, disclosure of this information would not shed any light on

agency decisionmaking processes. Id.

       Particularly in a high-profile case such as this, line-level employees at DoD have a strong

individual privacy interest in avoiding the disclosure of their names in connection with such a

highly public matter. See, e.g., Long v. U.S. Office of Pers. Mgmt., 692 F.3d 185, 192 (2d Cir.

2012) (“It is not uncommon for courts to recognize a privacy interest in a federal employee’s

work status (as opposed to some more intimate detail) if the occupation alone could subject the

employee to harassment or attack.”); Fed. Labor Relations Auth. v. U.S. Dep’t of Treasury, Fin.

Mgmt. Serv., 884 F.2d 1446, 1453 (D.C. Cir. 1989) (holding that “federal employees have

privacy interests in their names and home addresses that must be protected and that the relevant



                                                38
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 49 of 53



public interest in disclosure, though not nothing, is outweighed”); Ctr. for Pub. Integrity v. U.S.

Office of Pers. Mgmt., No. 04-1274 GK, 2006 WL 3498089, at *6 (D.D.C. Dec. 4, 2006)

(“Accordingly, because the privacy interest of the federal employees at issue in this case in the

nondisclosure of their names and duty stations outweighs the minimal FOIA-related public

interest in disclosure, the Court concludes that disclosure would constitute a ‘clearly unwarranted

invasion of personal privacy.’”).

       In this case, DoD has followed its general practice of withholding the names of individual

employees who are at the military rank of Colonel or below and at the civilian federal pay level

of GS-15 or below. Dolberry Decl. ¶ 9. Moreover, neither the Plaintiff nor the general public has

any need to know the names of individual, line-level employees included in various

communications. Disclosing the names of these employees would not serve FOIA’s purpose of

shedding light on governmental decisionmaking. Dolberry Decl. ¶ 10. The majority of DoD

personnel involved in the discussions contained in the responsive records are senior officials, and

Defendants have not withheld the names of such senior DoD officials. Dolberry Decl. ¶ 11.

Accordingly, there is no reason why the privacy interest of individual, line-level employees in

the non-disclosure of their names should be disturbed and these employees subjected to the

unwarranted risk of harassment.

       Similarly, Defendants have properly withheld the personal contact information of

individual agency employees. Dolberry Decl. ¶¶ 9-12; Walsh Decl. ¶ 33; Pinson v. Dep’t of

Justice, 313 F. Supp. 3d 88, 112 (D.D.C. 2018) (observing that courts have come to differing

conclusions regarding protection of work telephone numbers and email addresses of federal

employees, and holding that such information is withholdable). As the requested records consist

primarily of emails, the responsive documents contain throughout in the headings and signature



                                                 39
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 50 of 53



lines personal contact information such as email addresses, phone numbers, and office numbers

of individual employees. Dolberry Decl. ¶ 11; Walsh Decl. ¶ 33. This information has been

withheld throughout under 5 U.S.C. § 552(b)(6) to protect the privacy interests of these

employees against the undue risk of harassment. Dolberry Decl. ¶¶ 11, 12; Walsh Decl. ¶ 33. The

individuals involved have a strong privacy interest in avoiding the disclosure of their direct

contact information, as such disclosure could lead to harassment. Id. Moreover, the Plaintiff and

the general public can have little interest in the email addresses and phone numbers of the

individuals involved. Id.

       Disclosing the personal contact information of agency employees would not serve

FOIA’s purpose of shedding light on governmental decisionmaking. Id. Indeed, Plaintiff

generally does not challenge the withholding of email addresses and phone numbers. When the

parties conferred on January 22 & 23 about potentially narrowing the scope of issues to be

litigated at summary judgment, Plaintiff agreed to the withholding under Exemption 6 of email

addresses, phone numbers, and other similar contact information where the name of the person

appears in the produced documents. Accordingly, this information has been properly withheld to

avoid undue risk of harassment of agency employees.

       Thus, Defendants have logically and plausibly applied Exemption 6 to protect agency

employees from unwarranted harassment that could result from the disclosure of their personal

information. Defendants therefore are entitled to summary judgment with respect to their

withholding of private information pursuant to Exemption 6.

       III.    DEFENDANTS HAVE NOT WAIVED THE APPLICATION OF ANY OF THESE
               EXEMPTIONS

       As shown above, Defendants have properly withheld information only where statutory

exemptions logically and plausibly apply. A plaintiff seeking nonetheless to compel the


                                                40
        Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 51 of 53



disclosure of such properly withheld information must bear the burden of showing that the

agency has waived the applicable statutory exemption by publicly disclosing that information

through an official acknowledgment. ACLU v. CIA, 710 F.3d 422, 426 (D.C. Cir. 2013). To

establish that the agency has officially acknowledged the information, a plaintiff must

demonstrate that such information: (1) is as specific as the information previously released; (2)

matches the information previously disclosed; and (3) already has been made public through an

official and documented disclosure. Wolf v. CIA, 473 F.3d 370, 378 (D.C. Cir. 2007) (citing

Fitzgibbon v. CIA, 911 F.2d 755, 765-66 (D.C. Cir. 1990)).

       Even a purposeful disclosure of documents would not constitute a waiver of an applicable

FOIA exemption if the disclosure was unauthorized. See, e.g., Medina-Hincapie v. Dep’t of

State, 700 F.2d 737, 742 n.20 (D.C. Cir. 1983) (agency’s unauthorized disclosure of documents

it seeks to withhold did not waive FOIA exemption); Safeway Stores Inc. v. FTC, 428 F. Supp.

346, 347 (D.D.C. 1977) (“In any event, an unauthorized ‘leak’ does not constitute a waiver of the

(b)(5) exemption.”). Defendants are not obligated to confirm or acknowledge information as a

result of reports of unofficial disclosure through unidentified source(s). Washington Post v. U.S.

Dep’t of Def., 766 F. Supp. 1, 9 (D.D.C. 1991). Nor would even a possible disclosure by one

government agency constitute an official acknowledgement by another. Frugone v. CIA, 169

F.3d 772, 774 (D.C. Cir. 1999) (“we do not deem ‘official’ a disclosure made by someone other

than the agency from which the information is being sought”).

       Plaintiff cannot meet its burden to show that Defendants have waived the right to

withhold information by relying on news reports that are purportedly based upon review of

unredacted versions of some of the responsive documents. On January 2, 2020, Just Security

published an online report vaguely claiming the author “has viewed unredacted copies of these



                                                41
         Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 52 of 53



emails.” See Kate Brannen, Exclusive: Unredacted Ukraine Documents Reveal Extent of

Pentagon’s Legal Concerns, Just Security (Jan. 2, 2020),

https://www.justsecurity.org/67863/exclusive-unredacted-ukraine-documents-reveal-extent-of-

pentagons-legal-concerns/. However, the article does not allege that either DoD or OMB has

made an official acknowledgement of any of the emails the author reports to have seen.

Defendants have not made an official disclosure of these emails and maintain their legal

prerogative to withhold the information pursuant to the applicable statutory exemptions. See,

e.g., Edmonds v. FBI, 272 F. Supp. 2d 35, 49 (D.D.C. 2003) (because “the statements in the press

were made by anonymous sources, even documents containing identical information may

properly be withheld because ‘release would amount to official confirmation or acknowledgment

of their accuracy.’”) (quoting Washington Post, 766 F. Supp. at 9). Accordingly, Defendants

have not waived their right to withhold information pursuant to statutory exemptions, and

Defendants are entitled to summary judgment on all claims.

         IV.    DEFENDANTS HAVE PROCESSED AND RELEASED ALL REASONABLY
                SEGREGABLE INFORMATION

         FOIA requires that “[a]ny reasonably segregable portion of a record shall be provided to

any person requesting such record after deletion of the portions which are exempt under this

subsection.” 5 U.S.C. § 552(b)(9). “Agencies are entitled to a presumption that they complied

with the obligation to disclose reasonably segregable material.” Sussman v. U.S. Marshals Serv.,

494 F.3d 1106, 1117 (D.C. Cir. 2007). And a reviewing court “may rely on government

affidavits that show with reasonable specificity why documents withheld pursuant to a valid

exemption cannot be further segregated.” Juarez v. Dep’t of Justice, 518 F.3d 54, 61 (D.C. Cir.

2008).




                                                42
          Case 1:19-cv-03265-CKK Document 22 Filed 01/31/20 Page 53 of 53



          Here, the agencies have conducted a careful review of each responsive document and

withheld only such portions which are exempt under 5 U.S.C. § 552(b). Dolberry Decl. ¶ 28;

Walsh Decl. ¶ 34. Defendants have not withheld in full any responsive documents. Id.

Accordingly, there can be no genuine dispute that Defendants have complied with their

obligation to produce all reasonably segregable information and now are entitled to summary

judgment on this issue.

                                           CONCLUSION
          For the foregoing reasons, Defendants respectfully request that this Court grant their

motion for summary judgment with respect to all claims and accordingly dismiss the present

action.



Dated: January 31, 2020                         Respectfully submitted,



                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                MARCIA BERMAN
                                                Assistant Director
                                                Federal Programs Branch



                                                 /s/ Amber Richer__________________
                                                AMBER RICHER (CA Bar No. 253918)
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, NW
                                                Washington, D.C. 20530
                                                Tel: (202) 514-3489
                                                Email: amber.richer@usdoj.gov

                                                Attorneys for Defendants

                                                  43
          Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 1 of 12



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
CENTER FOR PUBLIC INTEGRITY,                       )
                                                   )
           Plaintiff,                              )
                                                   )
v.                                                 )
                                                   )     Civil Action No. 1:19-cv-03265 (CKK)
U.S. DEPARTMENT OF DEFENSE,                        )
                                                   )
and                                                )
                                                   )
OFFICE OF MANAGEMENT AND                           )
BUDGET,                                            )
                                                   )
           Defendants.                             )
                                                   )


                        DEFENDANTS’ STATEMENT OF MATERIAL FACTS
                          AS TO WHICH THERE IS NO GENUINE ISSUE


          Pursuant to Local Civil Rule 7(h)(1), Defendants the U.S. Department of Defense

(“DoD”) and the Office of Management and Budget (“OMB”) respectfully submit the following

statement of material facts as to which there is no genuine dispute.

     I.        OMB’s Apportionment Function

          1.      OMB “is an office in the Executive Office of the President,” 31 U.S.C. § 501, and

generally assists the President in carrying out his constitutional duty to “take Care that the Laws

be faithfully executed.” U.S. Const. Art. II, Sec. 3; Declaration of Heather V. Walsh (“Walsh

Decl.”) ¶ 19.

          2.      One way in which OMB carries out this general function is by ensuring that

Federal agencies spend appropriated funds in an efficient and effective manner that is consistent

with the purpose for which the funds were appropriated. Walsh Decl. ¶ 19.



                                                  1
        Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 2 of 12



       3.      Congressional appropriations specify the purpose, time period, and amount of

funding authorized. Walsh Decl. ¶ 19.

       4.      Congress has authorized OMB to apportion funds appropriated for a definite

period to ensure that they last for the entirety of the period for which they were apportioned by

Congress, and to apportion funds appropriated for an indefinite period “to achieve the most

effective and economical use.” 31 U.S.C. §§ 1512, 1513; Walsh Decl. ¶ 19.

       5.      This authority allows OMB to apportion funds for any time period or purpose

authorized by the appropriation. 31 U.S.C. § 1512; Walsh Decl. ¶ 19.

       6.      In carrying out its apportionment function, OMB relies upon close collaboration

with the relevant Federal agencies. Walsh Decl. ¶¶ 20, 24-26.

       7.      The decisionmaking process with respect to apportionments requires extensive

back-and-forth discussion with agencies to gather information, evaluate and analyze data, and

develop policy recommendations. Walsh Decl. ¶¶ 24-26.

       8.      During this process, OMB routinely relies upon expertise at the agencies for

detailed information about their respective programs and operations. Walsh Decl. ¶¶ 24-26.

       9.      OMB staff use the information and recommendations gathered from the agencies

during this process to make recommendations to the President concerning apportionments.

Walsh Decl. ¶¶ 24-26.

       10.     Beginning around mid-June and continuing over the course of the summer of

2019, OMB engaged in precisely this collaborative process with DoD over the apportionment of

approximately $214 million in DoD appropriations authorized for the USAI during fiscal year

2019. Walsh Decl. ¶ 21.




                                                 2
        Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 3 of 12



       11.     The funds were authorized “to provide assistance, including training; equipment;

lethal assistance; logistics support, supplies and services; sustainment; and intelligence support to

the military and national security forces of Ukraine.” Department of Defense Appropriations Act,

2019, Pub. L. No. 115-245, div. A, title IX, § 9013, 132 Stat. 2981, 3044-45 (Sept. 28, 2018).

       12.     OMB officials, including Associate Director for National Security Programs

Michael Duffey, engaged in an ongoing dialogue with officials at DoD, particularly DoD Acting

Comptroller Elaine McCusker, to gather information and analysis with respect to the USAI for

the purpose of providing advice and recommendations to the President concerning the

apportionment of USAI funds. Walsh Decl. ¶ 21.

       13.     These discussions between OMB and DoD informed a series of decisions made

over the course of the summer about how to apportion USAI funds. Walsh Decl. ¶ 21.

       14.     Specifically, on July 25, 2019, OMB placed a footnote in the apportionment for

the account that includes the USAI funds that stated:

       Amounts apportioned, but not yet obligated as of the date of this reapportionment,
       for the Ukraine Security Assistance Initiative (Initiative) are not available for
       obligation until August 5, 2019, to allow for an interagency process to determine
       the best use of such funds. Based on OMB’s communication with DoD on July 25,
       2019, OMB understands from the Department that this brief pause in obligations
       will not preclude DOD’s timely execution of the final policy direction. DOD may
       continue its planning and casework for the Initiative during this period.

Walsh Decl. ¶ 22; Vaughn Index Document Number (“Doc. No.”) 3.

       15.     OMB issued apportionment footnotes extending this pause in the availability of

appropriated funds for obligation (often referred to alternatively as a “hold”) for a limited period

of time. Walsh Decl. ¶ 23; Vaughn Index Doc. Nos. 1-5.

       16.     OMB issued these apportionment footnotes, or variations on them, on August 6,

15, 20, 27, and 31; and on September 5, 6, and 10, 2019. Walsh Decl. ¶ 23; Vaughn Index Doc.

Nos. 1-5.
                                                 3
         Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 4 of 12



         17.      OMB removed the footnote to the apportionment for USAI funds on September

12, 2019, thereby lifting the pause on the availability of USAI funds for obligation. Walsh Decl.

¶ 23; Vaughn Index Doc. No. 4.

   II.         Plaintiff’s FOIA Requests

         18.      On September 25, 2019, Plaintiff submitted a FOIA request to DoD seeking:

         All records reflecting any communication between Defense Department acting
         comptroller Elaine McCusker or other officials within the comptroller’s office and
         employees or officials of the Office of Management and Budget concerning the
         Ukraine Security Assistance Initiative . . . dated between April 2019 and the date
         you process this request. These should include any and all communications
         pertinent to apportionment requests related to the funds for this initiative
         during this period.

         [and]

         All records reflecting communication between Defense Department acting
         comptroller Elaine McCusker or other officials within the comptroller’s office
         and Secretary of Defense Mark Esper or Deputy Secretary of Defense David
         Norquist concerning the Ukraine Security Assistance Initiative, including but
         not limited to letters, emails, memoranda, reports, appointment calendars, and
         telephone call logs, and dated between April 2019 and the date you process this
         request. These should include any and all communications pertinent to
         apportionment requests related to the funds for this initiative during this
         period.

Declaration of Colonel Henry Dolberry, Jr. (“Dolberry Decl.”) ¶ 3 and Exhibit (“Exh.”) 1

at 1 (emphasis in original).

         19.      On September 27, 2019, DoD sent a letter acknowledging receipt and denying

expedited processing of Plaintiff’s FOIA request. Dolberry Decl. ¶ 4 & Exh. 2.

         20.      On September 30, 2019, Plaintiff submitted a FOIA request to OMB seeking:

                  All records reflecting any communication between officials and employees
                  of the Office of Management and Budget and the office of Defense
                  Department acting comptroller Elaine McCusker or other officials within
                  the comptroller’s [office] concerning the Ukraine Security Assistance
                  Initiative . . . dated between April 2019 and the date you process this
                  request. These should include any and all communications pertinent to


                                                 4
              Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 5 of 12



                       apportionment requests related to the funds for this initiative during
                       this period.

Declaration of Heather V. Walsh (“Walsh Decl.”) ¶ 5 & Exh. 1 at 1 (emphasis in original).

              21.      The following day, October 1, 2019, OMB acknowledged receipt of Plaintiff’s

FOIA request. Walsh Decl. ¶ 6 and Exh. 2.

       III.         Defendants’ Search for Records

              22.      In light of heightened interest in the Ukraine Security Assistance Initiative

(“USAI”), on October 3, 2019, the DoD General Counsel had issued a memorandum to DoD

components requesting cooperation in identifying, preserving, and collecting documents and

other records regarding the USAI and in responding to anticipated requests for such materials.

Dolberry Decl. ¶ 5.

              23.      Pursuant to this written guidance, the DoD Office of Information Counsel (OIC)

has requested that information technology specialists conduct a search of the email folders and

folders of electronically stored information on the “H drives” at all classification levels of

individuals in various offices believed to have familiarity with the USAI designated as

“custodians,” including the Secretary of Defense, the Deputy Secretary of Defense, and members

of their immediate staffs with relevant expertise or access; lawyers in the Office of the General

Counsel with oversight or expertise as to fiscal matters and Ukraine; the Acting Under Deputy

Secretary of Defense (Comptroller) and members of her staff who would have been involved in

discussions regarding USAI; and relevant individuals in the Office of the Under Secretary of

Defense for Policy with oversight or expertise relating to military aid or Ukraine. Dolberry Decl.

¶ 5.

              24.      The two DoD offices from which Plaintiff has requested records were included in

this collection of records. Dolberry Decl. ¶ 5.


                                                         5
        Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 6 of 12



       25.     The search terms used for this initial collection of potentially relevant material

were: “”USAI” OR ((“Ukraine” or “Ukrainian”) AND (“security” OR “1250” OR (“FMF” OR

“Foreign Military Financing”) OR “impound” OR “obligation”)).” Dolberry Decl. ¶ 5.

       26.     That set of records was placed into e-discovery software. Dolberry Decl. ¶ 5.

       27.     The initial search was conducted for electronic records between May 1, 2019, and

early October 2019, when the search was conducted. Dolberry Decl. ¶ 5.

       28.     The search was later supplemented with electronic records dated January 1, 2019

through April 30, 2019, using the same terms. Dolberry Decl. ¶ 5.

       29.     To respond to Plaintiff’s FOIA requests, the set of potentially responsive

electronic records collected pursuant to the General Counsel’s October 3 memorandum was

searched for any electronic communications between the Acting Comptroller Ms. Elaine

McCusker and any members in her Office and 1) the Secretary of Defense, the Deputy Secretary

of Defense, and members of their immediate senior staff, and 2) all electronic communications

between Ms. McCusker or her members of her staff with individuals whose email addresses

exhibited the email domain used by personnel at OMB. Dolberry Decl. ¶ 6.

       30.     This search was conducted when only the records dated between May 1, 2019,

and early October 2019, had been collected. Dolberry Decl. ¶ 6.

       31.     As explained in the Declaration of Colonel Henry Dolberry, Jr., Defendants do

not believe responsive records exist in the records dated prior to May 1, 2019, because the letter

from Under Secretary of Defense for Policy John Rood to members of Congress certifying that

the Ukrainian government had taken sufficient action to trigger delivery of the USAI was dated

May 25, 2019. Dolberry Decl. ¶ 6.




                                                 6
       Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 7 of 12



       32.     As of November 12, 2019, DoD had located approximately 500 potentially

responsive records, although DoD anticipated that the final number would be much lower after

removing duplicates and non-responsive records. ECF No. 10 at 6.

       33.     By November 22, 2019, DoD had reduced its estimate of the volume to

approximately 211 pages. ECF No. 13.

       34.     To expedite Plaintiff’s request and because time was of the essence, Defendants

proposed without objection that OMB would not need to independently conduct a redundant

search for the requested communications between OMB and the DoD, as Plaintiff’s Request to

OMB was fully subsumed by its FOIA request to DoD. Walsh Decl. ¶ 10.

       35.     To meet the production deadlines under the preliminary injunction, OMB relied

upon DoD’s search results. Walsh Decl. ¶ 10.

       36.     In October 2019, OMB collected documents through a back-end electronic search

of all OMB employees’ emails, calendars, and work folders. Walsh Decl. ¶ 11.

       37.     OMB’s back-end electronic search included the terms Ukraine, Ukraine Security

Assistance Initiative, USAI, or Zelensk* (wild card). Walsh Decl. ¶ 11.

       38.     All of the terms OMB used in running the October 2019 search were in the

disjunctive to ensure the broadest collection of documents on the topic. Walsh Decl. ¶ 11.

       39.     OMB searched this collection for purposes of producing records in another FOIA

case, American Oversight v. OMB, No. 19-cv-3213 (JEB) (D.D.C.). Walsh Decl. ¶ 12.

       40.     For that production, made on January 21, 2020, OMB searched for sent emails of

two OMB officials, Deputy/Acting Director Russell Vought and Associate Director for National

Security Programs Michael Duffey. Walsh Decl. ¶ 12.




                                                7
            Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 8 of 12



            41.      In the course of making that production, OMB did not identify any new records

responsive to the Plaintiff’s request in this case that were not already produced in December

2019. Walsh Decl. ¶ 12.

      IV.         Defendants’ Production

            42.      During the review process, Defendants determined that the actual number of

responsive pages was 292, not their prior estimate of 211. Dolberry Decl. ¶ 7; Walsh Decl. ¶ 8.

            43.      Defendants jointly made an interim production of 146 pages on December 12,

2019. Dolberry Decl. ¶ 7; Walsh Decl. ¶¶ 8, 9.

            44.      Defendants jointly made a final production of the remaining 146 pages on

December 20, 2019. Dolberry Decl. ¶ 7; Walsh Decl. ¶¶ 8, 9.

            45.      Along with the final production on December 20, Defendants also re-released 15

pages from the interim production after determining to release additional information from those

records. Dolberry Decl. ¶ 7; Walsh Decl. ¶¶ 8, 9.

            46.      For consistency, concurrent with this filing, Defendants are releasing additional

information from two pages previously produced to Plaintiff in the final production on December

20, 2019; the two pages are: CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 025 and CPI v DoD 19-

3265 (D.D.C.) 20 Dec 19 073. Walsh Decl. ¶ 8.

            47.      Defendants produced all 292 pages of responsive records and have not withheld in

full any responsive pages. Dolberry Decl. ¶¶ 7, 28; Walsh Decl. ¶ 9.

            48.      Defendants have withheld information pursuant to FOIA Exemptions 1, 3, 5, and

6. Declaration of David V. Trulio (“Trulio Decl.”) ¶ 11; Dolberry Decl. ¶¶ 12-26; Walsh Decl. ¶

13.




                                                      8
          Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 9 of 12



          49.   The Trulio Declaration sets forth the basis for the Defendants’ withholdings under

Exemption 1. Trulio Decl. ¶¶ 6-13.

          50.   Defendants have withheld information pursuant to Exemption 1 to protect

currently and properly classified information that appears in the following three documents:

Vaughn Index Document Numbers (“Doc. Nos.”) 108, 109, and 110. Trulio Decl. ¶ 11.

          51.   Defendants have withheld information pursuant to Exemption 3 to protect

sensitive information of foreign governments, pursuant to 10 U.S.C. § 130c, which provides in

subsection (a) that DoD “may withhold from public disclosure otherwise required by law

sensitive information of foreign governments in accordance with this section.” Dolberry Decl. ¶¶

24, 25.

          52.   The Dolberry Declaration sets forth the basis for Defendants’ withholding of

information pursuant to Exemption 3. Dolberry Decl. ¶¶ 24, 25.

          53.   Defendants have withheld information pursuant to Exemption 3 from the

following documents: Vaughn Index Doc. Nos. 8, 19, 26, 39, 80, and 81. Dolberry Decl. ¶¶ 24,

25.

          54.   Defendants have withheld information pursuant to Exemption 5 to protect

information covered by the attorney-client, deliberative process, and presidential

communications privileges. Dolberry Decl. ¶ 13; Walsh Decl. ¶ 14.

          55.   The Dolberry Declaration and the Walsh Declaration set forth the bases for

Defendants’ withholding of information pursuant to Exemption 5. Dolberry Decl. ¶ 13; Walsh

Decl. ¶ 14.

          56.   Defendants have withheld under the attorney-client privilege confidential

communications involving attorneys in DoD or OMB’s Office of General Counsel and relating



                                                 9
       Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 10 of 12



to legal matters for which DoD or OMB has sought legal advice. Dolberry Decl. ¶ 13, 16-19;

Walsh Decl. ¶¶ 27-29.

       57.     Defendants have withheld information pursuant to the attorney-client privilege

from the following 30 documents: Vaughn Index Doc. Nos. 20, 21, 24, 31, 33, 34, 38, 40, 41, 42,

45, 46, 47, 51, 52, 54, 65, 66, 69, 70, 71, 73, 74, 75, 76, 77, 94, 95, 96 & 98. Dolberry Decl. ¶ 13,

16-19; Walsh Decl. ¶¶ 27-29.

       58.     Pursuant to the deliberative process privilege, Defendants have withheld

information reflecting discussions forming part of the creative review and development of draft

documents; internal DoD discussions advising agency leaders about various issues involving

these decisions; strategic discussions about how to respond to inquiries from Congress and

others; and discussions back and forth between DoD and OMB meant to inform the series of

decisions involving the apportionment of funds appropriated for USAI. Dolberry Decl. ¶¶ 13-23;

Wash Decl. ¶¶ 15-26.

       59.     Defendants have withheld information pursuant to the deliberative process

privilege from a total of 81 documents, including: Vaughn Index Doc. Nos. 1, 6, 8, 9, 11, 12, 13,

14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 28, 30, 31, 33, 34, 35, 36, 37, 38, 40, 41, 42, 43, 44, 45, 46,

47, 49, 51, 52, 53, 54, 56, 57, 60, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78,

82, 83, 86, 92, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110 &

111. Walsh Decl. ¶ 16.

       60.     As explained in detail in the Walsh Declaration, Defendants have withheld

pursuant to the presidential communications privilege information from emails that reflect

communications by the President, the Vice President, or the President’s immediate advisors




                                                  10
        Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 11 of 12



regarding Presidential decisionmaking about the scope, duration, and purpose of the hold on

USAI funds. Walsh Decl. ¶¶ 30-32.

        61.       Defendants have withheld information pursuant to the presidential

communications privilege from the following 24 documents: Vaughn Index Doc. Nos. 12, 13, 20,

28, 33, 34, 35, 37, 44, 46, 56, 57, 63, 64, 66, 78, 82, 83, 92, 95, 99, 107, 108 & 109. Walsh Decl.

¶ 31.

        62.       Defendants have withheld information pursuant to Exemption 6 to protect the

personal privacy interests of agency employees against harassment. Dolberry Decl. ¶¶ 9-12;

Walsh Decl. ¶ 33.

        63.       The Dolberry Declaration and the Walsh Declaration set forth the basis for

Defendants’ withholding of information pursuant to Exemption 6. Dolberry Decl. ¶¶ 9-12; Walsh

Decl. ¶ 33.

        64.       Pursuant to Exemption 6, Defendants have withheld from nearly every responsive

document the contact information of federal employees, including email addresses and phone

numbers of agency employees. Dolberry Decl. ¶¶ 9-12; Walsh Decl. ¶ 33.

        65.       Pursuant to Exemption 6, Defendants have withheld the names of DoD employees

at the military rank of Colonel or below, or at the civilian pay grade of GS-15 or below. Dolberry

Decl. ¶¶ 9, 10.

        66.       Defendants have not withheld the names of senior DoD officials. Dolberry Decl. ¶

11.

        67.       Defendants have determined that no public interest in the information withheld

under Exemption 6 outweighs the individuals’ significant privacy information in this

information. Dolberry Decl. ¶¶ 9-12; Walsh Decl. ¶ 33.



                                                  11
      Case 1:19-cv-03265-CKK Document 22-1 Filed 01/31/20 Page 12 of 12



       68.    Defendants reviewed the responsive records and determined that they have

produced all reasonably segregable non-exempt, responsive information. Dolberry Decl. ¶ 28;

Walsh Decl. ¶ 34.




Dated: January 31, 2020                    Respectfully submitted,



                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           MARCIA BERMAN
                                           Assistant Director
                                           Federal Programs Branch



                                            /s/ Amber Richer__________________
                                           AMBER RICHER (CA Bar No. 253918)
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, NW
                                           Washington, D.C. 20530
                                           Tel: (202) 514-3489
                                           Email: amber.richer@usdoj.gov

                                           Attorneys for Defendants




                                              12
Case 1:19-cv-03265-CKK Document 22-2 Filed 01/31/20 Page 1 of 6
Case 1:19-cv-03265-CKK Document 22-2 Filed 01/31/20 Page 2 of 6
Case 1:19-cv-03265-CKK Document 22-2 Filed 01/31/20 Page 3 of 6
Case 1:19-cv-03265-CKK Document 22-2 Filed 01/31/20 Page 4 of 6
Case 1:19-cv-03265-CKK Document 22-2 Filed 01/31/20 Page 5 of 6
Case 1:19-cv-03265-CKK Document 22-2 Filed 01/31/20 Page 6 of 6
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 1 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 2 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 3 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 4 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 5 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 6 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 7 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 8 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 9 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 10 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 11 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 12 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 13 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 14 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 15 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 16 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 17 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 18 of 38
Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 19 of 38
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 20 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                                     Title                        Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)




                                                                                                                                                      (b)(5): deliberative process privilege - This document is a draft "planned response" to a
                                                                                                                                                      congresssional inquiry about "release of the Ukraine funding hold" sent by Elaine
                                                                                                                                                      McCusker at DoD to Michael Duffey at OMB for input. The redacted information is
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 001 -                                                                                                predecisional beause it involves a draft of a "planned response" and it is deliberative
   1                                                        Hill Request for Apportionment Docs       9/16/2019            DoD/OMB   (b)(5), (b)(6)
                               028                                                                                                                    because it is part of a back-and-forth exchange with OMB.

                                                                                                                                                      (b)(6): personal information - email addresses of employees have been withheld
                                                                                                                                                      pursuant to agency policy to avoid undue risk of individual harassment




                                                                                                                                                      (b)(6): personal information - email addresses and phone numbers of employees have
   2       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 029 - 45               RE: Footnote                   9/3/2019             DoD/OMB      (b)(6)
                                                                                                                                                      been withheld pursuant to agency policy to avoid undue risk of individual harassment



                                                          FW: O&M Defense Wide 97-0100 OMB                                                            (b)(6): personal information - email addresses and phone numbers of employees,
   3       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 046 - 60 signed apportionment [Apportionment sent     7/26/2019            DoD/OMB      (b)(6)        including the names of junior personnel at DoD, have been withheld pursuant to
                                                               to Agency after Approval from                                                          agency policy to avoid undue risk of individual harassment



                                                                                                                                                      (b)(6): personal information - email addresses of employees have been withheld
   4       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 061 - 76         O&M, DW apportionment                9/16/2019            DoD/OMB      (b)(6)
                                                                                                                                                      pursuant to agency policy to avoid undue risk of individual harassment




                                                                                                                                                      (b)(6): personal information - email addresses of employees have been withheld
   5       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 077 - 91           Updated USAI footnote              9/7/2019             DoD/OMB      (b)(6)
                                                                                                                                                      pursuant to agency policy to avoid undue risk of individual harassment




                                                                                                                                                      (b)(5): deliberative process privilege - Discussions among senior DoD officials about
                                                                                                                                                      possible questions and proposed responses to Congress and the media concerning the
                                                                                                                                                      Ukraine Security Assistance Initiative (USAI). Additionally, communications among
                                                           Re: From POLITICO - Trump slow-walks                                                       senior DoD officials regarding whether to send a letter from the Deputy Secretary of
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 092 -
   6                                                        Ukraine military aid meant to contain   8/29-8/30/2019          DoD      (b)(5), (b)(6)   Defense to OMB to express DoD's opinions regarding timing and logistical
                               094
                                                                           Russia                                                                     considerations for obligating USAI funds by the end of the fiscal year.

                                                                                                                                                      (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                      pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                  Page 1                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 21 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                  Bates Number                                      Title                      Date               Agency       Exemptions                        Explanation of Withheld Information/Exemption(s)




   7         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 095                      USAI                      8/16/2019            DoD/OMB          (b)(6)        (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                        (b)(3), 10 USC 130c: sensitive information about Ukraine's national security needs,
                                                                                                                                                        plans for acquisition of specific military goods with USAI funds, and associated
                                                           USAI Contracting Info_16 Aug 19 0800 --
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 096 -                                                                              (b)(3) 10 USC 130c, estimated costs.
   8                                                        Attachment to August 16, 2019 Email at   8/16/2019            DoD/OMB
                               101                                                                                                          (b)(5)
                                                                          Bates 095
                                                                                                                                                        b)(5): deliberative process privilege - Information about internal DoD contracting
                                                                                                                                                        processes, timelines and procedures to help inform OMB's apportionment analysis.




                                                                                                                                                         (b)(5): deliberative process privilege - Email exchanges between OMB and DoD about
                                                                                                                                                         proposed draft apportionment footnote regarding USAI funds.
   9       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 102- 103                RE: Footnote                 8/20/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
  10         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 104                      USAI                      8/16/2019            DoD/OMB          (b)(6)        pursuant to agency practice to avoid undue risk of harassment. (duplicate of Bates
                                                                                                                                                         095)



                                                                                                                                                         (b)(5): deliberative process privilege - Email from DoD to OMB about the proposed
                                                                                                                                                         footnote regarding the Ukraine apportionment
  11         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 105                  Apportionment                 8/12/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                         (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                         Email exchanges between DoD and OMB regarding possible continuation of the
                                                                                                                                                         apportionment footnote and the potential impacts of such a pause. This information
                                                                                                                                                         was shared with OMB to inform its apportionment analysis. These email exchanges
  12       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 106 -108                 RE: USAI                    8/12/2019            DoD/OMB      (b)(5), (b)(6)    also include references to communications involving the President or his immediate
                                                                                                                                                         advisors.

                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                 Page 2                                                                              CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 22 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                                      Title                      Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                                     (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                     Email exchanges between DoD and OMB regarding possible continuation of the
                                                                                                                                                     apportionment footnote and the potential impacts of such a pause, including references
                                                                                                                                                     to communications involving the President or his immediate advisors
  13       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 109 -111                 RE: USAI                    8/12/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment. [partial duplicate of
                                                                                                                                                     Bates 106-08]


                                                                                                                                                     (b)(5): deliberative process privilege - Email exchanges between DoD and OMB
                                                                                                                                                     regarding possible continuation of the apportionment footnote and the potential
                                                                                                                                                     impacts of such a pause
  14       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 112- 114                 RE: USAI                    8/11/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment. [partial duplicate of
                                                                                                                                                     Bates 106-08]


                                                                                                                                                     (b)(5): deliberative process privilege -- Email exchanges between DoD and OMB
                                                                                                                                                     regarding possible continuation of the apportionment footnote and the potential
                                                                                                                                                     impacts of such a pause
  15       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 115- 116                 RE: USAI                    8/10/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment. [partial duplicate of
                                                                                                                                                     Bates 106-08]


                                                                                                                                                     (b)(5): deliberative process privilege -- Draft questions and answers shared between
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 117 -     Attachment to August 9, 2019 email from
  16                                                                                                 8/10/2019            DoD/OMB      (b)(5)        DoD and OMB regarding USAI funding processes and timelines to aid OMB in its
                               118                              DoD Comptroller at Bates 116.
                                                                                                                                                     apportionment analysis.


                                                                                                                                                     (b)(5): deliberative process privilege - Suggested talking points drafted by DoD
                                                                                                                                                     Comptroller for Deputy Secretary of Defense in preparation for a breakfast meeting
                                                                                                                                                     with "Big 4" chairs and ranking members of congressional armed services, on
                                                                                                                                                     "Projection for USAI obligations by year end" and "Section 284 border barrier
  17         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 119                For Big 4 Breakfast             9/16/2019              DoD     (b)(5), (b)(6)   obligation status."

                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                     of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.


                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the name
  18         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 120          FW: FY 2019 USAI Vendor List          9/9/2019               DoD        (b)(6)        of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.




                                                                                                                 Page 3                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 23 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)



Doc. No.                  Bates Number                                     Title                      Date               Agency       Exemptions                       Explanation of Withheld Information/Exemption(s)




                                                                                                                                                      (b)(3), 10 USC 130c: sensitive information about Ukraine's national security needs,
  19       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 121-127        FY 19 USAI Vendor Information          N/A                  DoD     (b)(3) 10 USC 130c plans for acquisition of specific military goods with USAI funds, and associated
                                                                                                                                                      estimated costs




                                                                                                                                                       (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                                       communications privilege - Email exchange among senior DoD officials, including
                                                                                                                                                       General Counsel and Deputy General Counsel (Fiscal) deliberating draft talking points
                                                                                                                                                       in respone to a news article entitled "Trump slow-walks Ukraine military aid to
                                                           RE: From POLITICO· Trump slow-walks
                                                                                                                                                       contain Russia" and related discussions between DoD and OMB. One of the internal
  20       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 128 -129    Ukraine military aid meant to contain   8/29/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       DoD email exchanges also includes a reference to communications involving the
                                                                           Russia
                                                                                                                                                       President or his immediate advisors.

                                                                                                                                                       (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                       pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                       (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                                       among senior DoD officials, including General Counsel and Deputy General Counsel
                                                                                                                                                       (Fiscal), and between DoD and OMB deliberating draft talking points in respone to a
                                                           RE: From POLITICO - Trump slow-walks
                                                                                                                                                       news article entitled "Trump slow-walks Ukraine military aid to contain Russia."
  21         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 130       Ukraine military aid meant to contain   8/29/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       Partial duplicate of Bates 128-29.
                                                                           Russia
                                                                                                                                                       (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                       pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                       (b)(5): deliberative process privilege - Email from DoD to OMB regarding USAI
                                                                                                                                                       funding processes and timelines to aid OMB in its apportionment analysis.
  22         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 131                   RE: Ukraine                 8/9/2019             DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                       of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                       undue risk of harassment.


                                                                                                                                                       (b)(5): deliberative process privilege - Email from OMB to DoD requesting "Ukraine
                                                                                                                                                       funding plan" to assist OMB in its apportionment analysis.
  23         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 132             Re: Ukraine Funding Plan          22-Jul-19            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                       of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                       undue risk of harassment.




                                                                                                                Page 4                                                                              CPI v. DoD, No. 19-3265 (D.D.C.)
                                                      Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 24 of 38
                                                                                                                      Vaughn Index
                                                                       CPI v. DoD, No. 19-3265 (D.D.C.)




Doc. No.                Bates Number                                  Title                    Date               Agency       Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Email from OMB
                                                                                                                                                to DoD regarding USAI funding implications to aid OMB in its apportionment
                                                                                                                                                analysis, including legal implications and advice of counsel.
  24       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 133                 Ukraine                  7/19/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.

                                                                                                                                                (b)(5): deliberative process privilege - Email from OMB to DoD requesting "Ukraine
                                                                                                                                                funding plan" to assist OMB in its apportionment analysis.
  25       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 134        RE: Ukraine Funding Plan          7/22/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.


                                                                                                                                               (b)(3), 10 USC 130c: sensitive information about Ukraine's national security needs,
                                                       FY 19 Tranche l ($125M) notified to
  26       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 135                                                                DoD      (b)(3) 10 USC 130c plans for acquisition of specific military goods with USAI funds, and associated
                                                               Congress in March
                                                                                                                                               estimated costs




                                                                                                                                                (b)(6): personal information - The email addresses of employees have been withheld
  27       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 136                RE: USAI                  9/12/2019              DoD           (b)(6)
                                                                                                                                                pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                                (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                Email from DoD SecDef Chief of Staff to DoD senior officials regarding assessments
                                                                                                                                                about the release of funds, including references to communications involving the
  28       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 137                RE: USAI                  9/12/2019              DoD        (b)(5), (b)(6)   President or his immediate advisors. Partial duplicate of Bates 136.

                                                                                                                                                (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                (b)(6): personal information - The email addresses of employees have been withheld
  29       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 138                   USAI                   8/26/2019            DoD/OMB         (b)(6)
                                                                                                                                                pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                (b)(5): deliberative process privilege - Email from OMB about proposed draft
                                                                                                                                                apportionment footnote regarding USAI funds.
  30       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 139                 Footnote                 8/20/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                                have been withheld pursuant to agency practice to avoid undue risk of harassment.




                                                                                                         Page 5                                                                              CPI v. DoD, No. 19-3265 (D.D.C.)
                                                          Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 25 of 38
                                                                                                                          Vaughn Index
                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                             Title           Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                 (b)(5): deliberative process privilege and attorney-client privilege - Email exchanges
                                                                                                                                 between DoD and OMB regarding possible continuation of the apportionment footnote
                                                                                                                                 and the potential impacts of such a pause, including an email from OMB reflecting
  31       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 140-146         RE: Any news     8/20/2019            DoD/OMB   (b)(5), (b)(6)   legal advice provided by its Office of General Counsel.

                                                                                                                                 (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                 have been withheld pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                 (b)(6): personal information - The email addresses of employees have been withheld
  32         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 001             RE: USAI       9/12/2019             DoD         (b)(6)        pursuant to agency practice to avoid undue risk of harassment. Duplicate of Dec. 12
                                                                                                                                 Bates 135.




                                                                                                                                 (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                 communications privilege - Email exchanges among senior DoD officials, including
                                                                                                                                 the General Counsel, regarding whether to relay DoD’s opinions regarding logistics
                                                                                                                                 and timing of obligating funds at a more senior level, such as the Deputy Secretary of
                                                                                                                                 Defense, to provide greater weight to those opinions, as well as email exchanges
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 002 -
  33                                                            Re_ Ukraine      9/1/2019             DoD/OMB   (b)(5), (b)(6)   between OMB and DoD regarding possible continuation of the apportionment footnote
                               004
                                                                                                                                 and the potential impacts of such a pause. These exchanges include references to
                                                                                                                                 communications involving the President or his immediate advisors.

                                                                                                                                 (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                 have been withheld pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                 (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                 communications privilege - Email exchanges among senior DoD officials, including
                                                                                                                                 the General Counsel, regarding whether to relay DoD’s opinions regarding logistics
                                                                                                                                 and timing of obligating funds at a more senior level, such as the Deputy Secretary of
                                                                                                                                 Defense, to provide greater weight to those opinions, as well as email exchanges
                                                                                                                                 between OMB and DoD regarding possible continuation of the apportionment footnote
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 005 -
  34                                                            Re_ Ukraine      9/1/2019             DoD/OMB   (b)(5), (b)(6)   and the potential impacts of such a pause. These exchanges include references to
                               007
                                                                                                                                 communications involving the President, the Vice President, or his immediate
                                                                                                                                 advisors.

                                                                                                                                 (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                 have been withheld pursuant to agency practice to avoid undue risk of harassment
                                                                                                                                 [partial duplicate of Bates 002-004]




                                                                                             Page 6                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                        Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 26 of 38
                                                                                                                        Vaughn Index
                                                                         CPI v. DoD, No. 19-3265 (D.D.C.)



Doc. No.                 Bates Number                                 Title                   Date               Agency      Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                              (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                              Email exchange between SECDEF Chief of Staff and DoD Comptroller regarding
                                                                                                                                              whether to relay DoD’s opinions regarding logistics and timing of obligating funds at a
                                                                                                                                              more senior level, such as the Deputy Secretary of Defense, to provide greater weight
  35       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 008                  Ukraine                9/1/2019              DoD        (b)(5), (b)(6)   to those opinions. This exchange includes references to communications involving the
                                                                                                                                              President, the Vice President, or his immediate advisors.

                                                                                                                                              (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                              pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                              (b)(5): deliberative process privilege - The exempt information is a pre-decisional
  36       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 009      Draft USAI Letter to OMB v2.docx   8/28/2019             DoD           (b)(5)        draft letter to OMB that was never sent and does not reflect final agency opinions or
                                                                                                                                              policy.



                                                                                                                                              (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                              Internal DoD email exchange discussing follow-up questions from the President and
                                                                                                                                              how to respond to those questions. The email exchange includes a specific reference
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 010 -
  37                                                          RE: POTUS follow up           6/25/2019             DoD        (b)(5), (b)(6)   to communications involving the President or his immediate advisors.
                              012
                                                                                                                                              (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                              pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                              (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                              Comptroller to Comptroller's office personnel and senior DoD officials, including the
                                                                                                                                              DoD's General Counsel, regarding OMB notification of another pending
                                                                                                                                              apportionment pause footnote and providing background information to aid
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 013 -
  38                                                                 Ukraine                9/5/2019              DoD        (b)(5), (b)(6)   deliberation in crafting DoD response to the notification.
                              014
                                                                                                                                              (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                              of junior DoD official, have been withheld pursuant to agency practice to avoid undue
                                                                                                                                              risk of harassment.



                                                                                                                                             (b)(3), 10 USC 130c: Spreadsheet tracking commitment and obligation dates of USAI-
                                                                                                                                             funded equipment that includes sensitive information about Ukraine's national security
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 015 -     Copy of USAI Award Matrix_31
  39                                                                                        9/5/2019              DoD     (b)(3) 10 USC 130c needs, plans for acquisition of specific military goods with USAI funds, and associated
                              016                         August_2019_working copy.xlsx
                                                                                                                                             estimated costs.




                                                                                                        Page 7                                                                             CPI v. DoD, No. 19-3265 (D.D.C.)
                                                        Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 27 of 38
                                                                                                                        Vaughn Index
                                                                         CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                 Bates Number                             Title          Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                               (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                               Comptroller to Comptroller's office personnel and senior DoD officials, including the
                                                                                                                               DoD's General Counsel, regarding OMB notification of another pending
                                                                                                                               apportionment pause footnote and providing background information to aid
  40       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 017           Ukraine Update   8/21/2019              DoD     (b)(5), (b)(6)   deliberation in crafting DoD response to the notification.

                                                                                                                               (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                               of junior DoD officials, have been withheld pursuant to agency practice to avoid
                                                                                                                               undue risk of harassment.

                                                                                                                               (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                               between DoD and OMB officials regarding possible continuation of the apportionment
                                                                                                                               footnote and the potential impacts of such a pause, including references to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 018 -                                                                          conversations and advice provided by agency counsel.
  41                                                           RE: Footnote    8/7/2019             DoD/OMB   (b)(5), (b)(6)
                              019
                                                                                                                               (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                               employees, including the names of junior DoD officials, have been withheld pursuant
                                                                                                                               to agency practice to avoid undue risk of harassment.



                                                                                                                               (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                               between DoD and OMB officials regarding possible continuation of the apportionment
                                                                                                                               footnote and the potential impacts of such a pause, including references to
                                                                                                                               conversations and legal advice provided by agency counsel.
  42       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 020            RE: Footnote    8/6/2019             DoD/OMB   (b)(5), (b)(6)
                                                                                                                               (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                               employees, including the names of junior DoD officials, have been withheld pursuant
                                                                                                                               to agency practice to avoid undue risk of harassment. Partial duplicate of Bates 018-
                                                                                                                               19.




                                                                                                                               (b)(5): deliberative process privilege - Email exchange between OMB and DoD
                                                                                                                               regarding possible continuation of the apportionment footnote
  43       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 021             Re: USAI       9/7/2019             DoD/OMB   (b)(5), (b)(6)
                                                                                                                               (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                               withheld pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                               (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                               Email exchanges between OMB and DoD regarding possible continuation of the
                                                                                                                               apportionment footnote and the potential impacts of such a pause. These exchanges
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 022 -                                                                          include references to communications involving the President or his immediate
  44                                                           RE: Footnote    9/12/2019            DoD/OMB   (b)(5), (b)(6)
                              023                                                                                              advisors.

                                                                                                                               (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                               employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                               harassment.




                                                                                           Page 8                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)
                                                      Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 28 of 38
                                                                                                                      Vaughn Index
                                                                       CPI v. DoD, No. 19-3265 (D.D.C.)




Doc. No.                Bates Number                                Title                   Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                          (b)(5): deliberative process privilege and attorney-client privilege - Email exchanges
                                                                                                                                          between OMB and DoD regarding possible continuation of the apportionment footnote
                                                                                                                                          and the potential impacts of such a pause, including references to conversations and
                                                                                                                                          legal advice provided by agency counsel.
  45       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 024              RE: Footnote             9/11/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                          (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                          withheld pursuant to agency practice to avoid undue risk of harassment. Partial
                                                                                                                                          duplicate of Bates 22-23



                                                                                                                                          (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                          communications privilege - Eemail exchange between DoD Comptroller and SecDef
                                                                                                                                          Chief of Staff regarding possible courses of action SecDef ("SD COA" as referenced
                                                                                                                                          in email subject line) could take regarding USAI pause situation, including references
                                                                                                                                          to conversations and legal advice provided by agency counsel as well as
  46       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 025              Re: SD COA               9/1/2019               DoD     (b)(5), (b)(6)
                                                                                                                                          communications involving the President, the Vice President, or his immediate
                                                                                                                                          advisors. Partial duplicate of Bates 063.

                                                                                                                                          (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                          pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                          (b)(5): deliberative process privilege and attorney-client privilege - Email
                                                                                                                                          communications regarding proposed DoD-OMB joint talking points developed by
                                                                                                                                          agency counsel that were debated and not released.
  47       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 026            FW: Agreed TPs             8/29/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                          (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                          employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                          harassment.


                                                                                                                                          (b)(6): personal information - The email addresses and telephone numbers of
  48       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 027    RE: USAI Letter to OMB (Revised)   8/27/2019            DoD/OMB      (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                          harassment.
                                                                                                                                          (b)(5): deliberative process privilege -The exempt information is a pre-decisional draft
                                                                                                                                          letter from the Deputy SecDef to the Acting Director of the Office of Management and
  49       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 028     USAI Letter to OMB (Rev.).docx    8/27/2019              DoD        (b)(5)
                                                                                                                                          Budget that the Deputy did not send to the Acting Director; it does not reflect final
                                                                                                                                          DoD opinions or policy.
                                                                                                                                          (b)(6): personal information - The email addresses and telephone numbers of
  50       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 029    RE: USAI Letter to OMB (Revised)   8/27/2019            DoD/OMB      (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                          harassment.




                                                                                                      Page 9                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
                                                        Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 29 of 38
                                                                                                                        Vaughn Index
                                                                         CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                 Bates Number                                Title                Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)



                                                                                                                                        (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                        between DoD and OMB regarding possible implications of continuing USAI and the
                                                                                                                                        nature of the obligation process. The email exchange reflects legal advice provided by
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 030 -
  51                                                            Re: Any news?           8/19/2019         DoD/OMB      (b)(5), (b)(6)   OMB's Office of General Counsel.
                              033
                                                                                                                                        (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                        harassment.
                                                                                                                                        (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                        between OMB and DoD regarding draft apportionment footnote and the potential
                                                                                                                                        impacts of such a pause, including references to seeking legal advice on particular
  52       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 034           Re: Apportionment         8/12/2019         DoD/OMB      (b)(5), (b)(6)   issues.

                                                                                                                                        (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                        pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                        (b)(5): deliberative process privilege - Email exchange between OMB and DoD
                                                                                                                                        regarding the possibility of continuing the USAI apportionment footnote and the
                                                                                                                                        potential implications of such a pause.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 035 -
  53                                                               Re: USAI             8/11/2019         DoD/OMB      (b)(5), (b)(6)
                              037                                                                                                       (b)(6): personal information - The email addresses of individual employees, including
                                                                                                                                        the names of junior DoD employees, have been withheld pursuant to agency practice
                                                                                                                                        to avoid undue risk of harassment. Partial duplicate of Bates 106-08 from December
                                                                                                                                        12 release.


                                                                                                                                        (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                        between OMB and DoD regarding the draft footnote apportionment that includes
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 038 -                                                                                   references to communications with OMB's Office of General Counsel.
  54                                                               RE: USAI             7/30/2019         DoD/OMB      (b)(5), (b)(6)
                              039
                                                                                                                                        (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                        withheld pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                        (b)(6): personal information - The email addresses and telephone numbers of
  55       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 040        Ukraine Foreign Assistance   7/25/2019         DoD/OMB         (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                        harassment.

                                                                                                                                        (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                        Email from OMB to DoD about the status of funding for Ukraine, including references
                                                                                                                                        to communications involving the President or his immediate advisors.
  56       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 041        Ukraine Funding Follow-up    7/2/2019          DoD/OMB      (b)(5), (b)(6)
                                                                                                                                        (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                        harassment.




                                                                                                    Page 10                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 30 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                                    Title                       Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                                    (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                    Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                    includes a specific reference to communications involving the President or his
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 042 -                                                                                              immediate advisors.
  57                                                              FW: POTUS follow up               6/24/2019         DoD/OMB      (b)(5), (b)(6)
                               043
                                                                                                                                                    (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                    employees, including the names of junior DoD personnel, have been withheld pursuant
                                                                                                                                                    to agency practice to avoid undue risk of harassment.
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 044 - RE: Pentagon to send $250M in weapons to                                                     (b)(6): personal information - The email addresses of employees have been withheld
  58                                                                                                6/20/2019         DoD/OMB         (b)(6)
                               046                                        Ukraine                                                                   pursuant to agency practice to avoid undue risk of harassment.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 047 - 19 Re: Pentagon to send $250M in weapons to                                                   (b)(6): personal information - The email addresses of employees have been withheld
  59                                                                                                6/20/2019         DoD/OMB         (b)(6)
                               048                                        Ukraine                                                                   pursuant to agency practice to avoid undue risk of harassment.
                                                                                                                                                    (b)(5): deliberative process privilege - Non-germane reference to the congressional
                                                                                                                                                    committee that was the last (of four committee) responder on approvals for unrelated
                                                                                                                                                    US Air Force funding, which is non-public and implicates the nature of the process for
  60         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 049                  Re:Year End                  10/1/2019              DoD     (b)(5), (b)(6)   congressional DoD funding approvals.

                                                                                                                                                    (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                    pursuant to agency practice to avoid undue risk of harassment.
                                                                                                                                                    (b)(6): personal information - The email addresses of employees have been withheld
  61         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 050                    Ukraine                    9/12/2019              DoD        (b)(6)
                                                                                                                                                    pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                    (b)(5): deliberative process privilege - Email communications regarding proposed
                                                                                                                                                    DoD-OMB joint talking points that were debated and not released.
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 051 -
  62                                                                 RE: Ukraine TPs                9/12/2019         DoD/OMB      (b)(5), (b)(6)
                               052                                                                                                                  (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                    employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                    harassment.


                                                                                                                                                    (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                    Email exchanges between OMB and DoD regarding possible continuation of the
                                                                                                                                                    apportionment footnote, including references to communications involving the
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 053 -                                                                                              President or his immediate advisors.
  63                                                                   Re: Footnote                 9/12/2019         DoD/OMB      (b)(5), (b)(6)
                               054
                                                                                                                                                    (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                    pursuant to agency practice to avoid undue risk of harassment. Partial duplicate of
                                                                                                                                                    Bates 023.

                                                                                                                                                    (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                    Email exchanges between OMB and DoD regarding possible continuation of the
                                                                                                                                                    apportionment footnote, including references to communications involving the
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 055 - 19                                                                                            President or his immediate advisors.
  64                                                                   Re: Footnote                 9/12/2019         DoD/OMB      (b)(5), (b)(6)
                               057
                                                                                                                                                    (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                    employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                    harassment. Partial duplicate of Bates 023, 053-54.




                                                                                                                Page 11                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 31 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)



Doc. No.                  Bates Number                                   Title                  Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)



                                                                                                                                              (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                              Comptroller to Deputy Chief of Staff with copy to DoD General Counsel and other
                                                                                                                                              senior lawyers seeking legal advice and policy options on how DoD and specifically
  65         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 058                  Ukraine                9/10/2019              DoD     (b)(5), (b)(6)   DSCA should proceed given continuing USAI hold.

                                                                                                                                              (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                              withheld pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                              (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                              communications privilege -Email exchanges between OMB and DoD regarding the
                                                                                                                                              apportionment footnote and the potential impacts of such a pause, including references
                                                                                                                                              to communications among the attorneys as well as communications involving the
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 059 - 19
  66                                                        Re: USAI Status and Update Plan   9/11/2019         DoD/OMB      (b)(5), (b)(6)   President or his immediate advisors.
                               060
                                                                                                                                              (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                              employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                              harassment.



                                                                                                                                              (b)(5): deliberative process privilege - Email exchanges between OMB and DoD
                                                                                                                                              regarding the apportionment footnote and the potential impacts of such a pause
  67         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 061                  Re: USAI               9/7/2019          DoD/OMB      (b)(5), (b)(6)
                                                                                                                                              (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                              pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                              (b)(5): deliberative process privilege - Email exchanges between OMB and DoD
                                                                                                                                              regarding the apportionment footnote and the potential impacts of such a pause
  68         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 062                RE: Ukraine              9/5/2019          DoD/OMB      (b)(5), (b)(6)
                                                                                                                                              (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                              pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                              (b)(5): deliberative process privilege and attorney-client privilege - Eemail exchange
                                                                                                                                              between DoD Comptroller and SecDef Chief of Staff regarding possible courses of
                                                                                                                                              action SecDef ("SD COA" as referenced in email subject line) could take regarding
                                                                                                                                              USAI pause situation, including references to conversations and legal advice provided
  69         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 063                RE: SD COA               9/1/2019               DoD     (b)(5), (b)(6)
                                                                                                                                              by agency counsel. Partial duplicate of Bates 025.

                                                                                                                                              (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                              pursuant to agency practice to avoid undue risk of harassment.




                                                                                                          Page 12                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 32 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                               Title          Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                  (b)(5): deliberative process privilege and attorney-client privilege - Email
                                                                                                                                  communications regarding proposed DoD-OMB joint talking points developed by
                                                                                                                                  agency counsel that were debated and not released.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 064 - 19
  70                                                             RE: Agreed TPs   8/29/2019         DoD/OMB      (b)(5), (b)(6)
                               065
                                                                                                                                  (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                  employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                  harassment. Partial duplicate of Bates 026.


                                                                                                                                  (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                  regarding possible continuation of the apportionment footnote and the potential
                                                                                                                                  impacts of such a pause, including discussion about advice from agency counsel.
  71         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 066                USAI         8/26/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                  (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                  pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                  (b)(5): deliberative process privilege - Email between OMB and DoD regarding
                                                                                                                                  possible continuation of the apportionment footnote.
  72         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 067              RE: USAI       8/26/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                  (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                  pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                  (b)(5): deliberative process privilege and attorney-client privilege - Email between
                                                                                                                                  OMB and DoD regarding possible continuation of the apportionment footnote and the
                                                                                                                                  potential impacts of such a pause, including references to ongoing discussions by
  73         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 068              RE: USAI       8/26/2019         DoD/OMB      (b)(5), (b)(6)   agency counsel on specific issues.

                                                                                                                                  (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                  pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                  (b)(5): deliberative process privilege and attorney-client privilege - Email between
                                                                                                                                  OMB and DoD regarding possible continuation of the apportionment footnote and the
                                                                                                                                  potential impacts of such a pause. This email chain also reflects communications
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 069 - 19                                                                          seeking and receiving legl advice from OMB's Office of General Counsel
  74                                                             RE: Any news?    8/20/2019         DoD/OMB      (b)(5), (b)(6)
                               075
                                                                                                                                  (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                  employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                  harassment.

                                                                                                                                  (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                  Comptroller to senior DoD officials, including General Counsel, regarding state of
                                                                                                                                  play and possible policy options given USAI pause to date, forwarded to OMB.
  75         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 076             FW: Ukraine     8/12/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                  (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                  pursuant to agency practice to avoid undue risk of harassment.




                                                                                              Page 13                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 33 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                   Bates Number                                     Title                       Date                Agency      Exemptions                         Explanation of Withheld Information/Exemption(s)

                                                                                                                                                           (b)(5): deliberative process privilege and attornry-client privilege - Duplicate of Bates
                                                                                                                                                           076 forwarded to two other DoD senior officials for informational purposes.
  76         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 077                   FW: Ukraine                   8/12/2019         DoD/OMB         (b)(5), (b)(6)
                                                                                                                                                           (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                           pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                           (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                                           between OMB and DoD reflecting consultations and communications with DoD's
                                                                                                                                                           Office of General Counsel about the hold on funding to Ukraine.
  77         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 078          FW: Ukraine Foreign Assistance         7/25/2019              DoD        (b)(5), (b)(6)
                                                                                                                                                           (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                           employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                           harassment.
                                                                                                                                                           (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                           Emails exchange between OMB and DoD regarding questions about funding for
                                                                                                                                                           Ukraine that include references to communications involving the President or his
  78         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 079          RE: Ukraine Funding Follow-up          7/2/2019          DoD/OMB         (b)(5), (b)(6)     immediate advisors.

                                                                                                                                                           (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                           pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                           (b)(3) 10 USC 130c: The protected information is exempt from disclosure per statute
                                                                                                                                                           which pertains to sensitive information of foreign governments. In this instance, the
  79         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 080              FY2019 USAI Tranches               6/24/2019              DoD     (b)(3) 10 USC 130c
                                                                                                                                                           information was provided by the government of Ukraine to the United States in
                                                                                                                                                           confidence and is not to be released to the public.

                                                                                                                                                        (b)(3), 10 USC 130c: Sensitive information about Ukraine's national security needs,
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 081 - 19
  80                                                           FY19 USAI Vendor Information           6/25/2019              DoD     (b)(3) 10 USC 130c plans for acquisition of specific military goods with USAI funds, and associated
                               087
                                                                                                                                                        estimated costs. Duplicate of 12 Dec 2019 release Bates 121-27.




                                                                                                                                                           (b)(3) 10 USC 130c: Sensitive information concerning amount and type of military aid
                                                                                                                                                           provided to Ukraine by US and allied countries
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 088 - 19 Ukraine Security Assistance: U.S. Industry                                  (b)(3) 10 USC 130c,
  81                                                                                                                         DoD
                               089                       Benefits and International Burden-Sharing                                           (b)(6)
                                                                                                                                                           (b)(6): personal information - The name and phone number of a junior DoD official
                                                                                                                                                           have been withheld pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                           (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                           Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                           includes a specific reference to communications involving the President or his
                                                                                                                                                           immediate advisors. Partial duplicate of Bates 010-12.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 090 - 19
  82                                                                RE: POTUS follow up               6/25/2019         DoD/OMB         (b)(5), (b)(6)
                               092
                                                                                                                                                           (b)(6): personal information - The email addresses of employees and the names of
                                                                                                                                                           junior DoD personnel have been withheld pursuant to agency practice to avoid undue
                                                                                                                                                           risk of harassment.




                                                                                                                  Page 14                                                                                 CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 34 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                  Bates Number                                       Title                     Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                                     (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                     Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                     includes a specific reference to communications involving the President or his
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 093 - 19                                                                                             immediate advisors. Partial duplicate of Bates 010-12.
  83                                                                RE: POTUS follow up              6/24/2019         DoD/OMB      (b)(5), (b)(6)
                               094
                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                     of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.

                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
  84         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 095                       USAI                     9/6/2019          DoD/OMB         (b)(6)        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.
                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
  85         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 096                     Re: USAI                   9/5/2019          DoD/OMB         (b)(6)        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.
                                                                                                                                                     (b)(5): deliberative process privilege - Email between OMB and DoD regarding
                                                                                                                                                     possible continuation of the apportionment footnote and the potential impacts of such
                                                                                                                                                     a pause.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 097 - 19      RE: update RE: 97-0100 O&M DW
  86                                                                                                 9/3/2019          DoD/OMB      (b)(5), (b)(6)
                               098                                      apportionment
                                                                                                                                                     (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                     employees, including the names of junior DoD personnel, have been withheld pursuant
                                                                                                                                                     to agency practice to avoid undue risk of harassment.


                                                             Fwd: SIGNED: DoD Apportionment-
                                                                                                                                                     (b)(6): personal information - The email addresses of individual employees, including
                                                           Operation and Maintenance, Defense-wide
  87         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 099                                                9/12/2019         DoD/OMB         (b)(6)        the names of junior DoD personnel, have been withheld pursuant to agency practice to
                                                             [Apportionment sent to Agency after
                                                                                                                                                     avoid undue risk of harassment.
                                                                Approval from [REDACTED]



                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
  88         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 100                       USAI                     9/11/2019         DoD/OMB         (b)(6)
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
  89         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 101         USAI funds available for obligation    9/12/2019         DoD/OMB         (b)(6)
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                     (b)(6): personal information - The email addresses and telephone numbers of
                                                            Updated 97-0100 O&M, Defense-wide
  90         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 102                                                9/5/2019          DoD/OMB         (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                       apportionment
                                                                                                                                                     harassment.



                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
  91         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 103          USAI another footnote extension       9/7/2019          DoD/OMB         (b)(6)
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                 Page 15                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                            Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 35 of 38
                                                                                                                            Vaughn Index
                                                                             CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                   Bates Number                                     Title                      Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                                     (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                     Email from DoD SecDef Chief of Staff to DoD senior officials regarding press
                                                                                                                                                     guidance. The email includes a specific reference to a communication involving the
                                                                                                                                                     President or his immediate advisors. Partial duplicate of Bates 136 from December 12,
  92         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 104                     Re: USAI                   9/12/2019              DoD     (b)(5), (b)(6)
                                                                                                                                                     2019 production.

                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
  93         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 105       RE: USAI latest apportionment footnote   9/6/2019               DoD        (b)(6)        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.


                                                                                                                                                     (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                                     Comptroller to Comptroller's office personnel and senior DoD officials, including the
                                                                                                                                                     DoD's General Counsel, regarding OMB notification of another pending
                                                                                                                                                     apportionment pause footnote and providing background information to aid
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 106 - `19
  94                                                                       Ukraine                   9/5/2019               DoD     (b)(5), (b)(6)   deliberation in crafting DoD response to the notification. Duplicate of Bates 013-14.
                               107
                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                     of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.


                                                                                                                                                      (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                                     communications privilege - Email communications regarding proposed DoD-OMB
                                                                                                                                                     joint talking points developed by agency counsel that were debated and not released.
                                                            RE: From POLITICO - Trump slow-walks
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 108 - 19                                                                                             The email exchange also includes a specific reference to communications involving
  95                                                         Ukraine military aid meant to contain   8/29/2019         DoD/OMB      (b)(5), (b)(6)
                               109                                                                                                                   the President or his immediate advisors. Partial duplicate of Bates 026.
                                                                            Russia
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                     (b)(5): deliberative process privilege and attorney-client privilege - Email
                                                                                                                                                     communications regarding proposed DoD-OMB joint talking points developed by
                                                            RE: From POLITICO - Trump slow-walks
                                                                                                                                                     agency counsel that were debated and not released. Partial duplicate of Bates 108-109.
  96         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 110        Ukraine military aid meant to contain   8/29/2019         DoD/OMB      (b)(5), (b)(6)
                                                                            Russia
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                     (b)(5): deliberative process privilege - Email from DoD Comptroller to DoD senior
                                                                                                                                                     officials regarding potential impact of USAI holds
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 111 - 19     RE: [Non-DoD Source] Ukraine (USAI
  97                                                                                                 8/27/2019              DoD     (b)(5), (b)(6)
                               112                                       funding)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                 Page 16                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 36 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                  Bates Number                                    Title                   Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Duplicate of Bates
                                                                                                                                                077, which duplicates Bates 076, but forwarded to two other DoD senior officials for
                                                                                                                                                informational purposes.
  98         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 113                 FW: Ukraine               8/12/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                includes a specific reference to communications involving the President or his
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 114 - 19                                                                                        immediate advisors. Duplicate of Bates 093-094.
  99                                                             RE: POTUS follow up            6/24/2019              DoD     (b)(5), (b)(6)
                               116
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.

                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 117 - 19                                                                                        USAI.
  100                                                       Comptroller 5 -15 for W/E 8/16/19   8/15/2019              DoD     (b)(5), (b)(6)
                               119
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.
                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 120 - 19                                                                                        USAI.
  101                                                       Comptroller 5 -15 for W/E 8/23/19   8/22/2019              DoD     (b)(5), (b)(6)
                               121
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.
                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 122 - 19                                                                                        USAI.
  102                                                       Comptroller 5 -15 for W/E 9/6/19    9/5/2019               DoD     (b)(5), (b)(6)
                               123
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.
                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 124 - 19                                                                                        USAI.
  103                                                       Comptroller 5 -15 for W/E 9/13/19   9/12/2019              DoD     (b)(5), (b)(6)
                               125
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.




                                                                                                            Page 17                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 37 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
Doc. No.                  Bates Number                                    Title                     Date                Agency      Exemptions                         Explanation of Withheld Information/Exemption(s)

                                                                                                                                                      (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                      Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                      issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 126 - 19                                                                                              USAI.
  104                                                       Comptroller 5 -15 for W/E 9/20/19     9/19/2019              DoD        (b)(5), (b)(6)
                               128
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.
                                                                                                                                                      (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                      Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                      issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 129 - 19                                                                                              USAI.
  105                                                       Comptroller 5 -15 for W/E 9/27/19     9/26/2019              DoD        (b)(5), (b)(6)
                               131
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.

                                                                                                                                                      (b)(5): deliberative process privilege - Email from DoD regarding possible
                                                                                                                                                      continuation of the apportionment footnote and the potential impacts of such a pause.
  106        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 132                 USAI Status                 7/30/2019         DoD/OMB         (b)(5), (b)(6)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency policy to avoid undue
                                                                                                                                                      risk of individual harassment

                                                                                                                                                      (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                      Email exchange among senior DoD officials regarding briefing materials that also
                                                                                                                                                      reference communications involving the President or his immediate advisors.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 133 - 19   RAH for [REDACTED] (Final docs on
  107                                                                                             8/16/2019              DoD        (b)(5), (b)(6)
                               136                                      USAI)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.

                                                                                                                                                      (b)(1): classified information regarding national security interests related to Ukraine

                                                                                                                                                        (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                        briefing materials and talking points prepared for SECDEF in anticipation of a
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 137 - 19 READ AHEAD FOR THE SECRERTARY                                           (b)(1) 1.4(d), (b)(5),
  108                                                                                               N/A                  DoD                            meeting with the President or his immediate advisors.
                               138                                OF DEFENSE                                                             (b)(6)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.

                                                                                                                                                      (b)(1): classified information regarding national security interests related to Ukraine

                                                                                                                                                        (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                        briefing materials and talking points prepared for SECDEF in anticipation of a
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 19 139 -                                                                         (b)(1) 1.4(d), (b)(5),
  109                                                    [REDACTED] Ukraine Security Assistance   8/19/2019              DoD                            meeting with the President or his immediate advisors.
                              19 140                                                                                                     (b)(6)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.



                                                                                                              Page 18                                                                                CPI v. DoD, No. 19-3265 (D.D.C.)
                                                           Case 1:19-cv-03265-CKK Document 22-3 Filed 01/31/20 Page 38 of 38
                                                                                                                           Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)




Doc. No.                  Bates Number                                    Title                     Date                Agency      Exemptions                        Explanation of Withheld Information/Exemption(s)


                                                                                                                                                      (b)(1): classified information regarding national security interests related to Ukraine

                                                                                                                                                        (b)(5): deliberative process privilege - summary aof discussions at Deputies' Small
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 19 141 -   Ukraine Deputies Small Group Readout                                  (b)(1) 1.4(d), (b)(5), Group meeting and assessment of courses of action going forward relating to USAI
  110                                                                                             7/29/2019              DoD
                              19 143                                  July 26, 2019                                                      (b)(6)
                                                                                                                                                        (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                        undue risk of harassment.

                                                                                                                                                      (b)(5): deliberative process privilege - responses to SECDEF's August 16 inquiry of
                                                                                                                                                      senior DoD staff regarding the status of USAI funding and staff response including
                                                                                                                                                      forwarding of guidance from OMB, to inform SECDEF regarding prospective courses
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 144 - 19                                                                                              of action.
  111                                                         Re: Ukraine Assistance Funding      8/16/2019              DoD        (b)(5), (b)(6)
                               146
                                                                                                                                                      (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                      employees, including the names of junior DoD personnel, have been withheld pursuant
                                                                                                                                                      to agency practice to avoid undue risk of harassment.




                                                                                                              Page 19                                                                                CPI v. DoD, No. 19-3265 (D.D.C.)
       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 1 of 40



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CENTER FOR PUBLIC INTEGRITY,         )
                                     )
                        Plaintiff,  )
                                     )
      v.                             ) Civil Action No. 1:19-cv-3265
                                     )
U.S. DEPARTMENT OF DEFENSE, et al., )
                                     )
                        Defendants. )
____________________________________)

                        DECLARATION OF HEATHER V. WALSH

       I, Heather V. Walsh, make the following declaration based on personal knowledge and

information made available to me in the course of my official duties:

1.     I am the Deputy General Counsel in the Office of Management and Budget’s (“OMB”)

Office of the General Counsel (“OGC”). Previously, I was an Assistant General Counsel in this

office, and I have worked at OMB since 2009.

2.     My office handles all requests submitted to OMB under the Freedom of Information Act

(FOIA), 5 U.S.C. § 552. One of my responsibilities is to supervise the staff responsible for

handling FOIA requests. Due to my official duties, I am familiar with the procedures followed

by OMB OGC in responding to FOIA requests. Additionally, I regularly work with OMB staff

across multiple components of the agency, and am therefore familiar with the breadth and variety

of OMB’s involvement in issues across the Federal Government.

3.     I am aware of OMB’s handling of the FOIA request at issue in this case, which was

submitted to OMB by Plaintiffs on September 30, 2019 (the “Request”).

4.     The purpose of this declaration is to describe the search conducted by OMB and the

application of FOIA exemptions to the documents that OMB processed in response to Plaintiff’s

FOIA Request.
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 2 of 40



                OMB’S PROCESSING OF PLAINTIFF’S FOIA REQUEST

5.     On September 30, 2019, OMB received Plaintiff’s FOIA request via email. A true and

accurate copy of the request is attached hereto as Exhibit 1. The request seeks “[a]ll records

reflecting any communication between officials and employees of [OMB] and the office of

Defense Department acting comptroller Elaine McCusker or other officials within the

comptroller’s [office] concerning the Ukraine Security Assistance Initiative, including but not

limited to letters, emails, memoranda, reports, appointment calendars, and telephone logs …

dated between April 2019 and the date [OMB] process[es] this request.” The request further

specifies that responsive records “should include any and all communications pertinent to

apportionment requests related to the funds for this initiative during this period.”

6.     The following day, on October 1, 2019, OMB acknowledged receipt of Plaintiff's FOIA

Request and assigned it OMB FOIA Number 2019-496. A true and accurate copy of the

acknowledgment is attached hereto as Exhibit 2.

7.     On October 30, 2019, Peter Smith, the Attorney for the Plaintiff, called OMB to inquire

about the status of his client’s FOIA request. That same day, Plaintiff filed a Complaint for

Declaratory and Injunctive Relief. The following day, on October 31, 2019, Plaintiff filed a

Motion for a Preliminary Injunction.

8.     In response to the Court’s Order of November 25, 2019, granting Plaintiff’s Motion for a

Preliminary Injunction, Defendants began coordinating on the processing of Plaintiff’s FOIA

requests. On December 12, 2019, Defendants jointly released 146 pages of records responsive to

Plaintiff’s FOIA requests and an additional 146 pages of responsive records on December 20,

2019. The December 20th production also included 15 pages of revisions to the December 12th

production reflecting additional disclosures. Additionally, Defendants are releasing additional

information from two pages previously produced to Plaintiff in the final production on December


                                                  2
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 3 of 40



20, 2019. The two pages are CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 025 and CPI v DoD 19-

3265 (D.D.C.) 20 Dec 19 073. Defendants are making this additional release concurrent with this

filing to be consistent with information released on duplicate pages in the December 20th

production.

9.     Defendants did not withhold in full any responsive pages. The entire production to

Plaintiff consisted of 292 pages.

                              ADEQUACY OF OMB’S SEARCH

10.    To expedite Plaintiff’s Request and because time was of the essence, Defendants

proposed that OMB would not need to independently conduct a redundant search for the

requested communications between OMB and the Department of Defense (“DoD”). Plaintiff did

not oppose this approach. DoD had already begun processing the documents, and Plaintiff’s

Request to OMB was fully subsumed by its FOIA request to DoD. As such, any responsive

documents in OMB’s custody and control would also be captured in DoD’s system of records

because Plaintiff sought from OMB only those communications exchanged between employees

of the two agencies. Hence, for purposes of meeting the Court’s production deadlines, OMB

relied upon DoD’s search results.

11.    Subsequent to the two productions in this case and while preparing to submit this

declaration, OMB released documents in another FOIA case, American Oversight v. Office of

Management and Budget et al., 19-cv-3213, on January 21, 2020. In that case, OMB provided

all of the sent emails of OMB’s Principal Associate Director Michael Duffey, which partially

overlapped with the production in this case insofar as it included communications between OMB

and DoD’s Office of the Under Secretary of Defense (Comptroller). In conducting the search in

that case, OMB relied on the documents it had collected in October 2019 from a back-end

electronic search of all OMB employees’ emails, calendars, and work folders. The back-end


                                                3
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 4 of 40



electronic search included the terms Ukraine, Ukraine Security Assistance Initiative, USAI or

Zelensk* (wild card). All of the terms used in running the October 2019 search were in the

disjunctive to ensure the broadest collection of documents on the topic.

12.     In OMB’s search for documents responsive for the January 21, 2020, production in the

American Oversight case, OMB did not identify any new records responsive to the Plaintiff’s

Request for communications between OMB and DoD that had not been previously disclosed to

Plaintiff in this case.

                          THE APPLICATION OF FOIA EXEMPTIONS

13.     Defendants did not withhold in full any responsive records, and therefore all

withholdings are represented by visible redaction markings on the productions. The redactions

that this declaration addresses involve information withheld under FOIA Exemptions 5 and 6 in

which OMB has equities. OMB provided input to DoD in the development of this Vaughn index

and I have personally reviewed it for accuracy in representing withholdings based on OMB’s

equities. A true and accurate copy of Defendants’ Vaughn Index is attached hereto as Exhibit 3.

Further, I have personally reviewed each of the responsive records.

14.     Defendants applied redactions to withhold information from the responsive records

pursuant to FOIA Exemptions 5 and 6. Exemption 5 protects from disclosure “inter-agency or

intra-agency memorandums or letters that would not be available by law to a party . . . in

litigation with the agency….” See 5 U.S.C. § 552(b)(5). Exemption 5 imports civil discovery

privileges into the FOIA, including the deliberative process privilege. Exemption 5 has been

construed to exempt documents or information normally privileged in the civil discovery

context, and incorporates the attorney work product, attorney-client, deliberative process, and the

Presidential Communications Privilege. Additionally, Exemption 6 protects against disclosure of




                                                 4
         Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 5 of 40



information that would constitute a clearly unwarranted invasion of personal privacy. This

includes information such as direct telephone numbers and email addresses.

                             DELIBERATIVE PROCESS PRIVELEGE

15.     The deliberative process privilege protects pre-decisional, deliberative communications

that are part of a process by which agency decisions are made. It protects opinions, advice,

evaluations, deliberations, proposals, or recommendations that form part of an agency decision-

making process, as well as the selection and sorting of factual information relied upon as part of

the decision-making process.

16.     For both productions in this matter, Defendants withheld information through redactions

marked for Exemption 5 on a total of 81 documents pursuant to the deliberative process

privilege. 1 See Vaughn Index attached as Exhibit 3, Doc. Nos. 1, 6, 8, 9, 11, 12, 13, 14, 15, 16,

17, 20, 21, 22, 23, 24, 25, 28, 30, 31, 33, 34, 35, 36, 37, 38, 40, 41, 42, 43, 44, 45, 46, 47, 49, 51,

52, 53, 54, 56, 57, 60, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 82, 83, 86,

92, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110 & 111. I have

reviewed each of these documents. With respect to the threshold requirement of Exemption 5,

Defendants determined that each of the 81 documents containing information that Defendants

withheld under Exemption 5 contained inter-agency or intra-agency communications.

17.     With respect to the remaining elements of the deliberative process privilege, OMB

determined that all of the information that Defendants withheld was both pre-decisional and

deliberative. Specifically, and as explained more fully below and on a document-by-document

basis in Defendants’ Vaughn Index, the withheld information contains pre-decisional and

deliberative communications or draft documents in the process of revision that do not reflect


1
 The 81 partially redacted documents protected from disclosure pursuant to the deliberative process privilege
overlap with both the 30 documents protected under the attorney-client privilege and the 24 documents protected
under the Presidential Communications Privilege.

                                                        5
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 6 of 40



final agency decisions. These discussions and deliberations were part of a decision-making

process conducted among senior officials at OMB and DoD in consultation with agency counsel

and other components of the Executive Office of the President, such as the White House Office

and the Office of the Vice President.

18.    More specifically, officials at OMB and DoD were determining how best to execute a

series of short-term budgetary apportionment actions to allow time for a policy process to occur.

The deliberations shown in the information being withheld concern the then-pending decisions

by the Executive Branch on how and when to authorize the obligation of Federal funds

appropriated for Ukraine, decisions on apportionment actions, and the potential implications of

the apportionment actions. This information is pre-decisional because, in each case of redacted

information, officials were discussing matters intended to be subsequently decided based on

these deliberations. The redacted information is deliberative in that it reflects the weighing of

options, opinions, and arguments as part of confidential discussions and deliberations that

informed the Executive Branch’s internal policy formulation process regarding the use of

security assistance funds for Ukraine. Defendants redacted such information from these records

to protect internal Executive Branch discussions and deliberations from being chilled by the

effects of public scrutiny of the deliberative process.

19.    OMB assists the President in carrying out his constitutional duty to “take Care that the

Laws be faithfully executed.” See U.S. Const. Art. II, Sec 3. As part of carrying out this duty,

the Executive Branch must ensure that Federal agencies spend appropriated funds in an efficient

and effective manner, consistent with the purpose for which the funds were appropriated. When

funds are appropriated by Congress, they are provided for particular purposes, for a specified

time period, and in a specified amount. Consistent with 31 U.S.C. §§ 1512 & 1513, OMB is

required to apportion funds appropriated for a definite period to ensure that they last for the


                                                  6
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 7 of 40



entirety of the period for which they were appropriated by Congress, and to apportion funds

appropriated for an indefinite period to achieve the most effective and economical use. Those

same laws expressly provide OMB with the authority to apportion funds for any time period

(e.g., days, months, quarters) or purpose authorized by the appropriation.

20.    OMB closely coordinates and consults with the affected Federal agency in managing

appropriations to ensure that the funds are being spent efficiently and in accordance with

statutory directives, and to assess how or whether funds should be used for a particular activity.

As was done here, OMB routinely uses its apportionment authority to prevent funds from being

used: 1) during certain time periods, 2) for certain programs and activities, or 3) without

adequate assurances from Federal agencies that the funds will be used effectively, consistent

with law, and in accordance with programmatic need.

21.    Beginning around mid-June and continuing over the course of the summer of 2019, OMB

engaged in precisely this collaborative process with DoD over the apportionment of

approximately $214 million in DoD appropriations authorized for the Ukraine Security

Assistance Initiative (USAI) during fiscal year 2019. The funds were authorized “to provide

assistance, including training; equipment; lethal assistance; logistics support, supplies and

services; sustainment; and intelligence support to the military and national security forces of

Ukraine.” See Department of Defense Appropriations Act, 2019, Pub. L. No. 115-245, div. A,

title IX, § 9013, 132 Stat. 2981, 3044-45 (Sept. 28, 2018). OMB officials, including Principal

Associate Director for National Security Programs Michael Duffey, engaged in an ongoing

dialogue with officials at DoD, particularly DoD Acting Comptroller Elaine McCusker, to gather

information and analysis with respect to the USAI for the purpose of providing advice and

recommendations to the President concerning the apportionment of USAI funds. These




                                                 7
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 8 of 40



discussions between OMB and DoD informed a series of decisions made over the course of the

summer about how to apportion USAI funds.

22.    Specifically, on July 25, 2019, OMB placed a footnote in the apportionment for the

account that includes the USAI funds that stated:

       Amounts apportioned, but not yet obligated as of the date of this reapportionment,
       for the Ukraine Security Assistance Initiative (Initiative) are not available for
       obligation until August 5, 2019, to allow for an interagency process to determine
       the best use of such funds. Based on OMB’s communication with DoD on July 25,
       2019, OMB understands from the Department that this brief pause in obligations
       will not preclude DOD’s timely execution of the final policy direction. DOD may
       continue its planning and casework for the Initiative during this period.

       See Doc. No. 3.

23.    In a series of decisions, OMB issued apportionment footnotes extending this pause in the

availability of appropriated funds for obligation (often referred to as a “hold”) for a limited

period of time. See Doc. Nos. 1-5. OMB issued these apportionment footnotes, or variations on

them, on August 6, 15, 20, 27, and 31; and on September 5, 6, and 10, 2019. See Doc. Nos. 1-5.

OMB removed the footnote to the apportionment for USAI funds on September 12, 2019,

thereby lifting the pause on the availability of USAI funds for obligation. See Doc. No. 4.

24.    The communications between OMB and DoD over the course of the summer of 2019

concerning the series of USAI apportionment footnotes reflect the type of dialogue and exchange

essential to OMB’s ability to carry out its apportionment authority. The compelled disclosure of

such information would inhibit the frank and candid expression of views and the sharing of

information that are essential for OMB to carry out its responsibilities, and would greatly impair

the free exchange of information, ideas and analysis within OMB, and between OMB and other

agencies in the Executive Branch. As a consequence, disclosure would have an adverse impact

on the quality of Executive Branch decision-making regarding the apportionment of Federal

funds, a type of action that occurs frequently within OMB.


                                                  8
        Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 9 of 40



25.    The effectiveness of the deliberative process that OMB conducts depends on preserving

an environment in which Executive Branch officials can explore issues thoroughly and present

their views, concerns, and recommendations candidly. The decision-making process regarding

apportionment actions is often a lengthy iterative process, where OMB staff gather information

from agencies and other sources, consolidate what they have learned, evaluate and analyze the

data, and develop policy recommendations. These recommendations are reviewed and

potentially revised as more information and viewpoints are accumulated. The information

generated during this process, including those at issue here, show in detail the thinking of OMB

and DoD officials as they considered recommendations and developed options for consideration.

OMB relies on the expertise of other agencies about the details of their respective programs and

operations in drafting and executing apportionments. Without the assurance of confidentiality,

such agencies would not provide OMB the type of information it needs to properly inform the

President and to implement and oversee the Administration’s priorities. If such information were

to be publicly disclosed, the frank exchange of confidential opinions and analysis among

Executive Branch officials and staff would be significantly inhibited.

26.    The policy discussions and information gathering reflected in these documents are

representative of the kinds of deliberations that take place every day at OMB. While the specific

subject matter, content, and course of deliberations vary, the deliberative process is generally

similar with respect to the overall way in which OMB works with Executive Branch agencies

when analyzing policies or legal issues. Maintaining the confidentiality of these types of pre-

decisional and deliberative communications is critical for OMB to carry out its mission and

releasing this information therefore would cause foreseeable harm.




                                                 9
       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 10 of 40



                              ATTORNEY-CLIENT PRIVILEGE

27.     Exemption 5 also incorporates the attorney-client privilege. The attorney-client privilege

protects confidential communications between an attorney and the client relating to a legal

matter for which the client has sought professional advice. The attorney-client privilege protects

confidential communications between the client agency and agency’s attorney. The attorney-

client privilege justifies the withholding not only of communications from the client to the

attorney seeking legal advice, but also the communications from the attorney to the client

providing the requested advice. Recognition of this privilege supports the public policy of

promoting sound legal advice by ensuring free and candid communications between attorneys

and their clients.

28.     In the course of its decision-making process, OMB’s policy officials occasionally sought

legal advice from their Office of General Counsel, including the General Counsel himself.

Additionally, OMB’s Office of General Counsel met and conferred with DoD’s Office of

General Counsel, including its General Counsel. And policy officials at OMB and DoD

discussed and shared the legal advice that each had received from their respective legal offices.

All of these communications concerned the legal issues involved around the language of the

apportionment footnote, the duration of the hold in military assistance to Ukraine, and the

potential consequences associated with the pause in funding.

29.     OMB withheld information from a total of 30 documents on the basis of the attorney-

client privilege. See Vaughn Index attached as Exhibit 3, Doc. Nos. 20, 21, 24, 31, 33, 34, 38,

40, 41, 42, 45, 46, 47, 51, 52, 54, 65, 66, 69, 70, 71, 73, 74, 75, 76, 77, 94, 95, 96 & 98.

Withholding communications seeking and conveying legal advice is necessary to ensure that

OMB continues to be able to receive sound and candid legal advice to inform its decision-

making on important policy issues and to carry out one of its core statutory responsibilities. As


                                                 10
       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 11 of 40



with the deliberative process privilege, OMB relies upon the assurance of such free and candid

communications with other Executive Branch agencies. Therefore, release of the withheld

communications would cause foreseeable harm and have a chilling effect on the free flow of

information with counsel, which in turn could result in unsound legal advice and advocacy.

                 THE PRESIDENTIAL COMMUNICATIONS PRIVILEGE

30.     The Presidential Communications Privilege applies to documents reflecting the

conversations that take place in the President’s performance of his official duties, as well as

information that is solicited and received by the President or an immediate White House advisor

to the President who had broad and significant responsibility over the issues discussed in the

document, or their immediate staff. Public disclosure of the documents identified as subject to

the Presidential Communications Privilege in this case would risk harming the quality of the

information and advice available to the President.

31.    OMB has redacted portions of 24 documents pursuant to the Presidential

Communications Privilege. See Vaughn Index attached as Exhibit 3, Doc. Nos. 12, 13, 20, 28,

33, 34, 35, 37, 44, 46, 56, 57, 63, 64, 66, 78, 82, 83, 92, 95, 99, 107, 108 & 109. Specifically,

the documents in this category are emails that reflect communications by either the President, the

Vice President, or the President’s immediate advisors regarding Presidential decision-making

about the scope, duration, and purpose of the hold on military assistance to Ukraine.

32.    I have reviewed the information withheld under the Presidential Communications

Privilege, and my staff has consulted with the White House Counsel’s Office in the review

process. As reflected in the Vaughn Index, the withheld information consists of either the status

of an ongoing decision-making process involving the President, information that was solicited

and received by the President as part of his official duties, or information that was solicited and

received by the President’s immediate advisors, including Robert Blair, who is an Assistant to


                                                 11
       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 12 of 40



the President and Senior Advisor to the White House Chief of Staff whose official duties and

responsibilities include national security issues. Additionally, as reflected on the face of the

email communications, the information solicited and received by Mr. Blair was in connection

with an ongoing decision-making process involving the President.

                          PROTECTION OF PERSONAL PRIVACY

33.    Exemption 6 protects against disclosure of information that would constitute a clearly

unwarranted invasion of personal privacy. Defendants redacted OMB staff email addresses and

phone numbers from the documents. Minor redactions of such information under Exemption 6

were applied to nearly every responsive record, as detailed in Defendants’ Vaughn Index.

Release of this information would constitute an unwarranted invasion of privacy because such

disclosure would greatly increase the risk that these publicly-accessible communications tools

could be abused by unsolicited “spam” email and calls, reducing their users’ ability to avoid

harassment and maintain their personal privacy. Meanwhile, the exact email addresses and

phone numbers of agency staff do not shed light on agency functions.

                      REASONABLY SEGREGABLE INFORMATION

34.    In conducting a document-by-document review of all the records that are responsive to

the FOIA requests, OMB assessed whether any factual or otherwise nonexempt information

could be segregated and disclosed pursuant to 5 U.S.C. § 552(b). Based on this assessment,

OMB has determined that all nonexempt segregable information has been released. In particular,

OMB determined, with respect to each portion of information withheld under Exemption 5, that

the information redacted consists of discussions involving deliberations in which facts are

inextricably intertwined with deliberative discussion, opinions, and policy recommendations,

such that disclosing any facts, and how they are presented, would reveal the thought processes of




                                                 12
       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 13 of 40



OMB during deliberations. Thus, I have determined that disclosure of such factual material

would reveal the nature and substance of the agency deliberations.

       In accordance with 28 U.S.C. § 1746, I hereby declare and affirm under penalty of

perjury that the foregoing is true and correct to the best of my knowledge, information, and

belief, and that the accompanying Vaughn index and exhibits are true and correct.

       Executed in Washington, District of Columbia, this 31st day of January, 2020.




Heather V. Walsh
Deputy General Counsel
Office of the General Counsel
Office of Management and Budget




                                               13
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 14 of 40




               EXHIBIT 1




                               14
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 15 of 40
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 16 of 40
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 17 of 40




               EXHIBIT 2




                               15
      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 18 of 40


From:           MBX OMB FOIA
To:             "Smith, Jeffrey"
Subject:        RE: OMB FOIA from the Center for Public Integrity with a request for urgent processing
Date:           Tuesday, October 1, 2019 2:48:00 PM
Attachments:    image001.png


Greetings: This email acknowledges receipt of your Freedom of Information Act (FOIA) request to
the Office of Management and Budget (OMB) dated and received in the office on September 30,
2019. Your request has been logged in and is being processed. For your reference, the OMB FOIA
number is 2019-496.

Sincerely,
Dionne Hardy


From: Smith, Jeffrey <jsmith@publicintegrity.org>
Sent: Monday, September 30, 2019 5:58 PM
To: MBX OMB FOIA <MBX.OMB.FOIA@OMB.eop.gov>
Cc: Smith, Peter <psmith@publicintegrity.org>
Subject: [EXTERNAL] OMB FOIA from the Center for Public Integrity with a request for urgent
processing

Dionne Hardy, FOIA Officer
Office of Management and Budget
725 17th Street NW, Suite 9204
Washington, DC 20503
E-mail address: OMBFOIA@omb.eop.gov

Dear Ms. Hardy;
       This is a request under the Freedom of Information Act.
       On behalf of the Center for Public Integrity and myself, jointly, I request that you
provide us copies of the records identified and described below – or of records containing the
information identified and described below:
      All records reflecting any communication between officials and employees of the Office
of Management and Budget and the office of Defense Department acting comptroller Elaine
McCusker or other officials within the comptroller’s concerning the Ukraine Security
Assistance Initiative, including but not limited to letters, emails, memoranda, reports,
appointment calendars, and telephone call logs, and dated between April 2019 and the date
you process this request. These should include any and all communications pertinent to
apportionment requests related to the funds for this initiative during this period.
       Please note that since the aid to Ukraine under this program was released on
September 12, we consider these communications not to be governed by FOIA exemptions
pertinent to ongoing policy deliberations.
       Format: we prefer to receive records in the following formats, listed in order of
      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 19 of 40


preference:
       (1) word processing file, text-based PDF, or similar;
       (2) other non-proprietary electronic format;
       (3) paper copies.

         We specifically request all portions of any record responsive to the description above.
If you withhold any record or any portion of a record as exempt, we specifically request the
release of all segregable non-exempt portions, including but not limited to email header
information (e.g., sender, recipients, date, subject) and analogous information in non-email
documents.
         If you withhold any record or portion of a record, please specify which statutory
exemptions are claimed for each withholding. Please separately state how disclosure would
harm an interest protected by the cited exemption. Please describe each record withheld,
including its date and size (e.g., amount of electronic memory or number of paper pages).
Request for expedited processing
         We request expedited processing for this request because the Center and I are
“primarily engaged in disseminating information,” and there is “urgency to inform the public
concerning actual or alleged Federal Government activity.” 5 U.S.C. § 552(a)(6)(E)(v)(II).
Specifically, the topic of the Defense Department’s handling of the Ukraine Security Assistance
program is a matter of immediate concern to the American public, given extensive media
interest in the fate of the program and the pressures placed upon the department regarding
this program. These matters are the subject of imminent congressional hearings and action.
Request for fee reduction as a representative of the news media
         The Center for Public Integrity is a news media organization, and therefore this request
should be exempt from all fees for search and review. This request is being made in
connection with the Center’s newsgathering functions and not for any other commercial
purpose. The Center intends to produce one or more original investigative reports based on
analysis of the requested information. The Center’s work has won the Pulitzer Prize in 2014
and 2017 and numerous other journalism awards (see
>http://www.publicintegrity.org/about/our-work/awards<).
         The only federal court to consider the issue has held that the Center “is entitled to
treatment as a representative of the news media for purposes of FOIA.” Center for Public
Integrity v. HHS, Civil Case No. 06-1818, 2007 U.S. Dist. LEXIS 56172 (D.D.C. Aug. 3, 2007),
>https://ecf.dcd.uscourts.gov/cgi-bin/show_public_doc?2006cv1818-15<. In addition, our
reporters covering Congress and congressional committees are credentialed by the Standing
Committee of Correspondents of the Congressional Daily Press Gallery.
         We expect that duplication fees for producing electronic records will be minimal. If
there are processing fees greater than $25, inform me before you fill the request, and I will
provide additional information in support of a public interest fee waiver.
         Please feel free to contact me about any aspect of this request. In principle, the Center
is willing to consider ways in which the request might reasonably be narrowed.
      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 20 of 40


        I certify that the information I have provided is true and correct. Thank you for your
attention to this request.
                                                Sincerely,



                                              R. Jeffrey Smith
                                              Center for Public Integrity
                                              910 17th Street N.W., 7th Floor
                                              Washington, DC 20006-2606
                                              Office telephone 202-481-1206
                                              jsmith@publicintegrity.org


R. Jeffrey Smith
Managing Editor for National Security
Center for Public Integrity
910 17th St. NW – 7th Floor
Washington, D.C. 20006
Landline 202-481-1206
Cellphone: 202-309-2359
GPG fingerprint: D27FC3FA32EE2938608047C5C50E1E64CF5D64F1
Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 21 of 40




               EXHIBIT 3




                               16
                                                                                                                                                                                  Vaughn Index
                                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                                     Title                        Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)




                                                                                                                                                      (b)(5): deliberative process privilege - This document is a draft "planned response" to a
                                                                                                                                                      congresssional inquiry about "release of the Ukraine funding hold" sent by Elaine
                                                                                                                                                      McCusker at DoD to Michael Duffey at OMB for input. The redacted information is
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 001 -                                                                                                predecisional beause it involves a draft of a "planned response" and it is deliberative
   1                                                        Hill Request for Apportionment Docs       9/16/2019            DoD/OMB   (b)(5), (b)(6)
                               028                                                                                                                    because it is part of a back-and-forth exchange with OMB.

                                                                                                                                                      (b)(6): personal information - email addresses of employees have been withheld
                                                                                                                                                      pursuant to agency policy to avoid undue risk of individual harassment




                                                                                                                                                      (b)(6): personal information - email addresses and phone numbers of employees have
   2       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 029 - 45               RE: Footnote                   9/3/2019             DoD/OMB      (b)(6)
                                                                                                                                                      been withheld pursuant to agency policy to avoid undue risk of individual harassment



                                                          FW: O&M Defense Wide 97-0100 OMB                                                            (b)(6): personal information - email addresses and phone numbers of employees,
   3       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 046 - 60 signed apportionment [Apportionment sent     7/26/2019            DoD/OMB      (b)(6)        including the names of junior personnel at DoD, have been withheld pursuant to
                                                               to Agency after Approval from                                                          agency policy to avoid undue risk of individual harassment



                                                                                                                                                      (b)(6): personal information - email addresses of employees have been withheld
   4       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 061 - 76         O&M, DW apportionment                9/16/2019            DoD/OMB      (b)(6)
                                                                                                                                                      pursuant to agency policy to avoid undue risk of individual harassment




                                                                                                                                                      (b)(6): personal information - email addresses of employees have been withheld
   5       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 077 - 91           Updated USAI footnote              9/7/2019             DoD/OMB      (b)(6)
                                                                                                                                                      pursuant to agency policy to avoid undue risk of individual harassment




                                                                                                                                                      (b)(5): deliberative process privilege - Discussions among senior DoD officials about
                                                                                                                                                      possible questions and proposed responses to Congress and the media concerning the
                                                                                                                                                      Ukraine Security Assistance Initiative (USAI). Additionally, communications among
                                                           Re: From POLITICO - Trump slow-walks                                                       senior DoD officials regarding whether to send a letter from the Deputy Secretary of
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 092 -
   6                                                        Ukraine military aid meant to contain   8/29-8/30/2019          DoD      (b)(5), (b)(6)   Defense to OMB to express DoD's opinions regarding timing and logistical
                               094
                                                                           Russia                                                                     considerations for obligating USAI funds by the end of the fiscal year.

                                                                                                                                                      (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                                                                                                             Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 22 of 40




                                                                                                                                                      pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                  Page 1                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                    Vaughn Index
                                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                  Bates Number                                      Title                      Date               Agency       Exemptions                        Explanation of Withheld Information/Exemption(s)




   7         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 095                      USAI                      8/16/2019            DoD/OMB          (b)(6)        (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                        (b)(3), 10 USC 130c: sensitive information about Ukraine's national security needs,
                                                                                                                                                        plans for acquisition of specific military goods with USAI funds, and associated
                                                           USAI Contracting Info_16 Aug 19 0800 --
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 096 -                                                                              (b)(3) 10 USC 130c, estimated costs.
   8                                                        Attachment to August 16, 2019 Email at   8/16/2019            DoD/OMB
                               101                                                                                                          (b)(5)
                                                                          Bates 095
                                                                                                                                                        b)(5): deliberative process privilege - Information about internal DoD contracting
                                                                                                                                                        processes, timelines and procedures to help inform OMB's apportionment analysis.




                                                                                                                                                         (b)(5): deliberative process privilege - Email exchanges between OMB and DoD about
                                                                                                                                                         proposed draft apportionment footnote regarding USAI funds.
   9       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 102- 103                RE: Footnote                 8/20/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
  10         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 104                      USAI                      8/16/2019            DoD/OMB          (b)(6)        pursuant to agency practice to avoid undue risk of harassment. (duplicate of Bates
                                                                                                                                                         095)



                                                                                                                                                         (b)(5): deliberative process privilege - Email from DoD to OMB about the proposed
                                                                                                                                                         footnote regarding the Ukraine apportionment
  11         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 105                  Apportionment                 8/12/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                         (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                         Email exchanges between DoD and OMB regarding possible continuation of the
                                                                                                                                                         apportionment footnote and the potential impacts of such a pause. This information
                                                                                                                                                         was shared with OMB to inform its apportionment analysis. These email exchanges
                                                                                                                                                                                                                                              Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 23 of 40




  12       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 106 -108                 RE: USAI                    8/12/2019            DoD/OMB      (b)(5), (b)(6)    also include references to communications involving the President or his immediate
                                                                                                                                                         advisors.

                                                                                                                                                         (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                         pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                 Page 2                                                                              CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                 Vaughn Index
                                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                                      Title                      Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                                     (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                     Email exchanges between DoD and OMB regarding possible continuation of the
                                                                                                                                                     apportionment footnote and the potential impacts of such a pause, including references
                                                                                                                                                     to communications involving the President or his immediate advisors
  13       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 109 -111                 RE: USAI                    8/12/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment. [partial duplicate of
                                                                                                                                                     Bates 106-08]


                                                                                                                                                     (b)(5): deliberative process privilege - Email exchanges between DoD and OMB
                                                                                                                                                     regarding possible continuation of the apportionment footnote and the potential
                                                                                                                                                     impacts of such a pause
  14       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 112- 114                 RE: USAI                    8/11/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment. [partial duplicate of
                                                                                                                                                     Bates 106-08]


                                                                                                                                                     (b)(5): deliberative process privilege -- Email exchanges between DoD and OMB
                                                                                                                                                     regarding possible continuation of the apportionment footnote and the potential
                                                                                                                                                     impacts of such a pause
  15       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 115- 116                 RE: USAI                    8/10/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment. [partial duplicate of
                                                                                                                                                     Bates 106-08]


                                                                                                                                                     (b)(5): deliberative process privilege -- Draft questions and answers shared between
            CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 117 -     Attachment to August 9, 2019 email from
  16                                                                                                 8/10/2019            DoD/OMB      (b)(5)        DoD and OMB regarding USAI funding processes and timelines to aid OMB in its
                               118                              DoD Comptroller at Bates 116.
                                                                                                                                                     apportionment analysis.


                                                                                                                                                     (b)(5): deliberative process privilege - Suggested talking points drafted by DoD
                                                                                                                                                     Comptroller for Deputy Secretary of Defense in preparation for a breakfast meeting
                                                                                                                                                     with "Big 4" chairs and ranking members of congressional armed services, on
                                                                                                                                                     "Projection for USAI obligations by year end" and "Section 284 border barrier
  17         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 119                For Big 4 Breakfast             9/16/2019              DoD     (b)(5), (b)(6)   obligation status."

                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                     of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.
                                                                                                                                                                                                                                            Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 24 of 40




                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the name
  18         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 120          FW: FY 2019 USAI Vendor List          9/9/2019               DoD        (b)(6)        of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.




                                                                                                                 Page 3                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                   Vaughn Index
                                                                                             CPI v. DoD, No. 19-3265 (D.D.C.)



Doc. No.                  Bates Number                                     Title                      Date               Agency       Exemptions                       Explanation of Withheld Information/Exemption(s)




                                                                                                                                                      (b)(3), 10 USC 130c: sensitive information about Ukraine's national security needs,
  19       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 121-127        FY 19 USAI Vendor Information          N/A                  DoD     (b)(3) 10 USC 130c plans for acquisition of specific military goods with USAI funds, and associated
                                                                                                                                                      estimated costs




                                                                                                                                                       (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                                       communications privilege - Email exchange among senior DoD officials, including
                                                                                                                                                       General Counsel and Deputy General Counsel (Fiscal) deliberating draft talking points
                                                                                                                                                       in respone to a news article entitled "Trump slow-walks Ukraine military aid to
                                                           RE: From POLITICO· Trump slow-walks
                                                                                                                                                       contain Russia" and related discussions between DoD and OMB. One of the internal
  20       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 128 -129    Ukraine military aid meant to contain   8/29/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       DoD email exchanges also includes a reference to communications involving the
                                                                           Russia
                                                                                                                                                       President or his immediate advisors.

                                                                                                                                                       (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                       pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                       (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                                       among senior DoD officials, including General Counsel and Deputy General Counsel
                                                                                                                                                       (Fiscal), and between DoD and OMB deliberating draft talking points in respone to a
                                                           RE: From POLITICO - Trump slow-walks
                                                                                                                                                       news article entitled "Trump slow-walks Ukraine military aid to contain Russia."
  21         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 130       Ukraine military aid meant to contain   8/29/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       Partial duplicate of Bates 128-29.
                                                                           Russia
                                                                                                                                                       (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                       pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                       (b)(5): deliberative process privilege - Email from DoD to OMB regarding USAI
                                                                                                                                                       funding processes and timelines to aid OMB in its apportionment analysis.
  22         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 131                   RE: Ukraine                 8/9/2019             DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                       of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                       undue risk of harassment.


                                                                                                                                                       (b)(5): deliberative process privilege - Email from OMB to DoD requesting "Ukraine
                                                                                                                                                       funding plan" to assist OMB in its apportionment analysis.
  23         CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 132             Re: Ukraine Funding Plan          22-Jul-19            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                       (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                                                                                                                             Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 25 of 40




                                                                                                                                                       of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                                       undue risk of harassment.




                                                                                                                Page 4                                                                              CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                           Vaughn Index
                                                                                     CPI v. DoD, No. 19-3265 (D.D.C.)




Doc. No.                Bates Number                                 Title                    Date               Agency       Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                               (b)(5): deliberative process privilege and attorney-client privilege - Email from OMB
                                                                                                                                               to DoD regarding USAI funding implications to aid OMB in its apportionment
                                                                                                                                               analysis, including legal implications and advice of counsel.
  24       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 133                Ukraine                  7/19/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                               of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                               undue risk of harassment.

                                                                                                                                               (b)(5): deliberative process privilege - Email from OMB to DoD requesting "Ukraine
                                                                                                                                               funding plan" to assist OMB in its apportionment analysis.
  25       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 134       RE: Ukraine Funding Plan          7/22/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses of employees, including the name
                                                                                                                                               of a junior DoD official, have been withheld pursuant to agency practice to avoid
                                                                                                                                               undue risk of harassment.


                                                                                                                                              (b)(3), 10 USC 130c: sensitive information about Ukraine's national security needs,
                                                      FY 19 Tranche l ($125M) notified to
  26       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 135                                                               DoD      (b)(3) 10 USC 130c plans for acquisition of specific military goods with USAI funds, and associated
                                                              Congress in March
                                                                                                                                              estimated costs




                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
  27       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 136               RE: USAI                  9/12/2019              DoD           (b)(6)
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                               (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                               Email from DoD SecDef Chief of Staff to DoD senior officials regarding assessments
                                                                                                                                               about the release of funds, including references to communications involving the
  28       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 137               RE: USAI                  9/12/2019              DoD        (b)(5), (b)(6)   President or his immediate advisors. Partial duplicate of Bates 136.

                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
  29       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 138                  USAI                   8/26/2019            DoD/OMB         (b)(6)
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                               (b)(5): deliberative process privilege - Email from OMB about proposed draft
                                                                                                                                               apportionment footnote regarding USAI funds.
  30       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 139                Footnote                 8/20/2019            DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                                                                                                                     Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 26 of 40




                                                                                                                                               have been withheld pursuant to agency practice to avoid undue risk of harassment.




                                                                                                        Page 5                                                                              CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                           Vaughn Index
                                                                         CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                       Title                Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Email exchanges
                                                                                                                                between DoD and OMB regarding possible continuation of the apportionment footnote
                                                                                                                                and the potential impacts of such a pause, including an email from OMB reflecting
  31       CPI v DoD 19-3265 (D.D.C.) 12 Dec 19 140-146   RE: Any news          8/20/2019            DoD/OMB   (b)(5), (b)(6)   legal advice provided by its Office of General Counsel.

                                                                                                                                (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                have been withheld pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                (b)(6): personal information - The email addresses of employees have been withheld
  32         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 001       RE: USAI            9/12/2019             DoD         (b)(6)        pursuant to agency practice to avoid undue risk of harassment. Duplicate of Dec. 12
                                                                                                                                Bates 135.




                                                                                                                                (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                communications privilege - Email exchanges among senior DoD officials, including
                                                                                                                                the General Counsel, regarding whether to relay DoD’s opinions regarding logistics
                                                                                                                                and timing of obligating funds at a more senior level, such as the Deputy Secretary of
                                                                                                                                Defense, to provide greater weight to those opinions, as well as email exchanges
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 002 -
  33                                                      Re_ Ukraine           9/1/2019             DoD/OMB   (b)(5), (b)(6)   between OMB and DoD regarding possible continuation of the apportionment footnote
                               004
                                                                                                                                and the potential impacts of such a pause. These exchanges include references to
                                                                                                                                communications involving the President or his immediate advisors.

                                                                                                                                (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                have been withheld pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                communications privilege - Email exchanges among senior DoD officials, including
                                                                                                                                the General Counsel, regarding whether to relay DoD’s opinions regarding logistics
                                                                                                                                and timing of obligating funds at a more senior level, such as the Deputy Secretary of
                                                                                                                                Defense, to provide greater weight to those opinions, as well as email exchanges
                                                                                                                                between OMB and DoD regarding possible continuation of the apportionment footnote
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 005 -
  34                                                      Re_ Ukraine           9/1/2019             DoD/OMB   (b)(5), (b)(6)   and the potential impacts of such a pause. These exchanges include references to
                               007
                                                                                                                                communications involving the President, the Vice President, or his immediate
                                                                                                                                advisors.
                                                                                                                                                                                                                      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 27 of 40




                                                                                                                                (b)(6): personal information - The email addresses and phone numbers of employees
                                                                                                                                have been withheld pursuant to agency practice to avoid undue risk of harassment
                                                                                                                                [partial duplicate of Bates 002-004]




                                                                                            Page 6                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                          Vaughn Index
                                                                                     CPI v. DoD, No. 19-3265 (D.D.C.)



Doc. No.                 Bates Number                                Title                    Date               Agency      Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                              (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                              Email exchange between SECDEF Chief of Staff and DoD Comptroller regarding
                                                                                                                                              whether to relay DoD’s opinions regarding logistics and timing of obligating funds at a
                                                                                                                                              more senior level, such as the Deputy Secretary of Defense, to provide greater weight
  35       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 008                 Ukraine                 9/1/2019              DoD        (b)(5), (b)(6)   to those opinions. This exchange includes references to communications involving the
                                                                                                                                              President, the Vice President, or his immediate advisors.

                                                                                                                                              (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                              pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                              (b)(5): deliberative process privilege - The exempt information is a pre-decisional
  36       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 009     Draft USAI Letter to OMB v2.docx    8/28/2019             DoD           (b)(5)        draft letter to OMB that was never sent and does not reflect final agency opinions or
                                                                                                                                              policy.



                                                                                                                                              (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                              Internal DoD email exchange discussing follow-up questions from the President and
                                                                                                                                              how to respond to those questions. The email exchange includes a specific reference
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 010 -
  37                                                         RE: POTUS follow up            6/25/2019             DoD        (b)(5), (b)(6)   to communications involving the President or his immediate advisors.
                              012
                                                                                                                                              (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                              pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                              (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                              Comptroller to Comptroller's office personnel and senior DoD officials, including the
                                                                                                                                              DoD's General Counsel, regarding OMB notification of another pending
                                                                                                                                              apportionment pause footnote and providing background information to aid
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 013 -
  38                                                                Ukraine                 9/5/2019              DoD        (b)(5), (b)(6)   deliberation in crafting DoD response to the notification.
                              014
                                                                                                                                              (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                              of junior DoD official, have been withheld pursuant to agency practice to avoid undue
                                                                                                                                              risk of harassment.



                                                                                                                                             (b)(3), 10 USC 130c: Spreadsheet tracking commitment and obligation dates of USAI-
                                                                                                                                             funded equipment that includes sensitive information about Ukraine's national security
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 015 -    Copy of USAI Award Matrix_31
  39                                                                                        9/5/2019              DoD     (b)(3) 10 USC 130c needs, plans for acquisition of specific military goods with USAI funds, and associated
                              016                        August_2019_working copy.xlsx
                                                                                                                                             estimated costs.
                                                                                                                                                                                                                                      Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 28 of 40




                                                                                                        Page 7                                                                             CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                           Vaughn Index
                                                                         CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                 Bates Number                       Title                 Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                Comptroller to Comptroller's office personnel and senior DoD officials, including the
                                                                                                                                DoD's General Counsel, regarding OMB notification of another pending
                                                                                                                                apportionment pause footnote and providing background information to aid
  40       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 017     Ukraine Update          8/21/2019              DoD     (b)(5), (b)(6)   deliberation in crafting DoD response to the notification.

                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                of junior DoD officials, have been withheld pursuant to agency practice to avoid
                                                                                                                                undue risk of harassment.

                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                between DoD and OMB officials regarding possible continuation of the apportionment
                                                                                                                                footnote and the potential impacts of such a pause, including references to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 018 -                                                                           conversations and advice provided by agency counsel.
  41                                                     RE: Footnote           8/7/2019             DoD/OMB   (b)(5), (b)(6)
                              019
                                                                                                                                (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                employees, including the names of junior DoD officials, have been withheld pursuant
                                                                                                                                to agency practice to avoid undue risk of harassment.



                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                between DoD and OMB officials regarding possible continuation of the apportionment
                                                                                                                                footnote and the potential impacts of such a pause, including references to
                                                                                                                                conversations and legal advice provided by agency counsel.
  42       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 020      RE: Footnote           8/6/2019             DoD/OMB   (b)(5), (b)(6)
                                                                                                                                (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                employees, including the names of junior DoD officials, have been withheld pursuant
                                                                                                                                to agency practice to avoid undue risk of harassment. Partial duplicate of Bates 018-
                                                                                                                                19.




                                                                                                                                (b)(5): deliberative process privilege - Email exchange between OMB and DoD
                                                                                                                                regarding possible continuation of the apportionment footnote
  43       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 021       Re: USAI              9/7/2019             DoD/OMB   (b)(5), (b)(6)
                                                                                                                                (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                withheld pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                Email exchanges between OMB and DoD regarding possible continuation of the
                                                                                                                                apportionment footnote and the potential impacts of such a pause. These exchanges
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 022 -                                                                           include references to communications involving the President or his immediate
  44                                                     RE: Footnote           9/12/2019            DoD/OMB   (b)(5), (b)(6)
                              023                                                                                               advisors.
                                                                                                                                                                                                                     Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 29 of 40




                                                                                                                                (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                harassment.




                                                                                            Page 8                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                      Vaughn Index
                                                                                   CPI v. DoD, No. 19-3265 (D.D.C.)




Doc. No.                Bates Number                               Title                    Date               Agency    Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                          (b)(5): deliberative process privilege and attorney-client privilege - Email exchanges
                                                                                                                                          between OMB and DoD regarding possible continuation of the apportionment footnote
                                                                                                                                          and the potential impacts of such a pause, including references to conversations and
                                                                                                                                          legal advice provided by agency counsel.
  45       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 024             RE: Footnote              9/11/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                          (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                          withheld pursuant to agency practice to avoid undue risk of harassment. Partial
                                                                                                                                          duplicate of Bates 22-23



                                                                                                                                          (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                          communications privilege - Eemail exchange between DoD Comptroller and SecDef
                                                                                                                                          Chief of Staff regarding possible courses of action SecDef ("SD COA" as referenced
                                                                                                                                          in email subject line) could take regarding USAI pause situation, including references
                                                                                                                                          to conversations and legal advice provided by agency counsel as well as
  46       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 025             Re: SD COA                9/1/2019               DoD     (b)(5), (b)(6)
                                                                                                                                          communications involving the President, the Vice President, or his immediate
                                                                                                                                          advisors. Partial duplicate of Bates 063.

                                                                                                                                          (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                          pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                          (b)(5): deliberative process privilege and attorney-client privilege - Email
                                                                                                                                          communications regarding proposed DoD-OMB joint talking points developed by
                                                                                                                                          agency counsel that were debated and not released.
  47       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 026           FW: Agreed TPs              8/29/2019            DoD/OMB   (b)(5), (b)(6)
                                                                                                                                          (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                          employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                          harassment.


                                                                                                                                          (b)(6): personal information - The email addresses and telephone numbers of
  48       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 027   RE: USAI Letter to OMB (Revised)    8/27/2019            DoD/OMB      (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                          harassment.
                                                                                                                                          (b)(5): deliberative process privilege -The exempt information is a pre-decisional draft
                                                                                                                                          letter from the Deputy SecDef to the Acting Director of the Office of Management and
  49       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 028    USAI Letter to OMB (Rev.).docx     8/27/2019              DoD        (b)(5)
                                                                                                                                          Budget that the Deputy did not send to the Acting Director; it does not reflect final
                                                                                                                                          DoD opinions or policy.
                                                                                                                                          (b)(6): personal information - The email addresses and telephone numbers of
  50       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 029   RE: USAI Letter to OMB (Revised)    8/27/2019            DoD/OMB      (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                                                                                                Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 30 of 40




                                                                                                                                          harassment.




                                                                                                      Page 9                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                        Vaughn Index
                                                                                     CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                 Bates Number                             Title                       Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)



                                                                                                                                            (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                            between DoD and OMB regarding possible implications of continuing USAI and the
                                                                                                                                            nature of the obligation process. The email exchange reflects legal advice provided by
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 030 -
  51                                                         Re: Any news?                  8/19/2019         DoD/OMB      (b)(5), (b)(6)   OMB's Office of General Counsel.
                              033
                                                                                                                                            (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                            employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                            harassment.
                                                                                                                                            (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                            between OMB and DoD regarding draft apportionment footnote and the potential
                                                                                                                                            impacts of such a pause, including references to seeking legal advice on particular
  52       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 034        Re: Apportionment                8/12/2019         DoD/OMB      (b)(5), (b)(6)   issues.

                                                                                                                                            (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                            pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                            (b)(5): deliberative process privilege - Email exchange between OMB and DoD
                                                                                                                                            regarding the possibility of continuing the USAI apportionment footnote and the
                                                                                                                                            potential implications of such a pause.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 035 -
  53                                                            Re: USAI                    8/11/2019         DoD/OMB      (b)(5), (b)(6)
                              037                                                                                                           (b)(6): personal information - The email addresses of individual employees, including
                                                                                                                                            the names of junior DoD employees, have been withheld pursuant to agency practice
                                                                                                                                            to avoid undue risk of harassment. Partial duplicate of Bates 106-08 from December
                                                                                                                                            12 release.


                                                                                                                                            (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                            between OMB and DoD regarding the draft footnote apportionment that includes
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 038 -                                                                                       references to communications with OMB's Office of General Counsel.
  54                                                            RE: USAI                    7/30/2019         DoD/OMB      (b)(5), (b)(6)
                              039
                                                                                                                                            (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                            withheld pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                            (b)(6): personal information - The email addresses and telephone numbers of
  55       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 040     Ukraine Foreign Assistance          7/25/2019         DoD/OMB         (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                            harassment.

                                                                                                                                            (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                            Email from OMB to DoD about the status of funding for Ukraine, including references
                                                                                                                                            to communications involving the President or his immediate advisors.
  56       CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 041     Ukraine Funding Follow-up           7/2/2019          DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                                                                                                    Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 31 of 40




                                                                                                                                            (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                            employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                            harassment.




                                                                                                        Page 10                                                                           CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                Vaughn Index
                                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                                    Title                       Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                                    (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                    Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                    includes a specific reference to communications involving the President or his
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 042 -                                                                                              immediate advisors.
  57                                                              FW: POTUS follow up               6/24/2019         DoD/OMB      (b)(5), (b)(6)
                               043
                                                                                                                                                    (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                    employees, including the names of junior DoD personnel, have been withheld pursuant
                                                                                                                                                    to agency practice to avoid undue risk of harassment.
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 044 - RE: Pentagon to send $250M in weapons to                                                     (b)(6): personal information - The email addresses of employees have been withheld
  58                                                                                                6/20/2019         DoD/OMB         (b)(6)
                               046                                        Ukraine                                                                   pursuant to agency practice to avoid undue risk of harassment.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 047 - 19 Re: Pentagon to send $250M in weapons to                                                   (b)(6): personal information - The email addresses of employees have been withheld
  59                                                                                                6/20/2019         DoD/OMB         (b)(6)
                               048                                        Ukraine                                                                   pursuant to agency practice to avoid undue risk of harassment.
                                                                                                                                                    (b)(5): deliberative process privilege - Non-germane reference to the congressional
                                                                                                                                                    committee that was the last (of four committee) responder on approvals for unrelated
                                                                                                                                                    US Air Force funding, which is non-public and implicates the nature of the process for
  60         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 049                  Re:Year End                  10/1/2019              DoD     (b)(5), (b)(6)   congressional DoD funding approvals.

                                                                                                                                                    (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                    pursuant to agency practice to avoid undue risk of harassment.
                                                                                                                                                    (b)(6): personal information - The email addresses of employees have been withheld
  61         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 050                    Ukraine                    9/12/2019              DoD        (b)(6)
                                                                                                                                                    pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                    (b)(5): deliberative process privilege - Email communications regarding proposed
                                                                                                                                                    DoD-OMB joint talking points that were debated and not released.
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 051 -
  62                                                                 RE: Ukraine TPs                9/12/2019         DoD/OMB      (b)(5), (b)(6)
                               052                                                                                                                  (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                    employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                    harassment.


                                                                                                                                                    (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                    Email exchanges between OMB and DoD regarding possible continuation of the
                                                                                                                                                    apportionment footnote, including references to communications involving the
            CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 053 -                                                                                              President or his immediate advisors.
  63                                                                   Re: Footnote                 9/12/2019         DoD/OMB      (b)(5), (b)(6)
                               054
                                                                                                                                                    (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                    pursuant to agency practice to avoid undue risk of harassment. Partial duplicate of
                                                                                                                                                    Bates 023.

                                                                                                                                                    (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                    Email exchanges between OMB and DoD regarding possible continuation of the
                                                                                                                                                    apportionment footnote, including references to communications involving the
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 055 - 19                                                                                            President or his immediate advisors.
  64                                                                   Re: Footnote                 9/12/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                                                                                                          Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 32 of 40




                               057
                                                                                                                                                    (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                    employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                    harassment. Partial duplicate of Bates 023, 053-54.




                                                                                                                Page 11                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                           Vaughn Index
                                                                                        CPI v. DoD, No. 19-3265 (D.D.C.)



Doc. No.                  Bates Number                                  Title                    Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)



                                                                                                                                               (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                               Comptroller to Deputy Chief of Staff with copy to DoD General Counsel and other
                                                                                                                                               senior lawyers seeking legal advice and policy options on how DoD and specifically
  65         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 058                 Ukraine                  9/10/2019              DoD     (b)(5), (b)(6)   DSCA should proceed given continuing USAI hold.

                                                                                                                                               (b)(6): personal information - The email addresses of individual employees have been
                                                                                                                                               withheld pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                               (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                               communications privilege -Email exchanges between OMB and DoD regarding the
                                                                                                                                               apportionment footnote and the potential impacts of such a pause, including references
                                                                                                                                               to communications among the attorneys as well as communications involving the
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 059 - 19
  66                                                       Re: USAI Status and Update Plan     9/11/2019         DoD/OMB      (b)(5), (b)(6)   President or his immediate advisors.
                               060
                                                                                                                                               (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                               employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                               harassment.



                                                                                                                                               (b)(5): deliberative process privilege - Email exchanges between OMB and DoD
                                                                                                                                               regarding the apportionment footnote and the potential impacts of such a pause
  67         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 061                 Re: USAI                 9/7/2019          DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.



                                                                                                                                               (b)(5): deliberative process privilege - Email exchanges between OMB and DoD
                                                                                                                                               regarding the apportionment footnote and the potential impacts of such a pause
  68         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 062               RE: Ukraine                9/5/2019          DoD/OMB      (b)(5), (b)(6)
                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                               (b)(5): deliberative process privilege and attorney-client privilege - Eemail exchange
                                                                                                                                               between DoD Comptroller and SecDef Chief of Staff regarding possible courses of
                                                                                                                                               action SecDef ("SD COA" as referenced in email subject line) could take regarding
                                                                                                                                               USAI pause situation, including references to conversations and legal advice provided
  69         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 063               RE: SD COA                 9/1/2019               DoD     (b)(5), (b)(6)
                                                                                                                                               by agency counsel. Partial duplicate of Bates 025.
                                                                                                                                                                                                                                       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 33 of 40




                                                                                                                                               (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                               pursuant to agency practice to avoid undue risk of harassment.




                                                                                                           Page 12                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                               Vaughn Index
                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                  Bates Number                         Title                 Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email
                                                                                                                                   communications regarding proposed DoD-OMB joint talking points developed by
                                                                                                                                   agency counsel that were debated and not released.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 064 - 19
  70                                                       RE: Agreed TPs          8/29/2019         DoD/OMB      (b)(5), (b)(6)
                               065
                                                                                                                                   (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                   employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                   harassment. Partial duplicate of Bates 026.


                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                   regarding possible continuation of the apportionment footnote and the potential
                                                                                                                                   impacts of such a pause, including discussion about advice from agency counsel.
  71         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 066          USAI                8/26/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                   (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                   pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                   (b)(5): deliberative process privilege - Email between OMB and DoD regarding
                                                                                                                                   possible continuation of the apportionment footnote.
  72         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 067        RE: USAI              8/26/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                   (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                   pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email between
                                                                                                                                   OMB and DoD regarding possible continuation of the apportionment footnote and the
                                                                                                                                   potential impacts of such a pause, including references to ongoing discussions by
  73         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 068        RE: USAI              8/26/2019         DoD/OMB      (b)(5), (b)(6)   agency counsel on specific issues.

                                                                                                                                   (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                   pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email between
                                                                                                                                   OMB and DoD regarding possible continuation of the apportionment footnote and the
                                                                                                                                   potential impacts of such a pause. This email chain also reflects communications
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 069 - 19                                                                           seeking and receiving legl advice from OMB's Office of General Counsel
  74                                                       RE: Any news?           8/20/2019         DoD/OMB      (b)(5), (b)(6)
                               075
                                                                                                                                   (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                   employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                   harassment.

                                                                                                                                   (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                   Comptroller to senior DoD officials, including General Counsel, regarding state of
                                                                                                                                                                                                                           Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 34 of 40




                                                                                                                                   play and possible policy options given USAI pause to date, forwarded to OMB.
  75         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 076       FW: Ukraine            8/12/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                   (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                   pursuant to agency practice to avoid undue risk of harassment.




                                                                                               Page 13                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                        Vaughn Index
                                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                   Bates Number                                     Title                       Date                Agency      Exemptions                         Explanation of Withheld Information/Exemption(s)

                                                                                                                                                           (b)(5): deliberative process privilege and attornry-client privilege - Duplicate of Bates
                                                                                                                                                           076 forwarded to two other DoD senior officials for informational purposes.
  76         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 077                   FW: Ukraine                   8/12/2019         DoD/OMB         (b)(5), (b)(6)
                                                                                                                                                           (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                           pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                           (b)(5): deliberative process privilege and attorney-client privilege - Email exchange
                                                                                                                                                           between OMB and DoD reflecting consultations and communications with DoD's
                                                                                                                                                           Office of General Counsel about the hold on funding to Ukraine.
  77         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 078          FW: Ukraine Foreign Assistance         7/25/2019              DoD        (b)(5), (b)(6)
                                                                                                                                                           (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                           employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                                                                                                           harassment.
                                                                                                                                                           (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                           Emails exchange between OMB and DoD regarding questions about funding for
                                                                                                                                                           Ukraine that include references to communications involving the President or his
  78         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 079          RE: Ukraine Funding Follow-up          7/2/2019          DoD/OMB         (b)(5), (b)(6)     immediate advisors.

                                                                                                                                                           (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                           pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                           (b)(3) 10 USC 130c: The protected information is exempt from disclosure per statute
                                                                                                                                                           which pertains to sensitive information of foreign governments. In this instance, the
  79         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 080              FY2019 USAI Tranches               6/24/2019              DoD     (b)(3) 10 USC 130c
                                                                                                                                                           information was provided by the government of Ukraine to the United States in
                                                                                                                                                           confidence and is not to be released to the public.

                                                                                                                                                        (b)(3), 10 USC 130c: Sensitive information about Ukraine's national security needs,
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 081 - 19
  80                                                           FY19 USAI Vendor Information           6/25/2019              DoD     (b)(3) 10 USC 130c plans for acquisition of specific military goods with USAI funds, and associated
                               087
                                                                                                                                                        estimated costs. Duplicate of 12 Dec 2019 release Bates 121-27.




                                                                                                                                                           (b)(3) 10 USC 130c: Sensitive information concerning amount and type of military aid
                                                                                                                                                           provided to Ukraine by US and allied countries
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 088 - 19 Ukraine Security Assistance: U.S. Industry                                  (b)(3) 10 USC 130c,
  81                                                                                                                         DoD
                               089                       Benefits and International Burden-Sharing                                           (b)(6)
                                                                                                                                                           (b)(6): personal information - The name and phone number of a junior DoD official
                                                                                                                                                           have been withheld pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                           (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                           Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                           includes a specific reference to communications involving the President or his
                                                                                                                                                                                                                                                   Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 35 of 40




                                                                                                                                                           immediate advisors. Partial duplicate of Bates 010-12.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 090 - 19
  82                                                                RE: POTUS follow up               6/25/2019         DoD/OMB         (b)(5), (b)(6)
                               092
                                                                                                                                                           (b)(6): personal information - The email addresses of employees and the names of
                                                                                                                                                           junior DoD personnel have been withheld pursuant to agency practice to avoid undue
                                                                                                                                                           risk of harassment.




                                                                                                                  Page 14                                                                                 CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                Vaughn Index
                                                                                             CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                  Bates Number                                       Title                     Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                                     (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                     Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                     includes a specific reference to communications involving the President or his
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 093 - 19                                                                                             immediate advisors. Partial duplicate of Bates 010-12.
  83                                                                RE: POTUS follow up              6/24/2019         DoD/OMB      (b)(5), (b)(6)
                               094
                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                     of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.

                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
  84         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 095                       USAI                     9/6/2019          DoD/OMB         (b)(6)        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.
                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
  85         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 096                     Re: USAI                   9/5/2019          DoD/OMB         (b)(6)        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.
                                                                                                                                                     (b)(5): deliberative process privilege - Email between OMB and DoD regarding
                                                                                                                                                     possible continuation of the apportionment footnote and the potential impacts of such
                                                                                                                                                     a pause.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 097 - 19      RE: update RE: 97-0100 O&M DW
  86                                                                                                 9/3/2019          DoD/OMB      (b)(5), (b)(6)
                               098                                      apportionment
                                                                                                                                                     (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                     employees, including the names of junior DoD personnel, have been withheld pursuant
                                                                                                                                                     to agency practice to avoid undue risk of harassment.


                                                             Fwd: SIGNED: DoD Apportionment-
                                                                                                                                                     (b)(6): personal information - The email addresses of individual employees, including
                                                           Operation and Maintenance, Defense-wide
  87         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 099                                                9/12/2019         DoD/OMB         (b)(6)        the names of junior DoD personnel, have been withheld pursuant to agency practice to
                                                             [Apportionment sent to Agency after
                                                                                                                                                     avoid undue risk of harassment.
                                                                Approval from [REDACTED]



                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
  88         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 100                       USAI                     9/11/2019         DoD/OMB         (b)(6)
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
  89         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 101         USAI funds available for obligation    9/12/2019         DoD/OMB         (b)(6)
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                                                     (b)(6): personal information - The email addresses and telephone numbers of
                                                            Updated 97-0100 O&M, Defense-wide
  90         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 102                                                9/5/2019          DoD/OMB         (b)(6)        employees have been withheld pursuant to agency practice to avoid undue risk of
                                                                       apportionment
                                                                                                                                                     harassment.
                                                                                                                                                                                                                                          Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 36 of 40




                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
  91         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 103          USAI another footnote extension       9/7/2019          DoD/OMB         (b)(6)
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                 Page 15                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                Vaughn Index
                                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)


Doc. No.                   Bates Number                                     Title                      Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)

                                                                                                                                                     (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                     Email from DoD SecDef Chief of Staff to DoD senior officials regarding press
                                                                                                                                                     guidance. The email includes a specific reference to a communication involving the
                                                                                                                                                     President or his immediate advisors. Partial duplicate of Bates 136 from December 12,
  92         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 104                     Re: USAI                   9/12/2019              DoD     (b)(5), (b)(6)
                                                                                                                                                     2019 production.

                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
  93         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 105       RE: USAI latest apportionment footnote   9/6/2019               DoD        (b)(6)        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.


                                                                                                                                                     (b)(5): deliberative process privilege and attorney-client privilege - Email from DoD
                                                                                                                                                     Comptroller to Comptroller's office personnel and senior DoD officials, including the
                                                                                                                                                     DoD's General Counsel, regarding OMB notification of another pending
                                                                                                                                                     apportionment pause footnote and providing background information to aid
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 106 - `19
  94                                                                       Ukraine                   9/5/2019               DoD     (b)(5), (b)(6)   deliberation in crafting DoD response to the notification. Duplicate of Bates 013-14.
                               107
                                                                                                                                                     (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                     of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                     undue risk of harassment.


                                                                                                                                                      (b)(5): deliberative process privilege, attorney-client privilege and presidential
                                                                                                                                                     communications privilege - Email communications regarding proposed DoD-OMB
                                                                                                                                                     joint talking points developed by agency counsel that were debated and not released.
                                                            RE: From POLITICO - Trump slow-walks
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 108 - 19                                                                                             The email exchange also includes a specific reference to communications involving
  95                                                         Ukraine military aid meant to contain   8/29/2019         DoD/OMB      (b)(5), (b)(6)
                               109                                                                                                                   the President or his immediate advisors. Partial duplicate of Bates 026.
                                                                            Russia
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.


                                                                                                                                                     (b)(5): deliberative process privilege and attorney-client privilege - Email
                                                                                                                                                     communications regarding proposed DoD-OMB joint talking points developed by
                                                            RE: From POLITICO - Trump slow-walks
                                                                                                                                                     agency counsel that were debated and not released. Partial duplicate of Bates 108-109.
  96         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 110        Ukraine military aid meant to contain   8/29/2019         DoD/OMB      (b)(5), (b)(6)
                                                                            Russia
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                     (b)(5): deliberative process privilege - Email from DoD Comptroller to DoD senior
                                                                                                                                                                                                                                            Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 37 of 40




                                                                                                                                                     officials regarding potential impact of USAI holds
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 111 - 19     RE: [Non-DoD Source] Ukraine (USAI
  97                                                                                                 8/27/2019              DoD     (b)(5), (b)(6)
                               112                                       funding)
                                                                                                                                                     (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                     pursuant to agency practice to avoid undue risk of harassment.




                                                                                                                 Page 16                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                             Vaughn Index
                                                                                         CPI v. DoD, No. 19-3265 (D.D.C.)

Doc. No.                  Bates Number                                   Title                    Date                Agency   Exemptions                       Explanation of Withheld Information/Exemption(s)


                                                                                                                                                (b)(5): deliberative process privilege and attorney-client privilege - Duplicate of Bates
                                                                                                                                                077, which duplicates Bates 076, but forwarded to two other DoD senior officials for
                                                                                                                                                informational purposes.
  98         CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 113                FW: Ukraine                8/12/2019         DoD/OMB      (b)(5), (b)(6)
                                                                                                                                                (b)(6): personal information - The email addresses of employees have been withheld
                                                                                                                                                pursuant to agency practice to avoid undue risk of harassment.

                                                                                                                                                (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                Internal DoD email exchange discussing follow-up questions from the President that
                                                                                                                                                includes a specific reference to communications involving the President or his
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 114 - 19                                                                                        immediate advisors. Duplicate of Bates 093-094.
  99                                                            RE: POTUS follow up             6/24/2019              DoD     (b)(5), (b)(6)
                               116
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.

                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 117 - 19                                                                                        USAI.
  100                                                      Comptroller 5 -15 for W/E 8/16/19    8/15/2019              DoD     (b)(5), (b)(6)
                               119
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.
                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 120 - 19                                                                                        USAI.
  101                                                      Comptroller 5 -15 for W/E 8/23/19    8/22/2019              DoD     (b)(5), (b)(6)
                               121
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.
                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 122 - 19                                                                                        USAI.
  102                                                      Comptroller 5 -15 for W/E 9/6/19     9/5/2019               DoD     (b)(5), (b)(6)
                               123
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.
                                                                                                                                                (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                issues for military programs in progress, including information on items unrelated to
                                                                                                                                                                                                                                       Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 38 of 40




           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 124 - 19                                                                                        USAI.
  103                                                      Comptroller 5 -15 for W/E 9/13/19    9/12/2019              DoD     (b)(5), (b)(6)
                               125
                                                                                                                                                (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                undue risk of harassment.




                                                                                                            Page 17                                                                            CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                   Vaughn Index
                                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)
Doc. No.                  Bates Number                                    Title                     Date                Agency      Exemptions                         Explanation of Withheld Information/Exemption(s)

                                                                                                                                                      (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                      Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                      issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 126 - 19                                                                                              USAI.
  104                                                       Comptroller 5 -15 for W/E 9/20/19     9/19/2019              DoD        (b)(5), (b)(6)
                               128
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.
                                                                                                                                                      (b)(5): deliberative process privilege - This is a weekly summary provided by the
                                                                                                                                                      Acting Comptroller to the Deputy SECDEF giving an overview of funding and related
                                                                                                                                                      issues for military programs in progress, including information on items unrelated to
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 129 - 19                                                                                              USAI.
  105                                                       Comptroller 5 -15 for W/E 9/27/19     9/26/2019              DoD        (b)(5), (b)(6)
                               131
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.

                                                                                                                                                      (b)(5): deliberative process privilege - Email from DoD regarding possible
                                                                                                                                                      continuation of the apportionment footnote and the potential impacts of such a pause.
  106        CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 132                 USAI Status                 7/30/2019         DoD/OMB         (b)(5), (b)(6)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency policy to avoid undue
                                                                                                                                                      risk of individual harassment

                                                                                                                                                      (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                      Email exchange among senior DoD officials regarding briefing materials that also
                                                                                                                                                      reference communications involving the President or his immediate advisors.
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 133 - 19   RAH for [REDACTED] (Final docs on
  107                                                                                             8/16/2019              DoD        (b)(5), (b)(6)
                               136                                      USAI)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.

                                                                                                                                                      (b)(1): classified information regarding national security interests related to Ukraine

                                                                                                                                                        (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                        briefing materials and talking points prepared for SECDEF in anticipation of a
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 137 - 19 READ AHEAD FOR THE SECRERTARY                                           (b)(1) 1.4(d), (b)(5),
  108                                                                                               N/A                  DoD                            meeting with the President or his immediate advisors.
                               138                                OF DEFENSE                                                             (b)(6)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.

                                                                                                                                                      (b)(1): classified information regarding national security interests related to Ukraine

                                                                                                                                                        (b)(5): deliberative process privilege and presidential communications privilege -
                                                                                                                                                        briefing materials and talking points prepared for SECDEF in anticipation of a
                                                                                                                                                                                                                                                Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 39 of 40




           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 19 139 -                                                                         (b)(1) 1.4(d), (b)(5),
  109                                                    [REDACTED] Ukraine Security Assistance   8/19/2019              DoD                            meeting with the President or his immediate advisors.
                              19 140                                                                                                     (b)(6)
                                                                                                                                                      (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                      of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                      undue risk of harassment.



                                                                                                              Page 18                                                                                CPI v. DoD, No. 19-3265 (D.D.C.)
                                                                                                                                                                                   Vaughn Index
                                                                                          CPI v. DoD, No. 19-3265 (D.D.C.)




Doc. No.                  Bates Number                                    Title                     Date                Agency      Exemptions                        Explanation of Withheld Information/Exemption(s)


                                                                                                                                                      (b)(1): classified information regarding national security interests related to Ukraine

                                                                                                                                                        (b)(5): deliberative process privilege - summary aof discussions at Deputies' Small
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 19 141 -   Ukraine Deputies Small Group Readout                                  (b)(1) 1.4(d), (b)(5), Group meeting and assessment of courses of action going forward relating to USAI
  110                                                                                             7/29/2019              DoD
                              19 143                                  July 26, 2019                                                      (b)(6)
                                                                                                                                                        (b)(6): personal information - The email addresses of employees, including the names
                                                                                                                                                        of junior DoD personnel, have been withheld pursuant to agency practice to avoid
                                                                                                                                                        undue risk of harassment.

                                                                                                                                                      (b)(5): deliberative process privilege - responses to SECDEF's August 16 inquiry of
                                                                                                                                                      senior DoD staff regarding the status of USAI funding and staff response including
                                                                                                                                                      forwarding of guidance from OMB, to inform SECDEF regarding prospective courses
           CPI v DoD 19-3265 (D.D.C.) 20 Dec 19 144 - 19                                                                                              of action.
  111                                                         Re: Ukraine Assistance Funding      8/16/2019              DoD        (b)(5), (b)(6)
                               146
                                                                                                                                                      (b)(6): personal information - The email addresses and telephone numbers of
                                                                                                                                                      employees, including the names of junior DoD personnel, have been withheld pursuant
                                                                                                                                                      to agency practice to avoid undue risk of harassment.
                                                                                                                                                                                                                                                Case 1:19-cv-03265-CKK Document 22-4 Filed 01/31/20 Page 40 of 40




                                                                                                              Page 19                                                                                CPI v. DoD, No. 19-3265 (D.D.C.)
        Case 1:19-cv-03265-CKK Document 22-5 Filed 01/31/20 Page 1 of 1



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia

using the CM/ECF filing system.




                                               /s/ Amber Richer__________________
                                              AMBER RICHER (CA Bar No. 253918)
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, D.C. 20530
                                              Tel: (202) 514-3489
                                              Email: amber.richer@usdoj.gov




                                                 1
           Case 1:19-cv-03265-CKK Document 22-6 Filed 01/31/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
CENTER FOR PUBLIC INTEGRITY,                      )
                                                  )
          Plaintiff,                              )
                                                  )
v.                                                )
                                                  )    Civil Action No. 1:19-cv-03265 (CKK)
U.S. DEPARTMENT OF DEFENSE,                       )
                                                  )
and                                               )
                                                  )
OFFICE OF MANAGEMENT AND                          )
BUDGET,                                           )
                                                  )
          Defendants.                             )
                                                  )


                                     [PROPOSED] ORDER

          Upon consideration of the parties’ cross-motions for summary judgment, relevant law,

related legal memoranda in opposition and support, the entire record, and for the reasons set

forth in the accompanying Memorandum Opinion, it is hereby

          ORDERED that Defendants’ motion for summary judgment is GRANTED; and it is

further

          ORDERED that Plaintiff’s cross-motion for summary judgment is DENIED.

          JUDGMENT shall be entered in favor of Defendants and the case shall be closed. This is

a final, appealable Order.

Date: __________________                      __________________________________________
                                              HON. COLLEEN KOLLAR-KOTELLY
                                              United States District Judge



                                                 1
